Exhibit 10.1

 

EXECUTION VERSION

 

 

WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

 

 

AMONG

 

 

W&D INTERIM LENDER II LLC, AS BORROWER

 

WALKER & DUNLOP, INC., AS GUARANTOR

 

AND

 

BANK OF AMERICA, N.A.,

 

AS LENDER,

 

THE OTHER LENDERS WHICH MAY BECOME PARTY HERETO,

 

AND

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

 

 

DATED as of October 5, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

THE CREDIT

1

 

 

 

 

 

1.1

The Commitments

1

 

1.2

Expiration of Commitments

1

 

1.3

Warehousing Notes

1

 

1.4

Replacement of Warehousing Note

2

 

 

 

 

2.

PROCEDURES FOR OBTAINING ADVANCES

2

 

 

 

 

 

2.1

Warehousing Advances

2

 

2.2

Discretionary Nature of Commitments

3

 

2.3

Funding of Warehousing Advances

3

 

 

 

 

3.

INTEREST, PRINCIPAL AND FEES

3

 

 

 

 

 

3.1

Interest

3

 

3.2

Interest Limitation

4

 

3.3

Principal Payments

4

 

3.4

Fees

7

 

3.5

Method of Making Payments

7

 

3.6

Billings

8

 

3.7

Default Rate

8

 

3.8

Late Charges

8

 

3.9

Additional Provisions Relating to Interest Rate

8

 

3.10

Continuing Authority of Authorized Representatives

11

 

3.11

Charging Accounts

11

 

 

 

 

4.

COLLATERAL

11

 

 

 

 

 

4.1

Grant of Security Interest

11

 

4.2

Maintenance of Collateral Records

13

 

4.3

Release of Security Interest in Pledged Loans

14

 

4.4

Collection and Servicing Rights

14

 

4.5

Return of Collateral at End of Commitment

15

 

4.6

Delivery of Collateral Documents

15

 

 

 

 

5.

CONDITIONS PRECEDENT

15

 

 

 

 

 

5.1

Initial Advance

15

 

5.2

Each Advance

18

 

 

 

 

6.

GENERAL REPRESENTATIONS AND WARRANTIES OF BORROWER

19

 

 

 

 

 

6.1

Place of Business

19

 

6.2

Organization; Good Standing; Subsidiaries

19

 

6.3

Authorization and Enforceability

19

 

6.4

Approvals

20

 

6.5

Financial Condition

20

 

6.6

Litigation

21

 

i

--------------------------------------------------------------------------------


 

 

6.7

Compliance with Laws

21

 

6.8

Regulations T, U and X

21

 

6.9

Investment Company Act

21

 

6.10

Payment of Taxes

21

 

6.11

Agreements

21

 

6.12

Title to Properties

21

 

6.13

ERISA

21

 

6.14

No Retiree Benefits

22

 

6.15

Assumed Names

22

 

6.16

Special Purpose Entity

22

 

 

 

 

7.

GENERAL REPRESENTATIONS AND WARRANTIES OF GUARANTOR

22

 

 

 

 

 

7.1

Place of Business

22

 

7.2

Organization; Good Standing; Subsidiaries

22

 

7.3

Authorization and Enforceability

22

 

7.4

Approvals

23

 

7.5

Financial Condition

23

 

7.6

Litigation

23

 

7.7

Compliance with Laws

24

 

7.8

Payment of Taxes

24

 

 

 

 

8.

AFFIRMATIVE COVENANTS

24

 

 

 

 

 

8.1

Payment of Obligations

24

 

8.2

Financial Statements

24

 

8.3

Other Reports

25

 

8.4

Maintenance of Existence; Conduct of Business

26

 

8.5

Compliance with Applicable Laws

26

 

8.6

Inspection of Properties and Books; Operational Reviews

26

 

8.7

Notice

27

 

8.8

Payment of Debt, Taxes and Other Obligations

27

 

8.9

Insurance

27

 

8.10

Closing Instructions

28

 

8.11

Subordination of Certain Indebtedness

28

 

8.12

Other Obligations

28

 

8.13

Use of Proceeds of Warehousing Advances

28

 

8.14

Special Purpose Covenants

28

 

8.15

Maintenance of Escrow Deposits

28

 

8.16

Material Agreements

28

 

 

 

 

9.

NEGATIVE COVENANTS OF BORROWER

28

 

 

 

 

 

9.1

Restrictions on Indebtedness; Contingent Liabilities

28

 

9.2

Restrictions on Liens, Etc.

29

 

9.3

Restrictions on Fundamental Changes

30

 

9.4

Subsidiaries

30

 

9.5

Accounting Changes

30

 

9.6

Deferral of Subordinated Debt

30

 

ii

--------------------------------------------------------------------------------


 

 

9.7

Distributions to Members

31

 

9.8

Transactions with Affiliates

31

 

9.9

Material Agreements

31

 

 

 

 

10.

NEGATIVE COVENANTS OF GUARANTOR

31

 

 

 

 

 

10.1

Restrictions on Fundamental Changes

31

 

10.2

Accounting Changes

31

 

10.3

Financial Covenants

32

 

 

 

 

11.

SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL

32

 

 

 

 

 

11.1

Special Representations and Warranties Concerning Warehousing Collateral

32

 

11.2

Special Affirmative Covenants Concerning Warehousing Collateral

35

 

11.3

Special Negative Covenants Concerning Warehousing Collateral

36

 

 

 

 

12.

DEFAULTS; REMEDIES

37

 

 

 

 

 

12.1

Events of Default

37

 

12.2

Remedies

39

 

12.3

Application of Proceeds

42

 

12.4

Administrative Agent Appointed Attorney-in-Fact

42

 

12.5

Right of Set-Off

43

 

 

 

 

13.

THE ADMINISTRATIVE AGENT AND THE LENDERS

43

 

 

 

 

 

13.1

Appointment of Administrative Agent

43

 

13.2

Administration of Loan by Administrative Agent

43

 

13.3

Delegation of Duties

44

 

13.4

Exculpatory Provisions

45

 

13.5

Reliance by Administrative Agent

46

 

13.6

Notice of Default

46

 

13.7

Lenders’ Credit Decisions

46

 

13.8

Administrative Agent’s Reimbursement and Indemnification

47

 

13.9

Administrative Agent in its Individual Capacity

47

 

13.10

Successor Administrative Agent

48

 

13.11

Duties in the Case of Enforcement

48

 

13.12

Respecting Loans and Payments

49

 

13.13

Delinquent Lender

52

 

13.14

Holders

53

 

13.15

Assignment and Participation

54

 

13.16

Disclosure

57

 

13.17

Miscellaneous Assignment Provisions

58

 

13.18

Assignment by Borrower

58

 

13.19

Administrative Matters

58

 

13.20

Deemed Consent or Approval

59

 

13.21

Replacement of Lenders

60

 

 

 

 

14.

MISCELLANEOUS

60

 

iii

--------------------------------------------------------------------------------


 

 

14.1

Notices

60

 

14.2

Reimbursement of Expenses; Indemnity

62

 

14.3

Financial Information

64

 

14.4

Terms Binding Upon Successors; Survival of Representations

64

 

14.5

Amendments

64

 

14.6

Governing Law

64

 

14.7

Relationship of the Parties

64

 

14.8

Severability

65

 

14.9

Consent to Credit References

65

 

14.10

Counterparts

65

 

14.11

Headings/Captions

65

 

14.12

Entire Agreement

65

 

14.13

Consent to Jurisdiction

65

 

14.14

Waiver of Jury Trial

66

 

14.15

No Implied Extensions

66

 

14.16

Waiver of Punitive, Consequential, Special, Exemplary, Speculative and Indirect
Damages

66

 

14.17

Confidentiality

67

 

 

 

 

15.

DEFINITIONS. TERMS OF CONSTRUCTION

67

 

 

 

 

 

15.1

Defined Terms

67

 

15.2

Other Definitional Provisions.  Terms of Construction

82

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Approval Request

 

 

Exhibit B

Form of Warehousing Advance Request

 

 

Exhibit C

Procedures and Documentation for Warehousing Advances

 

 

Exhibit D-l

Form of Compliance Certificate - Borrower

 

 

Exhibit D-2

Form of Compliance Certificate - Guarantor

 

 

Exhibit E

Eligible Loans

 

 

Exhibit F

Authorized Representatives

 

 

Exhibit G

Form of Collateral Assignment of Mortgage

 

 

Exhibit H

Credit Underwriting Documents

 

 

Exhibit I

Commitments

 

 

Exhibit J

Form of Assignment and Assumption Agreement

 

 

Exhibit K

Sample Calculation

 

SCHEDULES

 

Schedule 10.3

Financial Covenants

 

v

--------------------------------------------------------------------------------


 

WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

This WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of
October 5, 2012, is entered into by and between W&D INTERIM LENDER II LLC, a
Delaware limited liability company (the “Borrower”), WALKER & DUNLOP, INC., a
Maryland corporation (the “Guarantor”) and BANK OF AMERICA, N.A., a national
banking association (in its capacity as a lender hereunder, “BoA”) and the other
lending institutions which may become parties to this Agreement pursuant to
Section 13.15 hereof (each individually a “Lender” and, collectively, “Lenders”)
and BANK OF AMERICA, N.A., as administrative agent for itself and the Lenders
(in such capacity, the “Administrative Agent”).

 

1.     THE CREDIT

 

1.1          The Commitments.  On the terms and subject to the conditions and
limitations of this Agreement, including Exhibit I, Lenders, on a several (but
not joint basis) agree, in their sole discretion, to make advances (“Warehousing
Advances”) to Borrower during the Borrowing Period in an aggregate amount
outstanding at any time up to their respective Commitment Amounts. During the
Borrowing Period, Borrower may borrow, repay and reborrow in accordance with the
provisions of this Agreement. The Lenders have no obligation to make Warehousing
Advances in an aggregate amount outstanding at any time in excess of the Total
Commitment Amount (assuming the funding of all Warehousing Advances under
approved Approval Requests) or of any Sublimit. No Lender shall be obligated to
make a Warehousing Advance to the extent that, after giving effect to such
Warehousing Advance, such Lender’s Commitment Amount would be exceeded. While an
Unmatured Default or Event of Default exists which has not been waived in
writing by the Administrative Agent, Lenders may refuse to make any additional
Warehousing Advances to Borrower. All Warehousing Advances under this Agreement
constitute a single indebtedness, and all of the Collateral is security for the
Warehousing Notes and for the payment and performance of this Agreement, all of
the other Loan Documents and all of the Obligations. The aggregate amount of all
Warehousing Advances outstanding from time to time hereunder may be hereinafter
collectively referred to as the “Loan.”

 

1.2          Expiration of Commitments.  The Commitments of all of the Lenders
hereunder to fund new Warehousing Advances shall expire on the Borrowing
Expiration Date.

 

1.3          Warehousing Notes.  Warehousing Advances are evidenced by
promissory notes payable by Borrower to each Lender in a maximum principal
amount equal to such Lender’s Commitment Amount on the form prescribed by
Administrative Agent (each a “Warehousing Note” and, collectively, the
“Warehousing Notes”).  All terms and provisions of the Warehousing Notes are
incorporated into this Agreement. The Borrower authorizes each Lender to make or
cause to be made an appropriate notation on a schedule attached to such
Warehousing Note reflecting (as the case may be) the funding of such Warehousing
Advance or the receipt of such payment of principal. The failure of any Lender
to maintain such a schedule or any errors thereon, if so maintained, shall in no
way affect the Borrower’s obligations hereunder or under the applicable
Warehousing Note, or Guarantor’s obligations under the Guaranty. The terms
“Warehousing Note” and “Warehousing Notes” as used in this Agreement include all
amendments, restatements, modifications or supplements thereof and substitutions
therefor.

 

--------------------------------------------------------------------------------


 

1.4          Replacement of Warehousing Note.  Upon receipt of an affidavit of
an officer of a Lender as to the loss, theft, destruction or mutilation of a
Warehousing Note or any other document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of such Warehousing Note or other document and receipt by Borrower of customary
indemnification from such Lender, Borrower will issue, in lieu thereof, a
replacement note or other security document in the same principal amount thereof
and otherwise of like tenor.

 

2.     PROCEDURES FOR OBTAINING ADVANCES

 

2.1          Warehousing Advances.

 

(a)           Borrower shall deliver to Administrative Agent a request for
approval (“Approval Request”), substantially in the form of Exhibit A, together
with any and all information underlying or supporting the calculations set forth
therein, on a Business Day that is at least ten (10) Business Days before the
Business Day on which the Borrower desires the funding of a Warehousing
Advance.  The Approval Request must be accompanied by the Credit Underwriting
Documents.  The Administrative Agent will attempt to, within ten (10) Business
Days after receipt of an Approval Request, the Credit Underwriting Documents and
any other supporting documents that Administrative Agent may request, complete a
review and analysis of the foregoing materials.  If Administrative Agent
determines, in its sole discretion, that the subject Mortgage Loan and related
Property conform in all respects with the applicable requirements of this
Agreement, Administrative Agent may, in its sole discretion, approve a
Warehousing Advance to fund the origination of such Mortgage Loan (subject to
and on all applicable terms and conditions of this Agreement), by returning the
Approval Request executed by Administrative Agent to the Borrower by written
Notice, including e-mail. If Administrative Agent does not respond to the
Approval Request within the time period set forth herein, the Approval Request
shall be deemed denied.  After an Approval Request has been approved by
Administrative Agent, Borrower must submit a Warehousing Advance Request to
Administrative Agent in accordance with Section 2.1(b).  Upon not less than ten
(10) Business Days’ prior Notice to Borrower and not affecting any Warehousing
Advance Requests already received by the Administrative Agent, Administrative
Agent may modify its form of Approval Request and any other document or
requirement referred to in this Section 2.1(a) to conform to current legal
requirements or Administrative Agent practices and, as so modified, those
documents or requirements will become part of this Agreement.

 

(b)           To obtain a Warehousing Advance under this Agreement if approved
as provided in Section 2.1(a), Borrower shall deliver to Administrative Agent a
completed and signed request for a Warehousing Advance on the then current form
approved by Administrative Agent (“Warehousing Advance Request”) no later than
12:00 p.m., two (2) Business Days before the Business Day on which Borrower
desires the Warehousing Advance. Warehousing Advance Requests received by
Administrative Agent after 12:00 p.m. on a Business Day will be deemed received
on the following Business Day. Subject to the delivery of a Warehousing Advance
Request and the satisfaction of the conditions set forth in Sections 5.1 and
5.2, Borrower, subject to the Administrative Agent and each Lender’s sole
discretion, may obtain a Warehousing Advance under this Agreement upon
compliance with the procedures set forth in this Section and

 

2

--------------------------------------------------------------------------------


 

in Exhibit C, including delivery to Administrative Agent of all Collateral
Documents on the respective applicable dates required for such delivery. 
Administrative Agent’s current form of Warehousing Advance Request is set forth
on Exhibit B.  Upon not less than ten (10) Business Days’ prior Notice to
Borrower and not affecting any Warehousing Advance Requests already received by
Administrative Agent, Administrative Agent may modify its form of Warehousing
Advance Request, and any other document or requirement referred to in this
Section to conform to current legal requirements and/or customary practices of
bridge mortgage warehousing lenders, and, as so modified, those documents or
requirements will become part of this Agreement.

 

2.2          Discretionary Nature of Commitments.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN, OR IMPLIED BY, THE PROVISIONS OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING USE OF THE WORD COMMITMENT), ALL
LOANS MADE AVAILABLE PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE AT THE SOLE DISCRETION OF THE ADMINISTRATIVE
AGENT AND THE LENDERS, WHO MAY ELECT NOT TO MAKE ANY ONE OR MORE LOANS AVAILABLE
NOTWITHSTANDING THAT A PARTICULAR MORTGAGE LOAN OTHERWISE SATISFIES THE CRITERIA
SET FORTH IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

2.3          Funding of Warehousing Advances.  Administrative Agent will fund
each Warehousing Advance to Borrower’s Funding Account.

 

3.     INTEREST, PRINCIPAL AND FEES

 

3.1          Interest.

 

(a)           Interest on each Warehousing Advance shall accrue each day on the
outstanding principal balance of each Warehousing Advance, and shall be: (i)
payable (A) in arrears on each Interest Payment Date with respect thereto until
the principal, together with all interest and other charges payable with respect
to such Warehousing Advance, shall be fully paid, (B) on the Warehousing
Maturity Date, and (C) as otherwise provided in this Agreement; and (ii)
calculated on the basis of a 360 day year and the actual number of days elapsed.
Except as set forth in Sections 3.1(c), 3.1(d) and 3.9(g), interest on each
Warehousing Advance shall accrue at the Effective LIBOR Rate. Borrower shall not
have the option to convert any LIBOR Loan to a loan of another type, including,
without limitation, Base Rate Loans.

 

(b)           Administrative Agent’s determination of the Effective LIBOR Rate
as of any determination date shall be conclusive and binding, absent manifest
error.

 

(c)           If a Lender determines that:

 

(1)           by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Effective LIBOR Rate; or

 

3

--------------------------------------------------------------------------------


 

(2)           the Effective LIBOR Rate will not adequately and fairly reflect
the cost to such Lender of funding Warehousing Advances; or

 

(3)           as a result of a change in law after the Closing Date, the making
or maintaining a LIBOR Loan has become unlawful or impracticable;

 

then such Lender shall give notice thereof to Administrative Agent and Borrower
by telephone or telecopy as promptly as practicable thereafter and, until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such notice no longer exist (i) any new Warehousing Advance made
thereafter shall be made and accrue interest at the Effective Base Rate, and
(ii) the Loan (or any portion thereof) then accruing interest at the Effective
LIBOR Rate shall bear interest at the Effective Base Rate. Administrative
Agent’s or such Lender’s determination of the Base Rate as of any determination
date shall be conclusive and binding, absent manifest error.

 

(d)           Upon the occurrence of an Event of Default which has not been
waived in writing by the Administrative Agent, all outstanding Loans shall
accrue interest at a rate that is, from time to time, the higher of the
Effective Base Rate or the Effective LIBOR Rate (subject to Section 3.7).

 

3.2          Interest Limitation.  If, at any time, the rate of interest,
together with all amounts which constitute or are deemed under any applicable
law to constitute interest and which are reserved, charged or taken by
Administrative Agent or any Lender as compensation for fees, services or
expenses incidental to the making, negotiating or collecting of the Loan, shall
be deemed by any competent court of law, governmental agency or tribunal to
exceed the maximum rate of interest permitted to be charged by Administrative
Agent or any Lender to Borrower under applicable law, then, during such time as
such rate of interest would be deemed excessive, that portion of each sum paid
attributable to that portion of such interest rate that exceeds the maximum rate
of interest so permitted shall be deemed a voluntary prepayment of principal. As
used herein, the term “applicable law” shall mean the law in effect as of the
date hereof; provided, however, that in the event there is a change in the law
which results in a higher permissible rate of interest, then this Agreement
shall be governed by such new law as of its effective date.

 

3.3          Principal Payments.

 

(a)           Borrower shall pay to Administrative Agent, for the benefit of
Lenders, the outstanding principal amount of each Warehousing Advance upon the
earlier of the expiration of the Warehouse Period therefor, as set forth in
Exhibit E, or the Warehousing Maturity Date.

 

(b)           Borrower may repay all or any portion of the Loan without premium
or penalty at any time, provided that with each such prepayment Borrower pays
all accrued and unpaid interest on the amount of such prepayment.

 

(c)           Borrower shall pay to Administrative Agent, for the benefit of
Lenders, and Borrower authorizes Administrative Agent to charge Borrower’s
Operating Account for, the

 

4

--------------------------------------------------------------------------------


 

amount of any outstanding Warehousing Advance against a specific Pledged Loan
after the occurrence of any of the following events, such payment to be made
within the time period set forth in this Section 3.3(c), and without the
necessity of prior demand or Notice from Administrative Agent or any Lender:

 

(1)                                 On the day the Warehouse Period elapses for
such Pledged Loan elapses;

 

(2)                                 Within three (3) Business Days after the
Warehousing Advance is made, if such Pledged Loan to be funded by that
Warehousing Advance is not closed and funded;

 

(3)                                 One (1) Business Day elapses from the date
the Warehousing Advance is used to fund such Pledged Loan without receipt by
Administrative Agent of the Collateral Documents relating to that Pledged Loan
required to be delivered on that date, or any such Collateral Document, upon
examination by Administrative Agent, is found not to be in compliance with the
requirements of this Agreement, or, if Administrative Agent determines in its
sole discretion that such non-compliance is curable and Borrower shall fail to
replace such non-compliant Collateral Document with a corrected or completed
Collateral Document compliant with such requirements within ten (10) Business
Days after receiving Notice from the Administrative Agent (provided, however,
that email notice in accordance with the term of Section 14 (Notices) shall be
sufficient);

 

(4)                                 Ten (10) Business Days elapse without the
return of any Collateral Document relating to such Pledged Loan delivered by
Administrative Agent to Borrower under a Trust Receipt for correction or
completion pursuant to Section 4.6 hereof;

 

(5)                                 Within ten (10) Business Days following the
date on which such Pledged Loan is determined to have been originated based on
untrue, incomplete or inaccurate information or otherwise to be subject to
fraud, whether or not Borrower had knowledge of the misrepresentation,
incomplete or incorrect information or fraud;

 

(6)                                 Within ten (10) Business Days following the
date on which Borrower knows or receives Notice from Administrative Agent or a
Lender, that (A) one or more of the representations and warranties set forth in
Article 11 made with respect to such Pledged Loan or any Collateral Document
relating thereto were inaccurate or incomplete in any material respect on any
date when made or deemed made, or (B) Borrower has failed to perform or comply
with any covenant, term or condition applicable to it set forth in Article 11,
subject to applicable grace and notice provisions contained herein including in
subsection 3 above with respect thereto;

 

(7)                                 On the earlier of the date such Pledged Loan
(A) is in default and remains in default for a period of one hundred twenty
(120) days or more, or (B) becomes subject to foreclosure or other judicial
enforcement or insolvency proceedings, provided, however, that Administrative
Agent shall permit Borrower to make a partial prepayment if (i) Administrative
Agent has received an updated as-is appraisal in form and substance satisfactory
to Administrative Agent, (ii) Administrative Agent has received updated Credit
Underwriting

 

5

--------------------------------------------------------------------------------


 

Documents in form and substance satisfactory to Administrative Agent, and
(iii) after giving effect to such partial prepayment the Warehousing Advance
relating to such Pledged Loan is in compliance with the applicable Advance Rate
and Warehousing Advance Debt Service Coverage Ratio requirements set forth in
Exhibit E;

 

(8)                                 Upon the sale, other disposition or
prepayment in full of such Pledged Loan; or

 

(9)                                 Subject to any applicable cure period
provided in Subsection 3 above, any of the Collateral Documents with respect to
such Pledged Loan, upon examination by Administrative Agent, are found not to be
in compliance with the requirements of this Agreement.

 

(d)                                 In addition to the payments required by
Sections 3.3(a) and 3.3(c), if the principal amount of any Pledged Loan is
prepaid in part while a Warehousing Advance is outstanding against the Pledged
Loan, Borrower must pay to Administrative Agent, for the benefit of Lenders,
within one (1) Business Day after Borrower’s receipt of such amount, without the
necessity of prior demand or Notice from Administrative Agent or any Lender, and
Borrower authorizes Administrative Agent to charge Borrower’s Operating Account
for, the lesser of (x) the amount of such prepayment, or (y) the outstanding
principal amount of such Warehousing Advance, the amount of the prepayment to be
applied to the repayment of such Warehousing Advance; provided, however, if an
(A) Event of Default then exists, any excess amount of such prepayment shall be
paid to the Administrative Agent and applied to the Obligations, and
(B) Unmatured Default then exists, any excess amount of such prepayment shall be
retained in the Cash Collateral Account until either such Unmatured Default
becomes an Event of Default (in which case such amount may be applied to the
Obligations), or is cured (in which case such amount shall be released to
Borrower.

 

(e)                                  The proceeds of the sale, prepayment,
repayment, refinancing or other disposition of Pledged Loans must be paid
directly to the Cash Collateral Account.  Borrower must give Notice to
Administrative Agent in writing (or by telephone followed promptly by written
Notice) of the Pledged Loans for which proceeds of the sale, prepayment,
repayment, refinancing or other disposition have been received.  Upon receipt of
Borrower’s Notice, Lender will apply any proceeds deposited into the Cash
Collateral Account to the payment of the Warehousing Advances related to the
Pledged Loans identified by Borrower in its Notice, and those Pledged Loans will
be considered to have been redeemed from pledge to the extent the related
Warehousing Advance has been paid in full, unless there has occurred either an
Unmatured Default (provided, however, if such Unmatured Default does not become
an Event of Default, the Pledged Loans will be thereupon considered redeemed) or
Event of Default, in each case which has not been waived in writing by the
Administrative Agent.  Administrative Agent and Lenders are entitled to rely
upon Borrower’s affirmation that deposits in the Cash Collateral Account
represent payments for the sale, prepayment, repayment, refinancing or other
disposition of the Pledged Loans specified by Borrower in its Notice.  If the
payment for the purchase of Pledged Loans is less than the outstanding
Warehousing Advances against the Pledged Loans identified by Borrower in its
Notice, Borrower shall pay to Administrative Agent, for the benefit of Lenders,
and Borrower authorizes Administrative Agent to charge Borrower’s

 

6

--------------------------------------------------------------------------------


 

Operating Account in, an amount equal to that deficiency.  As long as no
Unmatured Default or Event of Default exists which has not been waived in
writing by the Administrative Agent, Administrative Agent will transfer to
Borrower’s Operating Account any excess payment received in respect of the sale,
other disposition or refinancing of any Pledged Loan.

 

(f)                                   If the Warehousing Advance Debt Service
Coverage with respect to any Pledged Loan is less than 1.2 to 1.0 as of any
annual testing date for such Pledged Loan, Borrower shall prepay the related
Warehousing Advance within ten (10) Business Days after Notice from
Administrative Agent by at least an amount such that, if such prepayment had
been made as of the applicable testing date, the Warehousing Advance Debt
Service Coverage Ratio with respect to such Pledged Loan would have been at
least 1.2 to 1.0.

 

(g)                                  If the amount of any Warehousing Advance
with respect to any Eligible Loan exceeds the lesser of (i) 60% of the as is
value of the underlying Mortgaged Property with respect to such Eligible Loan
(based upon a third party MAI appraisal, reviewed and approved by the
Administrative Agent and acceptable to the Borrower), or (ii) 75% of the
Mortgage Note Amount advanced by the Borrower with respect to the applicable
Mortgage Loan, as applicable, Borrower shall have thirty (30) Business Days
after written notice from the Administrative Agent to pay to the Administrative
Agent a sum sufficient to cause the foregoing deficiency to no longer exist.

 

3.4                               Fees.  Borrower shall pay to Administrative
Agent, for its own account or for the account of the Lenders, as applicable, all
Fees set forth in the Fee Letter as and when due as provided therein.

 

3.5                               Method of Making Payments.

 

(a)                                 All payments of interest, principal and fees
shall be made in lawful money of the United States in immediately available
funds, without counterclaim or setoff and free and clear of, and without any
deduction or withholding for, any taxes or other payments: (i) by direct charge
to the Operating Account of Borrower, (ii) by wire transfer to Administrative
Agent; or (iii) by transfer from the Cash Collateral Account as provided herein.
Payments shall be credited on the Business Day on which immediately available
funds are received prior to 2:00 P.M., and payments received after 2:00 P.M.
shall be credited to the Loan on the next Business Day. Payments which are by
check, which Administrative Agent on behalf of the Lenders may at its option
accept or reject, or which are not in the form of immediately available funds
shall not be credited to the Loan until such funds become immediately available
to Administrative Agent for the benefit of Lenders, and, with respect to
payments by check, such credit shall be provisional until the item is finally
paid by the payor bank. All payments shall be applied first to the payment of
all fees, expenses, and other amounts due to the Administrative Agent and
Lenders (excluding principal and interest), then to accrued interest, and then
to the balance on account of outstanding principal; provided, however, that
after the occurrence and during the continuation of an Event of Default which
has not been waived in writing by the Administrative Agent, payments will be
applied to the Obligations in such order as the Administrative Agent determines.

 

(b)                                 While an Event of Default exists which has
not been waived in writing by the Administrative Agent, Borrower authorizes
Administrative Agent to charge Borrower’s

 

7

--------------------------------------------------------------------------------


 

Operating Account for any Obligations due and payable to Administrative Agent or
any Lender, without the necessity of prior demand or notice from Administrative
Agent.

 

3.6                               Billings.  Administrative Agent shall submit
monthly billings reflecting payments due; provided; however, that any changes in
the interest rate and in the outstanding amount of the Loan which occur between
the date of billing and the due date may be reflected in adjustments in the
billing for a subsequent month. Neither the failure of Administrative Agent to
submit a bill, nor any error in any such bill, shall excuse Borrower from the
obligation to make full payment of all Borrower’s payment obligations when due.

 

3.7                               Default Rate.  Administrative Agent shall have
the option of imposing, and, if directed by Required Lenders shall impose, and
Borrower shall pay Administrative Agent for the ratable benefit of Lenders, upon
billing therefor, an interest rate which is four percent (4%) per annum above
the Applicable Rate (“Default Rate”): (a) following any Event of Default, unless
and until the Event of Default is waived by the Administrative Agent in writing
or cured (if and to the extent cure is permitted hereunder or required by
applicable law to be accepted by Administrative Agent and Lenders); and
(b) after the expiration of the Warehousing Period for each Warehousing Advance.

 

3.8                               Late Charges.  Borrower shall pay
Administrative Agent, for the ratable benefit of Lenders, upon billing therefor,
a “Late Charge” equal to three percent (3%) of the amount of any payment of
principal (other than principal due at the Warehousing Maturity Date or the date
on which Administrative Agent accelerates the time for payment of the Loan after
the occurrence of an Event of Default), interest or fees which are not paid
within 10 days after the due date thereof. Late Charges are: (a) payable in
addition to, and not in limitation of, the Default Rate; (b) intended to
compensate Administrative Agent and Lenders for administrative and processing
costs incident to late payments; (c) not interest; and (d) not subject to refund
or rebate or credit against any other amount due.

 

3.9                               Additional Provisions Relating to Interest
Rate.

 

(a)                                 If any Lender has reasonably determined,
after the date hereof, that the adoption or the becoming effective of, or any
change in, or any change by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof in
the interpretation or administration of, any applicable law, rule or regulation
regarding capital adequacy, or compliance by such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital or assets as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy), then, upon Notice from such Lender to
Administrative Agent and Borrower and delivery by such Lender of a statement
setting forth the reduction in the rate of return experienced by such Lender and
the amount necessary to compensate such Lender under this Section 3.9(a),
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction. Each determination by
a Lender of amounts owing under this Section shall, absent manifest error, be
conclusive and binding on the parties hereto.  In the event of the

 

8

--------------------------------------------------------------------------------


 

assessment of any amounts under this Section 3.9, Borrower may terminate this
Agreement provided that prior to such termination becoming effective, Borrower
shall repay all Obligations and any other amounts due hereunder or under any
other Loan Documents, including, without limitation, any and all accrued and
unpaid interest, fees, costs and expenses, amounts in respect of contingent
indemnification obligations provided for under the Loan Documents and any
amounts assessed under this Section 3.9.

 

(b)                                 Changes in the rate of interest resulting
from the changes in either the Effective LIBOR Rate or the Base Rate shall take
place immediately without prior notice or demand of any kind.

 

(c)                                  Any and all payments by Borrower to or for
the account of Administrative Agent or Lenders hereunder shall be made free and
clear of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding taxes imposed on Administrative Agent’s or any
Lender’s income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which Administrative Agent or any Lender is organized or any
political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings, and liabilities being hereinafter
referred to as “Taxes”). Borrower also agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under this Agreement
or from the execution or delivery of or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).

 

(d)                                 If Borrower shall be required by law to
deduct any Taxes or Other Taxes from or in respect of any sum payable under this
Agreement to Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.9(d))
Administrative Agent or such Lender, as applicable, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law, and (iv) Borrower shall furnish to Administrative Agent or such Lender, as
applicable, at its address referred to in Section 13.1, the original or a
certified copy of a receipt evidencing payment thereof.  To the extent that any
amount paid by Borrower under this Section 3.9 is refunded or credited to
Administrative Agent or any Lender, so long as no Unmatured Default or Event of
Default has occurred and is continuing, Administrative Agent or such Lender
shall promptly pay or credit Borrower in such amount; provided, however, if an
Unmatured Default does not become an Event of Default, such amount shall
thereupon be paid or credited to the Borrower.

 

(e)                                  Borrower agrees to indemnify Administrative
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.9) paid by Administrative Agent or such
Lender and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto, (ii) any other amounts payable under
Section 3.9(d), and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or

 

9

--------------------------------------------------------------------------------


 

with respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
Payment under this Section 3.9(e) shall be made within thirty (30) days after
the date Administrative Agent or any affected Lender makes a demand therefor.

 

(f)                                   Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Borrower (with a copy to Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is resident for tax
purposes in the United States of America, any Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treat)’ to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service
Form W-8ECL (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal’ withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(g)                                  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if (x) any change in law shall make it
unlawful for a Lender to make or maintain a LIBOR Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBOR Loan or (y) at any
time a Lender reasonably determines that the making or continuance of any of
LIBOR Loans has become impracticable as a result of a contingency occurring
after the date hereof which adversely affects the London interbank market or the
position of such Lender in the London interbank market, then, by written notice
to Borrower and Administrative Agent, such Lender may (i) declare that LIBOR
Loans will not thereafter be made by such Lender hereunder, whereupon any
request by Borrower for a LIBOR Loan shall be deemed a request for a Base Rate
Loan unless such declaration shall be subsequently withdrawn; and (ii) require
that all

 

10

--------------------------------------------------------------------------------


 

outstanding LIBOR Loans made by it be converted to Base Rate Loans, in which
event all such LIBOR Loans shall be automatically converted to Base Rate Loans
as of the effective date of such notice. In the event a Lender shall exercise
its rights under clause (i) or (ii) of this paragraph, all payments and
prepayments of principal which would otherwise have been applied to repay the
LIBOR Loans that would have been made by such Lender or the converted LIBOR
Loans shall instead be applied to repay the Base Rate Loans made in lieu of, or
resulting from the conversion of, such LIBOR Loans.

 

3.10                        Continuing Authority of Authorized Representatives. 
Administrative Agent and Lenders are authorized to rely upon the continuing
authority of the Persons hereafter designated by Borrower (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to the
Loan and the Loan Documents, including, the submission of Approval Requests and
Warehousing Advance Requests, and certificates with regard thereto, instructions
with regard to the Operating Account and, to the extent permitted under this
Agreement, the Collateral, and matters pertaining to the procedures and
documentation for Warehousing Advances. Such authorization may be changed only
upon written Notice to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of the person giving such
notice and such notice shall be effective not sooner than five (5) Business Days
following receipt thereof by Administrative Agent.  The Authorized
Representatives as of the Closing Date are listed on Exhibit F. Administrative
Agent shall have a right of approval, not to be unreasonably withheld or
delayed, over the identity of the Authorized Representatives so as to assure
Administrative Agent that each Authorized Representative is a responsible and
senior official of Borrower.

 

3.11                        Charging Accounts.  Administrative Agent is hereby
authorized, on or after the due date therefor, to charge the Funding Account,
Operating Account and/or Cash Collateral Account for the amount of all principal
and interest payments, Fees, and any other amounts from time to time due under
this Agreement, the Warehousing Notes or the other Loan Documents and upon the
occurrence of an Event of Default which has not been waived in writing by the
Administrative Agent, Administrative Agent is hereby authorized on or after the
due date, to charge such Funding Account, Operating Account, Cash Collateral
Account and/or any other non-third party custodial deposit account of Borrower
at Administrative Agent or any Lender, with the amount of all unpaid Fees, other
fees, costs and expenses to which Administrative Agent and Lenders are entitled
under this Agreement. Neither the failure of Administrative Agent or any Lender
to so charge such account, nor the insufficiency of funds therein shall affect
or limit Borrower’s obligation to make any required payment.

 

4.                                      COLLATERAL

 

4.1                               Grant of Security Interest.  As security for
the payment of all Obligations under the Warehousing Notes, the payment of the
Warehousing Advances and for the payment and performance of this Agreement, all
of the other Loan Documents and all of Obligations, Borrower grants a first
priority security interest to Administrative Agent, for itself and the benefit
of Lenders, in all of Borrower’s right, title and interest in and to the
following described property, whether now owned or hereafter acquired or arising
after the date of this Agreement (the “Collateral”):

 

11

--------------------------------------------------------------------------------


 

(a)                                 All amounts advanced by Administrative Agent
or Lenders to or for the account of Borrower under this Agreement to fund the
origination of a Mortgage Loan, until that Mortgage Loan is closed and those
funds disbursed in accordance with the terms of this Agreement and the other
Loan Documents;

 

(b)                                 All Mortgage Loans, including all Mortgage
Notes, Mortgages and Security Agreements evidencing or securing those Mortgage
Loans, that are delivered or caused to be delivered to Administrative Agent or
any Lender (including delivery to a third party on behalf of Administrative
Agent or Lenders) pursuant to this Agreement or in connection with the
Obligations, or that otherwise come into the possession, custody or control of
Administrative Agent or any Lender (including the possession, custody or control
of a third party on behalf of the Administrative Agent or any Lender), or in
respect of which any Lender has made a Warehousing Advance under this Agreement
(collectively, “Pledged Loans”);

 

(c)                                  All assignments of Mortgages, Mortgage
Notes, Security Agreements and any related agreement documents and instruments;

 

(d)                                 All private mortgage insurance and all
commitments issued by FHA to insure or guarantee any Pledged Loans, and any
commitment or other instruments issued by FHA in connection with any such
Pledged Loans, and all proceeds from the sale of Pledged Loans, and all personal
property, contract rights, servicing rights or contracts, including the Loan
Servicing Agreement, and servicing fees and income or other proceeds, amounts
and payments payable to Borrower as compensation or reimbursement, accounts,
payments, intangibles and general intangibles of every kind relating to Pledged
Loans, FHA commitments and private mortgage insurance and commitments relating
to Pledged Loans, and all other documents or instruments relating to Pledged
Loans, FHA commitments and private mortgage insurance, including any interest of
Borrower in any fire, casualty or hazard insurance policies and any awards made
by any public body or decreed by any court of competent jurisdiction for a
taking or for degradation of value in any eminent domain proceeding as the same
relate to Pledged Loans;

 

(e)                                  All escrow accounts, deposit accounts, cash
collateral accounts, reserve accounts, disbursement accounts, documents,
instruments, files, surveys, certificates, correspondence, appraisals, computer
programs, tapes, discs, cards, accounting records (including all information,
records, tapes, data, programs, discs and cards necessary or helpful in the
administration or servicing of the Collateral referred to in this Article 4) and
other information and data of Borrower relating to the Collateral described or
referred to in this Article 4;

 

(f)                                   All cash, whether now existing or acquired
after the date of this Agreement, delivered to or otherwise in the possession of
Administrative Agent or any Lender or Administrative Agent’s or any Lender’s
agent, bailee or custodian or designated on the books and records of Borrower as
assigned and pledged to Administrative Agent or any Lender, including all cash
or other property deposited in or credited to the Cash Collateral Account, the
Operating Account and the Funding Account;

 

12

--------------------------------------------------------------------------------


 

(g)                                  All Hedging Arrangements related to the
Collateral described or referred to in this Article 4 (“Pledged Hedging
Arrangements”) and Borrower’s accounts in which those Hedging Arrangements are
held (“Pledged Hedging Accounts”), including all rights to payment arising under
the Pledged Hedging Arrangements and the Pledged Hedging Accounts, except that
Administrative Agent’s security interest in the Pledged Hedging Arrangements and
Pledged Hedging Accounts applies only to benefits, including rights to payment,
related to the Collateral referred to in this Article 4, but excludes any
obligations or other liabilities with respect to any of the foregoing;

 

(h)                                 All guarantees or any other documents or
property securing any of the foregoing;

 

(i)                                     The Funding Account, the Operating
Account, and the Cash Collateral Account, including all cash or other deposits
or other amounts at any time credited thereto, and any and all interest earned
thereon;

 

(j)                                    All cash and non-cash proceeds of the
Collateral referred to in this Article 4, including all dividends, distributions
and other rights in connection with, and all additions to, modifications of and
replacements for, and all products and proceeds of, the Collateral referred to
in this Article 4, together with whatever is receivable or received when any of
the Collateral referred to in this Article 4 or proceeds of the Collateral
referred to in this Article 4 are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including all
rights to payment with respect to any cause of action affecting or relating to
the Collateral referred to in this Article 4 or proceeds of any of the
Collateral referred to in this Article 4; and

 

(k)                                 Any and all present and future accounts,
chattel paper, electronic chattel paper, commercial tort claims, contract
rights, deposit accounts, documents, equipment, general intangibles,
instruments, intellectual property, inventory, investment property, letter of
credit rights, supporting obligations, and all proceeds and products of the
foregoing (as all of the foregoing terms may be used defined or referred to in
the Uniform Commercial Code) arising from, related to or constituting all or a
portion of the Collateral described or referred to in this Article 4, and all
replacements to the foregoing.

 

4.2                               Maintenance of Collateral Records.  As long as
the Commitments are outstanding or there remain any Obligations to be paid or
performed under this Agreement or under any other Loan Document, Borrower shall
preserve and maintain, at its chief executive office or principal place of
business or in a regional office approved by Administrative Agent, or in the
office of a computer service bureau engaged by Borrower and approved by
Administrative Agent and, upon request, make available to Administrative Agent
the originals, or copies in any case where the originals have been delivered to
Administrative Agent, of the Mortgage Notes, Mortgages, Security Agreements,
guaranties and other Collateral Documents included in Pledged Loans, and other
and all related documents and instruments, and all files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records and other information and data relating to the Collateral.

 

13

--------------------------------------------------------------------------------


 

4.3                               Release of Security Interest in Pledged Loans.

 

(a)                                 Except as provided in Section 4.3(b) below,
Administrative Agent, on behalf of Lenders, will release its security interest
in the Pledged Loans only against payment to Administrative Agent for the
benefit of Lenders of the Release Amount in connection with those Pledged Loans.

 

(b)                                 Administrative Agent has the exclusive right
to possession of all Pledged Loans. Administrative Agent has no duty or
obligation to deliver Pledged Loans to any Person or to credit Pledged Loans to
the account of any Person or any Person’s designee except against payment for,
or payment in full of and amounts outstanding under, those Pledged Loans.

 

(c)                                  If no Unmatured Default or Event of Default
exists which has not been waived in writing by the Administrative Agent,
Borrower may redeem a Pledged Loan from Administrative Agent’s security interest
by notifying Administrative Agent of its intention to redeem the Pledged Loan
from pledge and pay, or causes a purchaser of such Pledged Loan to pay, to
Administrative Agent for the benefit of Lenders, for application as a prepayment
on the principal balance of the Loan, the Release Amount in connection with the
Pledged Loan, together with all accrued and unpaid interest thereon.

 

(d)                                 After an Unmatured Default or Event of
Default occurs which has not been waived in writing by the Administrative Agent,
Administrative Agent may, with no liability to Borrower or any Person, continue
to release its security interest in any Pledged Loan against payment of the
Release Amount for that Pledged Loan.

 

(e)                                  The amount to be paid by Borrower to obtain
the release of Administrative Agent’s security interest in a Pledged Loan
(“Release Amount”) will be (i) in connection with the sale of a Pledged Loan by
Administrative Agent while an Event of Default has occurred which has not been
waived in writing by the Administrative Agent, the amount paid to Administrative
Agent for the benefit of Lenders in a commercially reasonable disposition of
that Pledged Loan, and (ii) otherwise, until an Event of Default occurs which
has not been waived in writing by the Administrative Agent, the principal amount
of the Warehousing Advance outstanding against the Pledged Loan together with
all accrued and unpaid interest thereon.

 

4.4                               Collection and Servicing Rights.

 

(a)                                 If no Event of Default has occurred or, as
to any Event of Default, it has been waived in writing by the Administrative
Agent, Borrower (or, if applicable pursuant to the Loan Servicing Agreement, the
Servicer) may service and receive and collect directly all sums payable to
Borrower in respect of the Collateral, other than proceeds of any sale of any
Collateral. All proceeds of any sale of Collateral must be paid directly to the
Cash Collateral Account for application as provided in this Agreement.

 

(b)                                 After an Event of Default has occurred which
has not been waived in writing by the Administrative Agent, Administrative Agent
or its designee is entitled to service and receive and collect all sums payable
to Borrower in respect of the Collateral, and in such case (i) Administrative
Agent or its designee in its discretion may, in its own name, in the name of
Borrower or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but neither

 

14

--------------------------------------------------------------------------------


 

Administrative Agent nor any Lender has any obligation to do so, (ii) Borrower
or the Servicer shall, if Administrative Agent requests it to do so, hold in
trust for the benefit of Lenders and immediately pay to Administrative Agent,
for the benefit of Lenders, at its office designated by Notice, all amounts
received by Borrower upon or in respect of any of the Collateral, advising
Administrative Agent as to the source of those funds, and (iii) all amounts so
received and collected by Administrative Agent for the benefit of Lenders will
be held by it as part of the Collateral, subject to disposition in accordance
with this Agreement and applicable law.

 

4.5                               Return of Collateral at End of Commitment.  If
(a) the Commitments have expired or been terminated, and (b) no Warehousing
Advances, interest or other Obligations are outstanding and unpaid,
Administrative Agent will release its security interest and will deliver all
Collateral in its possession to Borrower at Borrower’s expense. Borrower’s
acknowledgement of receipt for any Collateral released or delivered to Borrower
under any provision of this Agreement is a complete and full acquittance for the
Collateral so returned, and Administrative Agent and Lenders are discharged from
any liability or responsibility for such Collateral.

 

4.6                               Delivery of Collateral Documents.  If any
Collateral Document is found by Administrative Agent not to be in compliance
with the requirements of this Agreement, and Administrative Agent determines
such noncompliance is curable, then so long as no Event of Default shall then
have occurred, other than those resulting from such non-compliance and those
Events of Default that have been waived in writing by the Administrative Agent,
and Administrative Agent’s security interest therein will in no way be impaired,
Administrative Agent shall, upon request of Borrower or Servicer, deliver such
Collateral Document under a Trust Receipt to Borrower or Servicer, as the case
may be, for correction or completion, such Collateral Document to be returned to
Administrative Agent within ten (10) days after delivery to Borrower or Servicer
under such Trust Receipt.

 

5.                                      CONDITIONS PRECEDENT

 

5.1                               Initial Advance.  The effectiveness of this
Agreement, including any Lender’s making the initial Warehousing Advance, is
subject to the satisfaction, in the discretion of Administrative Agent, of the
following conditions precedent:

 

(a)                                 Administrative Agent must receive the
following, all of which must be satisfactory in form and content to
Administrative Agent:

 

(1)                                 This Agreement, each Warehousing Note, the
Guaranty, the Pledge Agreement (together will all certificates, transfer powers,
and other documents required to be delivered by Guarantor pursuant thereto), the
Fee Letter, and any other Loan Documents, duly executed by Borrower, Guarantor,
Servicer and any other appropriate or necessary party, as applicable;

 

(2)                                 (i) Borrower’s certificate of formation,
together with all amendments, as certified by the Secretary of State of the
State of Delaware, (ii) Borrower’s limited liability company agreement, together
with all amendments, certified by the manager of Borrower, and
(iii) certificates of good standing for Borrower dated within ten (10) days of
the date of this Agreement;

 

15

--------------------------------------------------------------------------------


 

(3)                                 A resolution of the manager and members of
Borrower authorizing the execution, delivery and performance of this Agreement
and the other Loan Documents, each Approval Request, Warehousing Advance Request
and all other agreements, instruments or documents to be delivered by Borrower
under this Agreement;

 

(4)                                 A certificate as to the incumbency and
authenticity of the signatures of the officers or other representatives of
Borrower executing this Agreement and the other Loan Documents, and of the
Authorized Representatives (Administrative Agent and Lenders being entitled to
rely on that certificate until a new incumbency certificate has been furnished
to Administrative Agent);

 

(5)                                 (i) Guarantor’s articles of incorporation
and by-laws, together with all amendments, certified by the secretary of
Guarantor, and (ii) certificates of good standing for Guarantor dated within ten
(10) days of the date of this Agreement;

 

(6)                                 A resolution of the Board of Directors of
Guarantor authorizing the execution, delivery and performance of this Agreement,
the Guaranty, the Pledge Agreement, and all other agreements, instruments or
documents to be delivered by Guarantor under this Agreement;

 

(7)                                 A certificate as to the incumbency and
authenticity of the signatures of the officers or other representatives of
Guarantor executing this Agreement, the Guaranty, the Pledge Agreement, and all
other agreements, instruments or documents to be delivered by Guarantor under
this Agreement (Administrative Agent and Lenders being entitled to rely on that
certificate until a new incumbency certificate has been furnished to
Administrative Agent);

 

(8)                                 Uniform Commercial Code, tax lien,
litigation and other searches of the appropriate public records (a) for
Borrower, that do not disclose the existence of any prior Lien on the Collateral
other than in favor of Administrative Agent or as permitted under this
Agreement, and (b) for the Guarantor;

 

(9)                                 Copies of Borrower’s or Servicer’s errors
and omissions insurance policy, blanket bond coverage policy, fidelity bond
coverage policy, and general commercial liability insurance policy insuring
Borrower’s operations and premises, or certificates in lieu of such policies,
showing compliance by Borrower as of the date of this Agreement with the
provisions of Section 8.9 hereof;

 

(10)                          Receipt by Administrative Agent of the fees due on
the date of this Agreement;

 

(11)                          An opinion from counsel for Borrower and Guarantor
concerning, among other matters (i) the legal existence, good standing and, as
applicable, qualification to do business of each of Borrower and Guarantor,
(ii) the power and authority of each of Borrower and Guarantor to enter into and
perform the Loan Documents to which each of them is a party, (iv) the
authorization of the individuals executing and delivering Loan Documents on
behalf of Borrower and Guarantor to do so, (v) the enforceability of the Loan
Documents and Borrower’s

 

16

--------------------------------------------------------------------------------


 

and Guarantor’s respective obligations under the Loan Documents, (vi) the
absence of any pending or threatened material litigation against Borrower or
Guarantor, (vii) the validity and perfection of the Administrative Agent’s
security interest in the Collateral, (viii) the non-contravention of Borrower’s
and Guarantor’s respective obligations under the Loan Documents with their
respective organizational documents or with material agreements or legal
proceedings to which they are a party or by which they are bound, and (ix) such
other matters as Administrative Agent reasonably shall request consistent with
loan facilities similar to the loan facility established by this Agreement;

 

(12)                          Such financial statements and other information
and projections as the Administrative Agent shall have reasonably requested;

 

(13)                          Administrative Agent shall have received and
approved, in form and substance reasonably acceptable to Administrative Agent,
the Loan Servicing Agreement and the Assignment of Loan Servicing Agreement; and

 

(14)                          Such other documents as Administrative Agent
reasonably may require, duly executed and delivered, and evidence satisfactory
to Administrative Agent of the occurrence of any further conditions precedent to
the closing of the credit facility established hereby;

 

(b)                                 If Borrower is indebted to any of its
directors, officers, shareholders or Affiliates as of the date of this
Agreement, the Person to whom Borrower is indebted must have executed a
subordination of debt agreement, on the form prescribed by Administrative Agent
(each, a “Subordination of Debt Agreement”), and Administrative Agent must have
received an executed copy of that Subordination of Debt Agreement, certified by
the manager of Borrower to be true and complete and in full force and effect as
of the date of the Warehousing Advance.

 

(c)                                  Administrative Agent shall be satisfied
that (i) Borrower and Guarantor each has obtained all material and appropriate
authorizations and approvals of all governmental authorities required for the
due execution, delivery and performance by each of Borrower and Guarantor of the
Loan Documents to which it is or will be a party and for the perfection of or
the exercise by Administrative Agent of its rights and remedies under the Loan
Documents, and (ii) the Loan and all transactions contemplated hereby, shall be
in material compliance with, and Borrower and Guarantor each shall have obtained
all material and appropriate approvals pertaining to, all applicable laws,
rules, regulations and orders, including all governmental, environmental, ERISA
retiree health benefits, workers’ compensation and other requirements,
regulations and laws and shall not contravene any charter, by-law, debt
instrument or other material contractual obligation of Borrower or Guarantor and
their respective Subsidiaries.

 

(d)                                 Administrative Agent shall have filed such
Uniform Commercial Code financing statements, in such jurisdictions, as
Administrative Agent shall have determined, to be appropriate in order to
perfect the security interest in the Collateral granted by Borrower pursuant to
this Agreement or any other Loan Document.

 

(e)                                  Borrower shall have paid to the
Administrative Agent (for its own account or for the account of the Lenders) all
Fees payable on or before the Closing Date.

 

17

--------------------------------------------------------------------------------


 

5.2                               Each Advance.  The effectiveness of this
Agreement, including Administrative Agent’s and any Lender’s making of the
initial and each subsequent Warehousing Advance, is subject to the satisfaction,
as determined in the discretion of Administrative Agent, as of the date of each
Warehousing Advance, of the following additional conditions precedent:

 

(a)                                 Borrower must have delivered to
Administrative Agent the Approval Request, together with any and all information
underlying or supporting the calculations set forth therein, the Warehousing
Advance Request, the Credit Underwriting Documents, and the Collateral Documents
required by, and must have satisfied the procedures set forth in, Article 2 and
the Exhibits described in that Article. All items delivered to Administrative
Agent must be satisfactory to Administrative Agent in form and content, and
Administrative Agent may reject any item that does not satisfy the requirements
of this Agreement.

 

(b)                                 Borrower must have deposited sufficient
funds into the Funding Account such that the funds from the Funding Account,
together with the requested Warehousing Advance, will enable Borrower to fund in
its entirety the underlying Mortgage Loan(s).

 

(c)                                  Administrative Agent must have received
evidence satisfactory to it as to the due filing and recording or continuation
in all appropriate offices of all financing statements and other instruments, as
well as such other matters or items as may be necessary to perfect the security
interest of Administrative Agent in the Collateral under the Uniform Commercial
Code or other applicable law.

 

(d)                                 The representations and warranties of
Borrower contained in Article 6 and Article 10 must be accurate and complete in
all material respects as if made on and as of the date of each Warehousing
Advance (except for those which expressly relate to an earlier date, which shall
be true and correct as of such earlier date).

 

(e)                                  Borrower must have performed all agreements
to be performed by it under this Agreement and the other Loan Documents, the
Loan Documents shall be satisfactory in substance and in form to Administrative
Agent, Administrative Agent shall have received all information and such
counterpart originals or certified or other copies of such documents as
Administrative Agent may reasonably request, and after giving effect to the
requested Warehousing Advance, no Unmatured Default or Event of Default will
exist under this Agreement which has not been waived in writing by the
Administrative Agent.

 

(f)                                   Guarantor must have performed all
agreements to be performed by the Guarantor under the Loan Documents.

 

(g)                                  There shall not have been any material
adverse change in the financial condition, business, operations, or assets of
Borrower or Guarantor since the date of this Agreement which, in Administrative
Agent’s good faith judgment, may jeopardize the ability of Borrower and
Guarantor to perform fully their respective obligations under each applicable
Loan Document.

 

(h)                                 Administrative Agent shall have received
evidence satisfactory to it either (i) as to the due recording of a Collateral
Assignment of Mortgage in the appropriate recording

 

18

--------------------------------------------------------------------------------


 

office, or (ii) from an authorized representative of the applicable title
insurance company (the “Title Insurer”), that, in accordance with the Borrower’s
closing instructions and the Agent’s escrow letter with such Title Insurer,
(A) the Title Insurer is in possession of the fully executed Collateral
Assignment, in recordable form for the applicable recording jurisdiction,
(B) the Title Insurer is proceeding with the recording of the applicable
Mortgage and the Collateral Assignment of Mortgage, and (C) the Borrower’s title
insurance policy will be issued with gap coverage in the form required pursuant
to the Borrower’s closing instructions and the Agent’s escrow letter, to contain
the recording details for the Collateral Assignment of Mortgage, and to show no
intervening Mortgages, no assignments of the applicable Mortgage, no discharge
of applicable Mortgage, and no release of any property from the lien of the
applicable Mortgage.

 

(i)                                     Administrative Agent shall have received
payment of any Fees applicable to such Warehousing Advance.

 

(j)                                    Administrative Agent shall have received
and approved such other documents and certificates as Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent.

 

Delivery of a Warehousing Advance Request by Borrower will be deemed a
representation by Borrower that all conditions set forth in this Section 5.2
have been satisfied as of the date of the Warehousing Advance.

 

6.                                      GENERAL REPRESENTATIONS AND WARRANTIES
OF BORROWER

 

Borrower represents and warrants to Administrative Agent and Lenders, as of the
date of this Agreement and, except to the extent relating to a specific date or
as otherwise contemplated and permitted hereunder, as of the date of each
Warehousing Advance Request, and as of the making of each Warehousing Advance,
that:

 

6.1                               Place of Business.  Borrower’s principal place
of business and chief executive office is 7501 Wisconsin Avenue, Suite 1200E,
Bethesda, Maryland 20814.

 

6.2                               Organization; Good Standing; Subsidiaries. 
Borrower is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware, and has the full legal
power and authority to own its property and to carry on its business as
currently contemplated to be conducted. Borrower is duly qualified to do
business and is in good standing in each jurisdiction in which the intended
transaction of its business makes qualification necessary, except in
jurisdictions, if any, where a failure to be in good standing will not have a
material adverse effect on Borrower’s business, operations, assets, or financial
condition as a whole. For the purposes of this Agreement, good standing includes
qualification for all licenses and payment of all taxes required in the
jurisdiction of its incorporation and in each jurisdiction in which Borrower
transacts business. Borrower has no Subsidiaries.

 

6.3                               Authorization and Enforceability.  Borrower
has the due power and authority to execute, deliver and perform this Agreement,
the Warehousing Notes and other Loan Documents

 

19

--------------------------------------------------------------------------------


 

to which Borrower is party and to make the borrowings under this Agreement. The
execution, delivery and performance by Borrower of this Agreement, the
Warehousing Notes and the other Loan Documents to which Borrower is party and
the making of the borrowings under this Agreement, and the Warehousing Notes
have been duly and validly authorized by all necessary limited liability company
action on the part of Borrower (none of which actions has been modified or
rescinded, and all of which actions are in full force and effect) and do not and
will not (a) conflict with or violate any provision of law, of any judgments
binding upon Borrower, or of the certificate of formation or limited liability
company agreement of Borrower, or (b) conflict with or result in a breach of,
constitute a default or require any consent under, or result in or require the
acceleration of any indebtedness of Borrower under, any agreement, instrument or
indenture to which Borrower is a party or by which Borrower or its property may
be bound or affected, or result in the creation of any Lien upon any property or
assets of Borrower (other than the Lien on the Collateral granted under this
Agreement). This Agreement, the Warehousing Notes and the other Loan Documents
constitute the legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or other such laws affecting the enforcement of creditors’ rights and
general principles of equity.

 

6.4                               Approvals.  The execution and delivery of this
Agreement, the Warehousing Notes and the other Loan Documents and the
performance of Borrower’s obligations under this Agreement, the Warehousing
Notes and the other Loan Documents and the validity and enforceability of this
Agreement, the Warehousing Notes and the other Loan Documents do not require any
license, consent, approval or other action of any state or federal agency or
governmental or regulatory authority other than those that have been obtained
and remain in full force and effect.

 

6.5                               Financial Condition.

 

(a)                                 The balance sheet of Borrower as of each
Statement Date, and the related statements of income, cash flows and changes in
members’ equity for the fiscal period ended on each Statement Date, furnished to
Administrative Agent and any Lender, fairly present in all material respects the
financial condition of Borrower on an individual basis as at that Statement Date
and the results of its operations for the fiscal period ended on that Statement
Date. As of each Statement Date, Borrower does not have any known material
liabilities, direct or indirect, fixed or contingent, matured or unmatured, or
liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said financial statements,
and at the present time there are no material unrealized or anticipated losses
from any loans, advances or other commitments of Borrower except as previously
disclosed to Administrative Agent in writing. Said financial statements were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved. Since the most recent Statement Date, there has been no
material adverse change in the business, operations, assets, or financial
condition of Borrower, nor is Borrower aware of any state of facts that (with or
without notice or lapse of time, or both) would or could result in any such
material adverse change. All schedules and reports furnished by, or with respect
to, Borrower to Administrative Agent and any Lender, including schedules of
Contingent Liabilities and off balance sheet transactions,

 

20

--------------------------------------------------------------------------------


 

were true, accurate and complete in all material respects, and did not omit any
information necessary in order to make any provided information not misleading
in any material respect.

 

(b)                                 Borrower has no assets, Indebtedness or
Contingent Liabilities other than the Pledged Loans, (ii) obligations under this
Agreement, the Warehousing Notes and the other Loan Documents, and
(iii) obligations under the Loan Servicing Agreement.

 

6.6                               Litigation.  There are no actions, claims,
suits or proceedings pending or, to Borrower’s knowledge, threatened or
reasonably anticipated against or affecting Borrower in any court or before any
arbitrator or before any government commission, board, bureau or other
administrative agency that, if adversely determined, may reasonably be expected
to result in a material adverse change in Borrower’s business, operations,
assets, or financial condition as a whole, or that would affect the validity or
enforceability of this Agreement, the Warehousing Notes or any other Loan
Document.

 

6.7                               Compliance with Laws.  Borrower is not in
violation of any provision of any law, or of any judgment, award, rule,
regulation, order, decree, writ or injunction of any court or public regulatory
body or authority that could result in a material adverse change in Borrower’s
business, operations, assets, or financial condition as a whole or that would
affect the validity or enforceability of this Agreement, the Warehousing Notes
or any other Loan Document.

 

6.8                               Regulations T, U and X.  Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Warehousing Advance
made under this Agreement will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

 

6.9                               Investment Company Act.  Borrower is not an
“investment company” or controlled by an “investment company” within the meaning
of the Investment Company Act.

 

6.10                        Payment of Taxes.  Borrower has timely filed all
required federal, state and local income, excise, property or other tax returns
prior to the Closing Date and the date of each Warehousing Advance Request, as
applicable, and paid all taxes shown thereon to be payable.

 

6.11                        Agreements.  Borrower is not a party to any
agreement, instrument or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets, or financial condition.
Borrower is not in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument, or other document, except where a default would not have a material
adverse effect on the Borrower’s business, operations, assets, or financial
condition as a whole.

 

6.12                        Title to Properties.  Borrower has no properties or
assets, except as set forth in Section 6.5(b) hereof.

 

6.13                        ERISA.  Borrower has no Plans.

 

21

--------------------------------------------------------------------------------


 

6.14                        No Retiree Benefits.  Except as required under
Section 4980B of the Internal Revenue Code, Section 601 of ERISA or applicable
state law, Borrower is not obligated to provide post-retirement medical or
insurance benefits with respect to employees.

 

6.15                        Assumed Names.  Borrower does not and will not
originate Mortgage Loans or otherwise conduct business under any names other
than its legal name, and has not failed and will not fail to hold and identify
itself as a separate and distinct entity under its own name and not as a
division or part of any other Person. Borrower has not identified and will not
identify any Affiliate as a division or part of it.

 

6.16                        Special Purpose Entity.  Borrower is, and has been
at all times prior to the date hereof, a Special Purpose Entity.

 

7.                                      GENERAL REPRESENTATIONS AND WARRANTIES
OF GUARANTOR

 

Guarantor represents and warrants to Administrative Agent and Lenders, as of the
date of this Agreement and, except to the extent relating to a specific date or
as otherwise contemplated and permitted hereunder, as of the date of each
Warehousing Advance Request, and as of the making of each Warehousing Advance,
that:

 

7.1                               Place of Business.  Guarantor’s principal
place of business and chief executive office is 7501 Wisconsin Avenue,
Suite 1200E, Bethesda, Maryland 20814.

 

7.2                               Organization; Good Standing; Subsidiaries. 
Guarantor is a corporation duly formed, validly existing and in good standing
under the laws of the State of Maryland, and has the full legal power and
authority to own its property and to carry on its business as currently
contemplated to be conducted. Guarantor is a corporation qualified to do
business and is in good standing in each jurisdiction in which the intended
transaction of its business makes qualification necessary, except in
jurisdictions, if any, where a failure to be in good standing will not have a
material adverse effect on Guarantor’s business, operations, assets, or
financial condition as a whole. For the purposes of this Agreement, good
standing includes qualification for all licenses and payment of all taxes
required in the jurisdiction of its incorporation and in each jurisdiction in
which Guarantor transacts business.

 

7.3                               Authorization and Enforceability.  Guarantor
has the due power and authority to execute, deliver and perform this Agreement,
the Guaranty, and the Pledge Agreement. The execution, delivery and performance
by Guarantor of this Agreement, the Guaranty, and the Pledge Agreement have been
duly and validly authorized by all necessary corporate action on the part of
Guarantor (none of which actions has been modified or rescinded, and all of
which actions are in full force and effect) and do not and will not (a) conflict
with or violate any provision of law, of any judgments binding upon Guarantor,
or of the articles of incorporation, by-laws or other governing documents of the
Guarantor, or (b) conflict with or result in a breach of, constitute a default
or require any consent under, or result in or require the acceleration of any
indebtedness of Guarantor under, any agreement, instrument or indenture to which
Guarantor is a party or by which Guarantor or its property may be bound or
affected, or result in the creation of any Lien upon any property or assets of
Guarantor. The Guaranty and the Pledge Agreement

 

22

--------------------------------------------------------------------------------


 

each constitutes the legal, valid and binding obligations of Guarantor,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other such laws affecting the enforcement of creditors’ rights and
general principles of equity.

 

7.4                               Approvals.  The execution and delivery of this
Agreement and the other Loan Documents and the performance of Guarantor’s
obligations under this Agreement and the other Loan Documents and the validity
and enforceability of this Agreement and the other Loan Documents do not require
any license, consent, approval or other action of any state or federal agency or
governmental or regulatory authority other than those that have been obtained
and remain in full force and effect.

 

7.5                               Financial Condition.  The balance sheet of
Guarantor and its Subsidiaries included on a consolidated basis in Guarantor’s
unaudited financial statements as of each Statement Date and in Guarantor’s
Audited Statements as of each Audited Statement Date, and the related statements
of income, cash flows and changes in stockholders’ equity for the fiscal period
ended on such Statement Date or Audited Statement Date, as applicable, furnished
to Administrative Agent and any Lender, fairly present in all material respects
the financial condition of Guarantor and such Subsidiaries, on a consolidated
basis, as at that Statement Date or Audited Statement Date, as applicable, and
the results of their operations for the fiscal period ended on that Statement
Date or Audited Statement Date, as applicable. As of each Statement Date or
Audited Statement Date, as applicable, Guarantor and its Subsidiaries included
on a consolidated basis in Guarantor’s financial statements do not have any
known material liabilities, direct or indirect, fixed or contingent, matured or
unmatured, or liabilities for taxes, long-term leases or unusual forward or
long-term commitments not disclosed by, or reserved against in, said financial
statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Guarantor
and such Subsidiaries, except as previously disclosed to Administrative Agent in
writing. Said financial statements were prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved. Since the Statement Date
or Audited Statement Date, as applicable, there has been no material adverse
change in the business, operations, assets, or financial condition of Guarantor
and its Subsidiaries included on a consolidated basis in Guarantor’s unaudited
financial statements or Audited Statements, as applicable, nor is Guarantor
aware of any state of facts that (with or without notice or lapse of time, or
both) would or could result in any such material adverse change. All schedules
and reports furnished by, or with respect to, Guarantor and its Subsidiaries
included on a consolidated basis in Guarantor’s unaudited financial statements
or Audited Statements to Administrative Agent and any Lender, including
schedules of Contingent Liabilities and off balance sheet transactions, were
true, accurate and complete in all material respects, and did not omit any
information necessary in order to make any provided information not misleading
in any material respect.

 

7.6                               Litigation.  There are no actions, suits,
proceedings, investigations, claims or disputes pending or, to the best
knowledge of the Guarantor, threatened, at law, in equity, in arbitration, in
any court, or before any arbitrator or before any government commission, board,
bureau or other administrative agency or before any governmental authority, by
or against Guarantor, or any of its Subsidiaries, or against any of its or their
respective properties or revenues that, either individually or in the aggregate,
if determined adversely, could reasonably

 

23

--------------------------------------------------------------------------------


 

be expected to result in a material adverse change in Guarantor’s business,
operations, assets, or financial condition as a whole, or that would affect the
validity or enforceability of this Agreement or any other Loan Document, except
as disclosed in filings of the Guarantor made with the United States Securities
and Exchange Commission prior to June 8, 2012.

 

7.7                               Compliance with Laws.  Guarantor is not in
violation of any provision of any law, or of any judgment, award, rule,
regulation, order, decree, writ or injunction of any court or public regulatory
body or authority that could result in a material adverse change in Guarantor’s
business, operations, assets, or financial condition as a whole or that would
affect the validity or enforceability of this Agreement or any other Loan
Document.

 

7.8                               Payment of Taxes.  Guarantor has timely filed
all required federal, state and local income, excise, property or other tax
returns prior to the Closing Date and the date of each Warehousing Advance
Request, as applicable, and paid all taxes shown thereon to be payable.

 

8.                                      AFFIRMATIVE COVENANTS

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under this Agreement or under any other Loan Document:

 

8.1                               Payment of Obligations.  Borrower and
Guarantor shall punctually pay or cause to be paid all Obligations, including
the Obligations payable under this Agreement, the other Loan Documents and under
the Warehousing Notes, in accordance with their terms.

 

8.2                               Financial Statements.  Borrower and Guarantor
shall deliver or cause to be delivered to Administrative Agent:

 

(a)                                 As soon as available, and in any event
within sixty (60) days after the end of each Calendar Quarter of Borrower and
Guarantor, interim statements of income and cash flow of Borrower for the period
from the beginning of the fiscal year to the end of that Calendar Quarter, and
the related balance sheet as at the end of that Calendar Quarter, all in
reasonable detail, subject, however, to year-end audit adjustments.

 

(b)                                 As soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower, (i) consolidated and consolidating fiscal year-end statements of
income, changes in equity and cash flow of Borrower for that year, and the
related balance sheet as of the end of that year (setting forth in comparative
form the corresponding figures for the preceding fiscal year), all in reasonable
detail and accompanied by any management letters, management reports or other
supplementary comments or reports delivered by those accountants to Borrower,
and (ii) Borrower’s federal and state tax returns.

 

(c)                                  As soon as available, and in any event
within sixty (60) days after the end of each Calendar Quarter of Guarantor,
year-to-date interim statements of income and cash flow of Guarantor and its
Subsidiaries, on a consolidated basis, for the period from the beginning of the
fiscal year to the end of that Calendar Quarter, and the related balance sheet
as at the end of that Calendar Quarter, all in reasonable detail, subject,
however, to year-end audit adjustments.

 

24

--------------------------------------------------------------------------------


 

(d)           As soon as available, and in any event within one hundred twenty
(120) days after the end of each fiscal year of Guarantor, fiscal year-end
statements of income, changes in shareholders’ equity and cash flow of Guarantor
for that year, the related balance sheet as of the end of that year (setting
forth in comparative form the corresponding figures for the preceding fiscal
year), and a schedule of Contingent Liabilities of Guarantor and its
Subsidiaries, on a consolidated and consolidating basis, as of the end of that
fiscal year, all in reasonable detail and accompanied by (x) an opinion as to
those financial statements in form and substance satisfactory to Administrative
Agent and prepared by independent certified public accountants of recognized
standing reasonably acceptable to Administrative Agent, and (y) if then
available, or otherwise within fifteen (15) days of receipt by Guarantor, any
management letters, management reports or other supplementary comments or
reports delivered by those accountants to Guarantor.

 

(e)           Copies of all regular or periodic financial and other reports that
Guarantor or Servicer files with the Securities and Exchange Commission or any
successor governmental agency or other entity.

 

(f)            Information required to be delivered pursuant to Sections
8.2(a)-(e) shall be deemed to have been delivered on the date on which the
Guarantor posts such information on the Guarantor’s website on the Internet at
http://www.walkerdunlop.com or at the appropriate Guarantor designated website
at http://www.sec.gov.  For the avoidance of doubt, information with respect to
the Borrower must be provided on a stand-alone, unconsolidated basis.

 

(g)           Together with each delivery of financial statements required by
this Section 8.2, for each of Borrower and Guarantor, a Compliance Certificate
substantially in the form of Exhibit D-l or Exhibit D-2, respectively.

 

8.3          Other Reports.  Borrower shall deliver or cause to be delivered to
Administrative Agent:

 

(a)           As soon as available, and in any event within sixty (60) days
after the end of each Calendar Quarter, a consolidated report (“Servicing
Portfolio Report”) as of the end of the Calendar Quarter, as to all Pledged
Loans the servicing rights to which are owned by Borrower or Servicer (specified
by investor type, recourse and non-recourse).  The Servicing Portfolio Report
must be in similar form as previously presented to Administrative Agent (or as
Administrative Agent otherwise may agree), and must, at a minimum indicate which
Pledged Loans (i) are current and in good standing, (ii) are more than sixty
(60) days past due, (iii) are the subject of pending bankruptcy or foreclosure
proceedings, or (iv) have been converted (through foreclosure or other
proceedings in lieu of foreclosure) into real estate owned by Borrower, and
include, by Mortgage Loan type (x) weighted average coupon, (y) weighted average
maturity, and (z) weighted average servicing fee.

 

(b)           As soon as available, and in any event within one hundred twenty
(120) days after the end of each Calendar Year, a consolidated loan production
report (including Servicer and Borrower) as of the end of that Calendar Year,
presenting the total dollar volume of Mortgage Loans originated by Guarantor,
Servicer and Borrower during that Calendar Year, specified by property type and
loan type.

 

25

--------------------------------------------------------------------------------


 

(c)           As soon as available, and in any event within sixty (60) days
after the end of each Calendar Quarter, a default and delinquency report with
respect to all Pledged Loans, in form and to contain such detail as shall be
prescribed by Administrative Agent.

 

(d)           Within sixty (60) days of the end of each Calendar Quarter, a
report on each Pledged Loan owned or serviced by Borrower specifying
(i) Property occupancy levels, (ii) Property Cash Flow, (iii) and status
concerning satisfaction of permanent loan financing criteria (including the
projected date upon which such criteria will be fully satisfied), (iv) the
Property Debt Service Coverage Ratio and (v) such other matters as requested by
Administrative Agent.

 

(e)           If requested by the Administrative Agent from time to time,
Borrower shall obtain and provide to Administrative Agent a valuation of any one
or more of the Mortgaged Properties with respect to Pledged Loans, such
valuation to be performed by a third-party appraiser acceptable to
Administrative Agent.  Borrower shall be solely responsible for one such
appraisal for each Mortgaged Property during any twelve (12) month period, and
for all such appraisals if there has occurred an Event of Default which has not
been waived in writing by the Administrative Agent.

 

(f)            With reasonable promptness, all further information regarding the
business, operations, properties, financial condition or prospects of Borrower,
the Guarantor and the Collateral as Administrative Agent or any Lender may
reasonably request, including financial schedules, supporting materials, and
reports.

 

8.4          Maintenance of Existence; Conduct of Business.  Borrower and
Guarantor shall preserve and maintain Borrower’s and Guarantor’s existence in
good standing and all of their rights, privileges, licenses and franchises
necessary or desirable in the normal conduct of their business, conduct their
businesses in an orderly and efficient manner, and maintain a net worth of
acceptable assets.

 

8.5          Compliance with Applicable Laws.  Borrower and Guarantor shall
comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, a breach of which could result in a
material adverse change in Borrower’s or Guarantor’s business, operations,
assets, financial condition or prospects as a whole or on the enforceability of
this Agreement, the Warehousing Notes, any other Loan Document or any
Collateral.

 

8.6          Inspection of Properties and Books; Operational Reviews.  Borrower
shall permit Administrative Agent and any Lender (and their authorized
representatives) to discuss the business, operations, assets, financial
condition and prospects of Borrower with Borrower’s officers, agents and
employees, and to examine and make copies or extracts of Borrower’s books of
account, all at such reasonable times as Administrative Agent or such Lender may
request, and provide its accountants with a copy of this Agreement promptly
after its execution and authorize and instruct them to answer candidly all
questions that the officers of Administrative Agent, any Lender or any
authorized representatives of Administrative Agent or any Lender may address to
them in reference to the financial condition or affairs of Borrower. Borrower
may have its representatives in attendance at any meetings held between the
officers or other representatives of Administrative Agent or any Lender and
Borrower’s accountants under this

 

26

--------------------------------------------------------------------------------


 

authorization.  Borrower shall also permit Administrative Agent and any Lender
(and their authorized representatives) access to Borrower’s premises and records
for the purpose of conducting a review of Borrower’s general mortgage business
methods, policies and procedures, auditing its loan files and reviewing the
financial and operational aspects of Borrower’s business; provided, however, if
no Event of Default has occurred which has not been waived in writing by the
Administrative Agent, such reviews shall be limited to no more than two
(2) reviews in a twelve-month period. Borrower shall be responsible for any
costs or expenses incurred by Administrative Agent in connection with the
exercise of rights under this section.

 

8.7          Notice.  Borrower and Guarantor, as applicable, shall give prompt
Notice to Administrative Agent of (a) any action, suit or proceeding instituted
by or against Borrower or Guarantor in any federal or state court or before any
commission or other regulatory body (federal, state or local, domestic or
foreign), which action, suit or proceeding has potential damages, fines or money
penalties at issue in excess of $250,000 as to Borrower, or $1,500,000 as to
Guarantor, or any such proceedings threatened against Borrower or Guarantor in a
writing containing the details of that action, suit or proceeding; (b) the
filing, recording or assessment of any federal, state or local tax Lien against
Borrower or any of its assets, or, if in an amount greater than $100,000,
against Guarantor or any of its assets; (c) an Event of Default; (d) an
Unmatured Default that continues for more than four (4) days; and (e) any other
action, event or condition of any nature that reasonably could be expected to
lead to or result in a material adverse change in the business, operations,
assets, financial condition or prospects of Borrower or Guarantor.

 

8.8          Payment of Debt, Taxes and Other Obligations.  Borrower shall pay,
perform and discharge, or cause to be paid, performed and discharged, all of the
obligations and indebtedness of Borrower, all taxes, assessments and
governmental charges or levies, imposed upon Borrower or upon its income,
receipts or properties before those obligations, indebtedness, taxes,
assessments and governmental charges or levies become past due if failure to do
so would result in a material adverse effect on the Borrower’s business,
operations, assets, financial condition or prospects as a whole, and all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, could
become a Lien or charge upon any of their properties or assets.

 

8.9          Insurance.  Borrower shall maintain, or cause Servicer to maintain
with respect to Mortgage Loans and other assets owned by Borrower and serviced
or otherwise managed by Servicer, blanket bond coverage, fidelity bond coverage,
and errors and omissions insurance or mortgage impairment insurance, and general
commercial liability insurance for Borrower’s premises and operations, with such
companies and in such amounts as is customarily carried by similar businesses,
and liability insurance and fire and other hazard insurance on its tangible
properties, in each case with responsible insurance companies acceptable to
Administrative Agent, in such amounts and against such risks as is customarily
carried by similar businesses operating in the same location.  Within thirty
(30) days after Notice from Administrative Agent, obtain such additional
insurance as Administrative Agent may reasonably require, all at the sole
expense of Borrower. Copies of such policies shall be promptly furnished to
Administrative Agent without charge.

 

27

--------------------------------------------------------------------------------


 

8.10        Closing Instructions.  Borrower shall indemnify and hold
Administrative Agent and Lenders harmless from and against any loss, including
reasonable attorneys’ fees and costs, attributable to the failure of any title
insurance company, agent or attorney to comply with Borrower’s or Servicer’s
disbursement or instruction letter relating to any Mortgage Loan. Administrative
Agent has the right to pre-approve Borrower’s or Servicer’s choice of title
insurance company, agent or attorney and Borrower’s or Servicer’s disbursement
or instruction letter to them in any case in which Borrower intends to obtain a
Warehousing Advance against the Mortgage Loan to be created at settlement or to
pledge that Mortgage Loan as Collateral under this Agreement.

 

8.11        Subordination of Certain Indebtedness.  Borrower shall cause any
indebtedness of Borrower to any member, manager or other Affiliate of Borrower
or to Guarantor to be subordinated to the Obligations by the execution and
delivery to Administrative Agent of a Subordination of Debt Agreement, on the
form prescribed by Administrative Agent and certified by the manager of Borrower
to be true and complete and in full force and effect.

 

8.12        Other Obligations.  Borrower shall perform all material obligations
under the terms of each loan agreement by which Borrower is bound or to which
any of its property is subject.

 

8.13        Use of Proceeds of Warehousing Advances.  Borrower shall use the
proceeds of each Warehousing Advance solely for the purpose of funding Eligible
Loans against the pledge of those Eligible Loans as Collateral which proceeds,
for the avoidance of doubt, may not be used to fund or refinance any Mortgage
Loan previously funded or financed by the Guarantor or any of its Affiliates or
Subsidiaries.

 

8.14        Special Purpose Covenants.  Borrower shall be a Special Purpose
Entity at all times.

 

8.15        Maintenance of Escrow Deposits.  To better enable Administrative
Agent to monitor Borrower’s Mortgage Loan servicing activities, Borrower shall
deposit and maintain escrow depository accounts with the Administrative Agent.

 

8.16        Material Agreements.  Borrower will not amend, modify, waive or
terminate any terms or conditions of any Material Agreement without the prior
written consent of Administrative Agent, and shall perform its obligations
thereunder.

 

9.                                      NEGATIVE COVENANTS OF BORROWER

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed, Borrower shall not, either directly or indirectly, without
the prior written consent of Administrative Agent, Lenders or Required Lenders
(as the case may be):

 

9.1          Restrictions on Indebtedness; Contingent Liabilities.  Create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness or Contingent Liabilities, other than:

 

28

--------------------------------------------------------------------------------


 

(a)           Indebtedness to Administrative Agent and Lenders arising under any
of the Loan Documents;

 

(b)           Current liabilities of Borrower incurred in the ordinary course of
business, but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of Section 8.8 hereof;

 

(d)           Endorsements for collection, deposit or negotiation in the
ordinary course of Borrower’s business; and

 

(e)           Subordinated Debt, subject to Sections 8.11 and 9.6.

 

9.2          Restrictions on Liens, Etc.  Except in connection with Borrower’s
origination, sale and refinancing from time to time of Mortgage Loans and
related assets in the ordinary course of business as intended to be conducted on
the Closing Date, Borrower shall not (a) create or incur or suffer to be created
or incurred or to exist any Lien of any kind upon any of its property or assets
of any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) except in the ordinary course, transfer any of its
property or assets or the income or profits therefrom for the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against it, other than Indebtedness to
Administrative Agent and Lenders arising hereunder or the other Loan Documents,
that if unpaid might by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over its general creditors; or (e) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper, instruments or other assets, with or without recourse; provided,
however, that Borrower may create or incur or suffer to be created or incurred
or to exist:

 

(a)           Liens on properties to secure taxes, assessments and other
government charges or claims for labor, material or supplies in respect of
obligations not overdue or which are being contested in good faith by
appropriate proceedings and for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such lien is not yet subject to foreclosure, sale, collection, levy or loss on
account thereof);

 

(b)           Deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(c)           Liens in favor of Administrative Agent under the Loan Documents;

 

29

--------------------------------------------------------------------------------


 

(d)           Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds;

 

(e)           With respect to real property acquired upon foreclosure of
Mortgages, easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes.

 

9.3          Restrictions on Fundamental Changes.  Except with Administrative
Agent’s consent, Borrower shall not:

 

(a)           Consolidate with, merge with or into, or enter into any analogous
reorganization or transaction with any Person;

 

(b)           Amend or otherwise modify its certificate of formation, limited
liability company agreement or other governing documents in any material
respect;

 

(c)           Liquidate, wind up or dissolve (or suffer any liquidation or
dissolution), or prepare to do any of the foregoing;

 

(d)           Cease actively to engage in the business of purchasing and
originating Mortgage Loans or make any other material change in the nature or
scope of the business in which Borrower engages as of the date of this
Agreement;

 

(e)           Sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) all or any substantial
part of Borrower’s business or assets, whether now owned or acquired after the
Closing Date, other than sales of Mortgage Loans by Borrower in the ordinary
course of business, but only and to the extent not otherwise prohibited by this
Agreement; or

 

(f)            File a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest.

 

9.4          Subsidiaries.  Form or acquire any Person that would thereby become
a Subsidiary.

 

9.5          Accounting Changes.  Borrower shall not make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year. If any changes in GAAP would result in any material
deviation in the method of calculating and results of testing Borrower’s
compliance with any financial covenant hereunder, such financial covenant shall
continue to be calculated and tested as if such change in GAAP had not occurred,
unless otherwise specifically agreed in writing by Administrative Agent after
full disclosure by Borrower.

 

9.6          Deferral of Subordinated Debt.  Except if paid from Cash Flow, pay
any Subordinated Debt of Borrower, if any, in advance of its stated maturity or,
after an Unmatured

 

30

--------------------------------------------------------------------------------


 

Default or Event of Default under this Agreement has occurred which has not been
be waived in writing by the Administrative Agent, make any payment of any kind
on any Subordinated Debt of Borrower until all of the Obligations have been paid
and performed in full and any applicable preference period has expired.

 

9.7          Distributions to Members.  Declare or pay any dividends or
otherwise declare or make any distribution to Borrower’s members (including any
purchase or redemption of membership interests) if an Unmatured Default or Event
of Default exists which has not been be waived in writing by the Administrative
Agent or would occur as a result of the dividend or distribution.

 

9.8          Transactions with Affiliates.  Directly or indirectly merge or
consolidate with or purchase or acquire substantially all assets from
Affiliates.

 

9.9          Material Agreements.  Enter into, amend, modify, waive or terminate
any terms or conditions of any Material Agreement without the prior written
consent of the Administrative Agent.

 

10.                               NEGATIVE COVENANTS OF GUARANTOR

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed, Guarantor shall not, either directly or indirectly, without
the prior written consent of Administrative Agent, Lenders or Required Lenders
(as the case may be):

 

10.1        Restrictions on Fundamental Changes.  Except with Administrative
Agent’s consent, Guarantor shall not:

 

(a)           Consolidate with, merge with or into, or enter into any analogous
reorganization or transaction with any Person;

 

(b)           Liquidate, wind up or dissolve (or suffer any liquidation or
dissolution), or prepare to do any of the foregoing;

 

(c)           Sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) all or any substantial
part of Guarantor’s business or assets, whether now owned or acquired after the
Closing Date, other than in the ordinary course of business; or

 

(d)           File a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest.

 

10.2        Accounting Changes.  Guarantor shall not make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement or
any other Loan Document, and either Guarantor or Administrative Agent shall so
request, Administrative Agent, Lenders and Borrower shall

 

31

--------------------------------------------------------------------------------


 

negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Administrative Agent and the Required Lenders); provided that, unless and
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (b) Guarantor shall
provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

If any changes in GAAP would result in any material deviation in the method of
calculating and results of testing Guarantor’s compliance with any financial
covenant hereunder, such financial covenant shall continue to be calculated and
tested as if such change in GAAP had not occurred, unless otherwise specifically
agreed in writing by Administrative Agent after full disclosure by Guarantor.

 

10.3        Financial Covenants. The Guarantor shall not, directly or
indirectly, fail to maintain the Financial Covenants set forth on Schedule 10.3
hereto.

 

11.                               SPECIAL REPRESENTATIONS, WARRANTIES AND
COVENANTS CONCERNING COLLATERAL

 

11.1        Special Representations and Warranties Concerning Warehousing
Collateral.  Borrower represents and warrants to Administrative Agent and
Lenders, as of the date of this Agreement and as of the date of each Warehousing
Advance Request and the making of each Warehousing Advance, that:

 

(a)           Borrower is the legal and equitable owner and holder, free and
clear of all Liens (other than Liens granted or permitted under this Agreement)
of the Collateral, including the Pledged Loans. All Pledged Loans have been duly
authorized and validly issued, and all of the foregoing items of Collateral
comply with all of the requirements of this Agreement, and have been and will
continue to be validly pledged or assigned to Administrative Agent, subject to
no Liens other than the Liens granted or permitted under this Agreement.

 

(b)           Borrower has, and will continue to have, the full right, power and
authority to pledge the Collateral pledged and to be pledged by it under this
Agreement.

 

(c)           Each Mortgage Loan and each related document included in the
Pledged Loans (i) has been duly executed and delivered by the parties to such
Mortgage Loan and that related document, (ii) has been made in compliance with
all applicable laws, rules and regulations (including all laws, rules and
regulations relating to usury), (iii) is and will continue to be a legal, valid
and binding obligation, enforceable in accordance with its terms, without
setoff, counterclaim or defense in favor of the mortgagor under such Mortgage
Loan or any other obligor on the Mortgage Note, (iv) has not been modified or
amended, and no requirements of such Mortgage Loan have been waived except in a
writing that is part of the Collateral

 

32

--------------------------------------------------------------------------------


 

Documents, and (v) complies and will continue to comply with the terms of this
Agreement and the Underwriting Guidelines, unless waived by the Administrative
Agent.

 

(d)           Each Pledged Loan is (or with respect to the Mortgage Loan subject
to the particular Warehousing Advance Request, will be) secured by a Mortgage on
real property and improvements located in one of the states of the United States
or the District of Columbia.

 

(e)           Each Pledged Loan has been (or with respect to the Mortgage Loan
subject to the particular Warehousing Advance Request, will be) closed and
funded with the Warehousing Advance made against it, unless such Pledged Loan is
to be subject to multiple draws by the borrower thereof.

 

(f)            Each Pledged Loan has been (or with respect to the Mortgage Loan
subject to the particular Warehousing Advance Request, will be) fully advanced
(either directly to the mortgage borrower or into escrow) in the face amount of
its Mortgage Note.

 

(g)           Each Pledged Loan is (or with respect to the Mortgage Loan subject
to the particular Warehousing Advance Request, will be) a First Mortgage Loan.

 

(h)           Each Pledged Loan has or will have a title insurance policy in
ALTA Form (including a commitment to issue a policy after the particular
Warehousing Advance Request) from a recognized title insurance company insuring
the priority of the Lien of the Mortgage and otherwise acceptable to
Administrative Agent, in its discretion.

 

(i)            Each Mortgaged Property has been appraised in accordance with
USPAP and Title XI of FIRREA, if applicable.

 

(j)            The Mortgage Note for each Pledged Loan is (i) payable or
endorsed to the order of Borrower, (ii) an “instrument” within the meaning of
Article 9 of the Uniform Commercial Code of all applicable jurisdictions and
(iii) is denominated and payable in United States dollars.

 

(k)           On the date of any Warehousing Advance, no monetary or other
default exists with respect to the Mortgage Loan being financed with such
Warehousing Advance on such date, and such Mortgage Loan otherwise is in
material compliance with all other provisions of the documents evidencing such
Mortgage Loan.

 

(l)            To the best of Borrower’s knowledge, after due inquiry, no party
to a Mortgage Loan or any related document is in violation of any applicable
law, rule or regulation that would impair the collectability of the Mortgage
Loan, the enforceability of any insurance policy or claim or the performance by
the mortgagor or any other obligor of its obligations under the Mortgage Note or
any related document.

 

(m)          All fire and casualty policies covering the real property and
improvements encumbered by each Mortgage included in the Pledged Loans (i) name
and will continue to name Borrower (or Servicer) and its successors and assigns
as the insured under a standard mortgagee clause, (ii) are and will continue to
be in full force and effect, (iii) afford and will continue to

 

33

--------------------------------------------------------------------------------


 

afford insurance against fire and such other risks as are usually insured
against in the broad form of extended coverage insurance generally available,
and (iv) comply in all respects with the requirements of the permanent loan
program for which the subject Mortgaged Property is targeted.

 

(n)           Pledged Loans secured by real property and improvements located in
a special flood hazard area designated as such by the Director of the Federal
Emergency Management Agency are and will continue to be covered by special flood
insurance under the National Flood Insurance Program.

 

(o)           Each Pledged Loan provides for periodic payments of all accrued
interest on the Mortgage Loan on at least a monthly basis.

 

(p)           Unless otherwise approved in writing by Administrative Agent,
neither Borrower, Guarantor, nor any of Borrower’s or Guarantor’s Affiliates
(i) has any ownership interest, right to acquire any ownership interest (except
as may arise upon exercise of remedies under the Pledged Loans) or equivalent
economic interest in any Mortgaged Property securing a Pledged Loan, or the
mortgagor under the Mortgage securing a Pledged Loan, or any other obligor on
the Mortgage Note for such Pledged Loan, or (ii) is a managing member, general
partner or otherwise, directly or indirectly, in control of any such mortgagor
or obligor.

 

(q)           The original Collateral Assignment of Mortgage and of UCC
financing statements delivered to Administrative Agent for each Pledged Loan are
in recordable form and comply with all applicable laws and regulations governing
the filing and recording of such documents, and have been or will be duly
recorded and/or filed.

 

(r)            To Borrower’s knowledge, none of the mortgagors, guarantors or
other obligors of any Pledged Loan is a Person named in any Restriction List and
to whom the provision of financial services is prohibited or otherwise
restricted by applicable law.

 

(s)            Each Pledged Loan is a Pledged Loan as to which Borrower has
conducted its customary due diligence and review, including review of the
financial condition of the obligor under the related Mortgage Note and
inspection of the improved real property subject to the Mortgage, and such
customary due diligence and review have not revealed facts that would adversely
affect collectability of the Pledged Loan.

 

(t)            Each Pledged Loan has been underwritten with the expectation
that, at or prior to the stated maturity thereunder, the Mortgaged Property will
be eligible for a Mortgage Loan under FHA standards for insured permanent
Mortgage Loans on Multifamily Properties, or under Fannie Mae or Freddie Mac
standards, with any current deviations from the foregoing specifically
identified in the Credit Underwriting Documents.

 

(u)           Each Mortgage Loan satisfies the terms, conditions and
requirements of an Eligible Loan.

 

(v)           The amount of the Warehousing Advance does not, at the time such
Warehousing Advance is made, exceed the lesser of (i) 75% of the amount of the
Mortgage Note

 

34

--------------------------------------------------------------------------------


 

Amount of the Mortgage Loan against which such Warehousing Advance is being
made, and (ii) 60% of the as-is appraised value of the Mortgage Property
securing such Mortgage Loan based on a third party MAI appraisal reviewed and
approved by Administrative Agent.

 

(w)                               The maximum principal amount which may be
advanced by Borrower pursuant to the terms of the Mortgage Loan against which a
Warehousing Advance is being made will not result in either (i) an Underlying
Loan-to-Value Ratio of greater than 80% (whether or not the Mortgage Loan is
financing the acquisition of the related Mortgaged Property), or (ii) a
Loan-to-Cost Ratio of greater than 90% (where the Mortgage Loan is financing the
acquisition of the related Mortgaged Property).

 

(x)                                 If any portion of the improvements to the
Mortgaged Property is designated for repairs, renovation, or rehabilitation
(i) the details thereof are set forth in the related Credit Underwriting
Documents, and (ii) the cost of such work is not budgeted to and will not be
permitted to exceed 15% of the Cost of the Mortgaged Property.

 

(y)                                 As of the date of the closing of the
Mortgage Loan against which a Warehousing Advance is being made, and as of the
date such Warehousing Advance is made: (i) the Underlying Debt Service Coverage
Ratio for the Mortgaged Property securing such Mortgage Loan is being made is at
least 1.0 to 1.0, after giving effect to any cash funded interest reserve (as
reflected in the closing settlement statement to be furnished to the
Administrative Agent with the Approval Request for the Warehousing Advance), and
(ii) the pro forma Property NOI of such Mortgaged Property as of the maturity
date of such Mortgage Loan (as set forth in projections to be provided by
Borrower to Administrative Agent with the related Approval Request) is
sufficient to qualify for the permanent Fannie Mae, Freddie Mac or FHA Mortgage
Loan for which such Mortgage Loan is targeted by Borrower (as identified in the
related Approval Request).

 

(z)                                  As of the date of closing of the Mortgage
Loan against which a Warehousing Advance is being made and as of the date such
Warehousing Advance is made the Warehousing Advance Debt Service Coverage Ratio
must be at least 1.20 to 1.00, after giving effect to any cash funded interest
reserve (as reflected in the closing settlement statement to be furnished to the
Administrative Agent with the Approval Request for the Warehousing Advance).

 

(aa)                          The proceeds of the Mortgage Loan against which a
Warehousing Advance is being made will be used to either (i) purchase the
related Mortgaged Property and for related costs and expenses, or (ii) to
refinance an existing Mortgage Loan and related costs and expenses, but in no
event to provide cash for distribution to the mortgagor (i.e., such Mortgage
Loan is not a “cash out” transaction).

 

11.2                        Special Affirmative Covenants Concerning Warehousing
Collateral.  As long as the Commitments are outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower shall:

 

(a)                                 Warrant and defend the right, title and
interest of Administrative Agent and Lenders in and to the Collateral against
the claims and demands of all Persons.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Cause all Pledged Loans to be serviced in
accordance with the Loan Servicing Agreement, including taking all actions
necessary to enforce the obligations of the obligors under such Mortgage Loans,
and cause all escrow funds collected in respect of Pledged Loans to be held in
trust, without commingling the same with non-custodial funds, and apply them for
the purposes for which those funds were collected.

 

(c)                                  Execute and deliver to Administrative Agent
with respect to the Collateral those further instruments of sale, pledge,
assignment or transfer, and those powers of attorney, as required by
Administrative Agent, and do and perform all matters and things necessary or
desirable to be done or performed, for the purpose of effectively creating,
maintaining and preserving the security and benefits intended to be afforded
Administrative Agent and Lenders under this Agreement.

 

(d)                                 Compare the names of every mortgagor,
guarantor and other obligor of every Mortgage Loan, together with appropriate
identifying information concerning those Persons obtained by Borrower, against
every Restriction List, and make reasonably certain that none of the mortgagors,
guarantors or other obligors of any Mortgage Loan is a Person named in any
Restriction List and to whom the provision of financial services is prohibited
or otherwise restricted by applicable law.

 

(e)                                  Review the Underwriting Guidelines
periodically to confirm that those policies and procedures are being complied
with in all material respects and are adequate to meet Borrower’s business
objectives.

 

(f)                                   Within thirty (30) days after each
anniversary of the last day of the calendar month in which a Warehousing Advance
was made, deliver, or cause to be delivered by the Servicer, all detailed
operating information with respect to the related Mortgaged Property and the
calculation of such Mortgaged Property’s Property NOI as of such date on a
trailing twelve (12) month basis, sufficient for Administrative Agent to
determine the Warehousing Debt Service Coverage Ratio as of such testing date.

 

11.3                        Special Negative Covenants Concerning Warehousing
Collateral.  As long as the Commitments are outstanding or there remain any
Obligations to be paid or performed, Borrower shall not, either directly or
indirectly, without the prior written consent of the Administrative Agent.

 

(a)                                 Amend or modify, or waive any of the terms
and conditions of, or settle or compromise any claim in respect of, any Pledged
Loans.

 

(b)                                 Sell, transfer or assign, or grant any
option with respect to, or pledge any Pledged Loan, any of the Collateral or any
interest in any of the Collateral, unless the same is undertaken in repayment of
the Warehousing Advance relating to such Pledged Loan or Collateral.

 

(c)                                  Make any compromise, adjustment or
settlement in respect of any of the Collateral, unless the same is undertaken in
repayment in full of the Warehousing Advance

 

36

--------------------------------------------------------------------------------


 

relating to such Collateral, or accept anything other than cash in payment or
liquidation of the Collateral.

 

(d)                                 Permit the Warehousing Advance Debt Service
Coverage Ratio for any Mortgage Loan against which a Warehousing Advance is
outstanding to at any time be less than 1.2 to 1.0, to be tested annually,
commencing with the first anniversary of the last day of the calendar month in
which such Warehousing Advance was made, after giving effect to any retesting
after any prepayment of such Warehousing Advance pursuant to Section 3.3(f).

 

12.                               DEFAULTS; REMEDIES

 

12.1                        Events of Default.  The occurrence of any of the
following is an event of default (“Event of Default”):

 

(a)                                 Borrower shall fail to pay any principal and
interest of the Loan when the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment, or shall fail to pay any other Obligation upon the expiration
of any applicable grace or cure period.

 

(b)                                 Borrower or Guarantor shall fail to pay, or
default in the payment of any principal or interest on, any other Indebtedness
or Contingent Liability exceeding $500,000 in the case of Borrower or $1,500,000
in the case of Guarantor, within any applicable grace period, or any of the
foregoing breaches or defaults with respect to any other material term of any
other Indebtedness or Contingent Liability or of any loan agreement, mortgage,
indenture or other agreement relating to that Indebtedness or Contingent
Liability, if the effect of that breach or default is to cause or to permit the
holder or holders of that Indebtedness or Contingent Liability (or a trustee on
behalf of such holder or holders) to cause, Indebtedness or Contingent Liability
of Borrower in the aggregate amount of $500,000, or of Guarantor in the
aggregate amount of $1,500,000, to become or be declared due before its stated
maturity (upon the giving or receiving of notice, lapse of time, both, or
otherwise), and such breach is not cured within ten (10) Business Days of its
occurrence.

 

(c)                                  Borrower or Guarantor fails to perform or
comply with any term or condition applicable to it contained in (i) Article 9 or
Article 10 or (ii) any Section of Article 8, provided, however, in the case of
this clause (ii), (x) if the Administrative Agent determines in its reasonable
discretion that such failure relates to a non-material reporting or
administrative obligation and such failure is capable of being cured within ten
(10) days, Borrower and Guarantor shall have ten (10) days to cure such breach,
and (y) Sections 8.2 or 8.3, and the Administrative Agent determines in its
reasonable discretion that such failure is capable of being cured within thirty
(30) days, Borrower and Guarantor shall have thirty (30) days to cure such
breach.

 

(d)                                 Any representation or warranty made or
deemed made by Borrower or Guarantor in this Agreement or any other Loan
Document or in any written statement or certificate at any time given by
Borrower or any Guarantor is inaccurate or incomplete in any material respect on
the date as of which it is made or deemed made.

 

37

--------------------------------------------------------------------------------


 

(e)                                  Borrower or Guarantor shall default in the
performance of or compliance with any term contained in this Agreement or any
other Loan Document, other than those referred to in Sections 12.1(a),
12.1(c) or 12.1(d), above, and such default has not been remedied or waived
within thirty (30) days after the earliest of (i) receipt by Borrower of Notice
from Administrative Agent of that default, (ii) receipt by Administrative Agent
of Notice from Borrower of that default or (iii) the date Borrower should have
notified Administrative Agent of that default under Section 8.7(c) or 8.7(d).

 

(f)                                   An “event of default” (however defined)
occurs under any other agreement between or among Borrower or Guarantor and
Administrative Agent (in any capacity) or any Lender (other than this Agreement
and the other Loan Documents), and such “event of default” has not been remedied
or waived within any applicable cure period,

 

(g)                                  A case (whether voluntary or involuntary)
is filed by or against Borrower or Guarantor under any applicable bankruptcy,
insolvency or other similar federal or state law; provided, however, it shall
not be an Event of Default hereunder if an involuntary case is filed against
Borrower or Guarantor and is being diligently contested unless the same has not
been discharged, stayed or dismissed within sixty (60) days from filing; or a
court of competent jurisdiction appoints a receiver (interim or permanent),
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or Guarantor or over all or a substantial part of their
respective properties or assets; or Borrower or Guarantor (i) consents to the
appointment of or possession by a receiver (interim or permanent), liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Borrower or Guarantor or over all or a substantial part of their respective
properties or assets, (ii) makes an assignment for the benefit of creditors, or
(iii) fails, or admits in writing its inability, to pay its debts as those debts
become due.

 

(h)                                 Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $500,000 as to
Borrower is entered or filed or any of their respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
or five (5) days before the date of any proposed sale under that money judgment,
writ or warrant of attachment or similar process.

 

(i)                                     Any order, judgment or decree decreeing
the dissolution of Borrower or Guarantor is entered and remains undischarged or
unstayed for a period of twenty (20) days.

 

(j)                                    Borrower purports to disavow the
Obligations, or contests the validity or enforceability of any Loan Document.

 

(k)                                 Guarantor purports to disavow its
obligations under this Agreement, the Guaranty, or the Pledge Agreement, or
contests the validity or enforceability of any Loan Document, including this
Agreement, the Guaranty, and the Pledge Agreement.

 

(l)                                     Administrative Agent’s security interest
on any portion of the Collateral becomes unenforceable or otherwise impaired.

 

38

--------------------------------------------------------------------------------


 

(m)                             A material adverse change occurs in Guarantor’s
financial condition, business, assets, or operations, or in Guarantor’s ability
to repay the Obligations.

 

(n)                                 Any Lien for any taxes, assessments or other
governmental charges in excess of $50,000 (i) is filed against Borrower or any
of its property, or is otherwise enforced against Borrower or any of its
property, or (ii) obtains priority that is equal to or greater than the priority
of Administrative Agent’s security interest in any of the Collateral, and, in
any case, has not been released, bonded-over or subordinated within thirty (30)
calendar days.

 

(o)                                 Guarantor ceases to both (i) own, directly,
100% of the member interest of Borrower, and (ii) be the sole manager of, and to
control, Borrower.

 

For the avoidance of doubt, an Event of Default will not be deemed to have
occurred unless and until any applicable Notice or cure periods, as set forth
above in this Section 12.1, or elsewhere in this Agreement, including those set
forth in Section 3.3(c), have expired without the cure of the related Unmatured
Default or the payment in full of all of the Obligations.

 

12.2                        Remedies.

 

(a)                                 If an Event of Default described in
Section 12.1(g) occurs with respect to Borrower, the Commitment will
automatically terminate and the unpaid principal amount of and accrued interest
on the Warehousing Notes and all other Obligations will automatically become due
and payable, without presentment, demand or other Notice or requirements of any
kind, all of which Borrower expressly waives.

 

(b)                                 If any other Event of Default occurs,
Administrative Agent may, or at the direction of Required Lenders shall, by
Notice to Borrower, terminate the Commitment and declare the Obligations to be
immediately due and payable.

 

(c)                                  If any Event of Default occurs,
Administrative Agent may, or at the direction of Required Lenders shall, also
take any of the following actions:

 

(1)                                 Foreclose upon or otherwise enforce its
security interest in any Lien on the Collateral in any manner permitted by law
or provided for in the Loan Documents.

 

(2)                                 Notify all obligors under any of the
Collateral that the Collateral has been assigned to Administrative Agent on
behalf of Lenders (or to another Person designated by Lenders) and that all
payments on that Collateral are to be made directly to Administrative Agent (or
such other Person); settle, compromise or release, in whole or in part, any
amounts any obligor or other Person owes on or with respect to any of the
Collateral on terms acceptable to Administrative Agent; enforce payment and
prosecute any action or proceeding involving any of the Collateral; and, where
any Collateral is in default, foreclose on and enforce any Liens securing that
Collateral in any manner permitted by law and sell any property acquired as a
result of those enforcement actions.

 

(3)                                 Prepare and submit for filing Uniform
Commercial Code amendment statements evidencing the assignment to Administrative
Agent for the benefit of

 

39

--------------------------------------------------------------------------------


 

Lenders or its designee of any Uniform Commercial Code financing statement filed
in connection with any item of Collateral.

 

(4)                                 Act, or contract with a third party to act,
at Borrower’s expense, as servicer or subservicer of Collateral requiring
servicing, and perform all obligations required under any Collateral, including
Servicing Contracts.

 

(5)                                 Require Borrower to assemble and make
available to Administrative Agent the Collateral, and all related books and
records at a place designated by Administrative Agent.

 

(6)                                 Enter onto property where any Collateral or
related books and records are located and take possession of those items with or
without judicial process, and obtain access to Borrower’s data processing
equipment, computer hardware and software relating to the Collateral and use all
of the foregoing and the information contained in the foregoing in any manner
Administrative Agent deems necessary for the purpose of enforcing its rights
under this Agreement and any other Loan Document.

 

(7)                                 Before the disposition of the Collateral,
prepare it for disposition in any manner and to the extent Administrative Agent
deems appropriate.

 

(8)                                 Exercise all rights and remedies of a
secured creditor under the Uniform Commercial Code of the Commonwealth of
Massachusetts or other applicable law, including selling or otherwise disposing
of all or any portion of the Collateral at one or more public or private sales,
whether or not the Collateral is present at the place of sale, for cash or
credit or future delivery, on terms and conditions and in the manner as
Administrative Agent may determine. Borrower waives any right it may have to
prior notice of the sale of all or any portion of the Collateral, to the fullest
extent allowed by applicable law. If notice is required under applicable law,
Administrative Agent will give Borrower not less than ten (10) days’ notice of
any public sale or of the date after which any private sale may be held.
Borrower agrees that ten (10) days’ notice is reasonable notice. Administrative
Agent may, without notice or publication, adjourn any public or private sale one
or more times by announcement at the time and place fixed for the sale, and the
sale may be held at any time or place announced at the adjournment. In the case
of a sale of all or any portion of the Collateral on credit or for future
delivery, the Collateral sold on those terms may be retained by Administrative
Agent until the purchaser pays the selling price or takes possession of the
Collateral. Neither Administrative Agent nor any Lender shall have any liability
to Borrower if a purchaser fails to pay for or take possession of Collateral
sold on those terms, and in the case of any such failure, Administrative Agent
may, or at the direction of Required Lenders shall, sell the Collateral again
upon notice complying with this Section.

 

(9)                                 Instead of or in conjunction with exercising
the power of sale authorized by Section 12.2(c)(1)(H), Administrative Agent may,
or at the direction of Required Lenders shall, proceed by suit at law or in
equity to collect all amounts due on the Collateral, or to foreclose
Administrative Agent’s Lien on and sell all or any portion of the Collateral
pursuant to a judgment or decree of a court of competent jurisdiction.

 

40

--------------------------------------------------------------------------------


 

(10)                          Proceed against Borrower on the Warehousing Notes
or against Guarantor under either or both of the Guaranty and the Pledge
Agreement, and in all cases under this Agreement.

 

(11)                          Retain all excess proceeds from the sale or other
disposition of the Collateral (“Liquidation Proceeds”), and apply them to the
payment of the Obligations under Section 12.3.

 

(d)                                 Neither Administrative Agent nor any Lender
shall incur any liability as a result of the commercially reasonable sale or
other disposition of all or any portion of the Collateral at any public or
private sale or other disposition. Borrower waives (to the fullest extent
permitted by law) any claims it may have against Administrative Agent or any
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at a private sale was less than the price that Administrative
Agent or any Lender might have obtained at a public sale, or was less than the
aggregate amount of the outstanding Warehousing Advances, accrued and unpaid
interest on those Warehousing Advances, and unpaid fees, even if Administrative
Agent or any Lender accepts the first offer received and does not offer the
Collateral to more than one offeree. Borrower agrees that any sale of Collateral
or any other disposition of Collateral arranged by Administrative Agent or any
Lender, whether before or after the occurrence of an Event of Default, will be
deemed to have been made in a commercially reasonable manner.

 

(e)                                  Borrower acknowledges that Mortgage Loans
are collateral of a type that is the subject of widely distributed standard
price quotations, and Borrower agrees that Administrative Agent may purchase
Pledged Loans at a private sale of such Collateral.

 

(f)                                   Borrower specifically waives and releases
(to the fullest extent permitted by law) any equity or right of redemption, stay
or appraisal that Borrower has or may have under any rule of law or statute now
existing or adopted after the date of this Agreement, and any right to require
Administrative Agent or any Lender to (i) proceed against any Person,
(ii) proceed against or exhaust any of the Collateral or pursue its rights and
remedies against the Collateral in any particular order, or (iii) pursue any
other remedy within its power. Neither Administrative Agent nor any Lender is
required to take any action to preserve any rights of Borrower against holders
of mortgages having priority to the Lien of any Mortgage or Security Agreement
included in the Collateral, or to preserve Borrower’s rights against other prior
parties.

 

(g)                                  Administrative Agent may, but is not
obligated to, advance any sums or do any act or thing necessary to uphold or
enforce the Lien and priority of, or the security intended to be afforded by,
any Mortgage or Security Agreement included in the Collateral, including payment
of delinquent taxes or assessments and insurance premiums. All advances,
charges, costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Administrative Agent or any Lender in
exercising any right, power or remedy conferred by this Agreement, or in the
enforcement of this Agreement, together with interest on those amounts at the
Default Rate, from the time paid by Administrative Agent or any Lender until
repaid by Borrower, are deemed to be principal outstanding under this Agreement
and the Warehousing Notes.

 

41

--------------------------------------------------------------------------------


 

(h)                                 No failure or delay on the part of
Administrative Agent or any Lender to exercise any right, power or remedy
provided in this Agreement or under any other Loan Document, at law or in
equity, will operate as a waiver of that right, power or remedy. No single or
partial exercise by Administrative Agent or any Lender of any right, power or
remedy provided under this Agreement or any other Loan Document, at law or in
equity, precludes any other or further exercise of that right, power, or remedy
by Administrative Agent or any Lender, or Administrative Agent’s or any Lender’s
exercise of any other right, power or remedy. Without limiting the foregoing,
Borrower waives all defenses based on the statute of limitations to the fullest
extent permitted by law. The remedies provided in this Agreement and the other
Loan Documents are cumulative and are not exclusive of any remedies provided at
law or in equity.

 

(i)                                     Borrower grants Administrative Agent and
Lenders a license or other right to use, without charge, Borrower’s computer
programs, other programs, labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in advertising for sale and selling any of the Collateral and Borrower’s rights
under all licenses and all other agreements related to the foregoing inure to
Administrative Agent’s and each Lender’s benefit until the Obligations are paid
in full.

 

12.3                        Application of Proceeds.  Administrative Agent may
apply the proceeds of any sale, disposition or other enforcement of
Administrative Agent’s Lien on all or any portion of the Collateral to the
payment of the Obligations in the order Administrative Agent determines in its
sole discretion (subject to the terms of Section 13.12(e) hereof). From and
after the indefeasible payment to Administrative Agent and Lenders of all of the
Obligations, any remaining proceeds of the Collateral will be paid to Borrower,
or to its successors or assigns, or as a court of competent jurisdiction may
direct. If the proceeds of any sale, disposition or other enforcement of the
Collateral are insufficient to cover the costs and expenses of that sale,
disposition or other enforcement and payment in full of all Obligations,
Borrower and Guarantor are each jointly and severally liable for the deficiency.

 

12.4                        Administrative Agent Appointed Attorney-in-Fact. 
Borrower appoints Administrative Agent its attorney-in-fact, with full power of
substitution, for the purpose of carrying out the provisions of this Agreement,
the Warehousing Notes and the other Loan Documents and taking any action and
executing any instruments that Administrative Agent deems necessary or
advisable, to accomplish that purpose. Borrower’s appointment of Administrative
Agent as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, Administrative Agent may give notice
of its Lien on the Collateral to any Person, either in Borrower’s name or in its
own name, endorse all Pledged Loans payable to the order of Borrower, prepare
and submit for filing Uniform Commercial Code amendment statements with respect
to any Uniform Commercial Code financing statements filed in connection with any
item of Collateral or receive, endorse and collect all checks made payable to
the order of Borrower representing payment on account of the principal of or
interest on, or the proceeds of sale of, any of the Pledged Loans and give full
discharge for those transactions.

 

42

--------------------------------------------------------------------------------


 

12.5                        Right of Set-Off.  Borrower hereby grants to
Administrative Agent and each Lender, and each of their respective Affiliates
and Subsidiaries, a continuing lien, security interest and right of setoff as
security for all Obligations to Administrative Agent and each Lender, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody safekeeping
or control of Administrative Agent or any Lender, or any of their Affiliates or
Subsidiaries and their respective successors and assigns or in transit to any of
them, other than third-party custodial, escrow or other trust accounts
maintained by Borrower at Administrative Agent or any Lender or any of their
respective Affiliates or Subsidiaries. At any time upon or after the occurrence
of an Event of Default which has not been waived in writing by the
Administrative Agent, without demand or notice (any such notice being expressly
waived by Borrower), Administrative Agent or any Lender may or any of their
respective Affiliates or Subsidiaries setoff the same or any part thereof and
apply the same to the Obligations even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. ANY AND ALL RIGHTS TO
REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OF THEIR AFFILIATES OR
SUBSIDIARIES TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.                               THE ADMINISTRATIVE AGENT AND THE LENDERS

 

13.1                        Appointment of Administrative Agent.  Each Lender
hereby irrevocably designates and appoints Bank of America, N.A. as
administrative agent of such Lender to act as specified herein and in the other
Loan Documents, and each such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions, exercise such powers and perform such
duties as are expressly delegated to or conferred upon the Administrative Agent
by the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. The Administrative Agent
agrees to act as such upon the express conditions contained in this Article 12.
The provisions of this Article 12 (other than those provisions specifically
conferring a benefit or right in favor of Borrower) are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor
Guarantor shall have any rights as a third party beneficiary of any of the
provisions hereof.

 

13.2                        Administration of Loan by Administrative Agent.

 

(a)                                 The Administrative Agent shall be
responsible for administering the Loan on a day-to-day basis. In the exercise of
such administrative duties, the Administrative Agent shall use the same
diligence and standard of care that is customarily used by the Administrative
Agent with respect to similar loans held by the Administrative Agent solely for
its own account.

 

(b)                                 Administrative Agent shall examine the
Pledged Loans delivered by or on behalf of Borrower hereunder to determine
whether the subject Mortgage Loan: (i) includes the documents and instruments to
be delivered for each Mortgage Loan required pursuant to Section 2.1 and the
applicable Exhibits, (ii) conforms with the requirements of this Agreement, and
(iii) is otherwise, as determined by Administrative Agent in its sole
discretion, in conformity with

 

43

--------------------------------------------------------------------------------


 

any customary collateral review criteria that Administrative Agent may use from
time to time. If Administrative Agent shall have determined that any Mortgage
Loan delivered to Administrative Agent does not meet the requirements of this
Agreement, Administrative Agent may return to Borrower all Collateral Documents
relating thereto.

 

(c)                                  As to any Mortgage Loan against which
Warehousing Advances may be made, if Administrative Agent shall note any minor
discrepancies or minor deficiencies in any Collateral Documents pertaining
thereto, Administrative Agent may: (a) notify Borrower thereof, (b) if such
discrepancies or deficiencies can be cured without returning any Collateral
Documents to the Borrower, request that Borrower cure such discrepancies or
deficiencies promptly (subject to Section 3.3(c)(3) hereof), and (c) if such
discrepancies or deficiencies can only be cured by returning Collateral
Documents to Borrower or Servicer, return any Collateral Documents containing
any discrepancy or deficiency to Borrower or Servicer for correction against a
Trust Receipt pursuant to Section 4.6 hereof (subject to
Section 3.3(c)(4) hereof).

 

(d)                                 Each Lender delegates to the Administrative
Agent the full right and authority on its behalf to take the following actions
in connection with its administration of the Loan:

 

(1)                                 to fund each Warehousing Advance in
accordance with the provisions of the Loan Documents, but only to the extent of
immediately available funds provided to the Administrative Agent by the
respective Lenders for such purpose;

 

(2)                                 to receive all payments of principal,
interest, fees and other charges paid by, or on behalf of, Borrower or Guarantor
and, except for fees and reimbursements or advances to which the Administrative
Agent is entitled pursuant to the Loan Documents or otherwise, to distribute all
such funds to the respective Lenders as provided for hereunder;

 

(3)                                 to keep and maintain complete and accurate
files and records of all material matters pertaining to the Loan, and make such
files and records available for inspection and copying by each Lender and its
respective employees and agents, at such Lender’s expense, during normal
business hours upon reasonable prior notice to the Administrative Agent; and

 

(4)                                 to do or omit doing all such other actions
as may be reasonably necessary or incident to the implementation, administration
and servicing of the Loan and the rights and duties delegated hereinabove.

 

13.3                        Delegation of Duties.  The Administrative Agent may
execute any of its duties to the Lenders under this Agreement or any other Loan
Document by or through its agents or attorneys-in-fact, and shall be entitled to
the advice of counsel concerning all matters pertaining to its rights and duties
hereunder or under the Loan Documents. The Administrative Agent shall not be
responsible to the Lenders for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

44

--------------------------------------------------------------------------------


 

13.4                        Exculpatory Provisions.

 

(a)                                 Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations to the Lenders
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent: (i) shall
not be subject to any fiduciary or other implied covenants, duties,
responsibilities, obligations or liabilities regardless of whether an Unmatured
Default has occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

(b)                                 Liability of Administrative Agent.  Neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable to the Lenders for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for its or their gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction, including, but not limited to, any actions taken or not taken by
it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary) or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances.

 

(c)                                  Responsibility of Administrative Agent. 
Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys, attorneys-in-fact or Affiliates shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any recital, statement,
representation or warranty made by the Borrower or Guarantor or any of their
officers or agents contained in this Agreement or the other Loan Documents or in
any certificate or other document delivered in connection therewith; (ii) the
performance or observance of any of the covenants or agreements contained in, or
the conditions of, this Agreement or the other Loan Documents; (iii) the state
or condition of any properties of the Borrower or any other obligor hereunder
constituting Collateral for the Obligations of the Borrower hereunder, or any
information contained in the books or records of the Borrower; (iv) the
validity, enforceability, collectability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) the validity, attachment,
priority or perfection of any lien securing or purporting to secure the
Obligations or the value or sufficiency of any of the Collateral.

 

(d)                                 Delegation of Duties.  The Administrative
Agent may perform any and all of its duties to the Lenders and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The

 

45

--------------------------------------------------------------------------------


 

Administrative Agent and any such sub agent may perform any and all of its
duties to the Lenders and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub agent and to the Affiliates of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

13.5                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender to the making of such Loan.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of the taking or failing to take any such action. Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with any written request of
the Required Lenders, and each such request of the Required Lenders, and any
action taken or failure to act by Administrative Agent pursuant thereto shall be
binding upon all of the Lenders; provided, however, that Administrative Agent
shall not be required in any event to act, or to refrain from acting, in any
manner which is contrary to the Loan Documents or to applicable law.

 

13.6                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Unmatured
Default or Event of Default unless the Administrative Agent has actual knowledge
of the same or has received notice from a Lender or the Borrower referring to
this Agreement, describing such Unmatured Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent obtains such actual knowledge or receives such a notice,
the Administrative Agent shall endeavor to give prompt notice thereof to each of
the Lenders. The Administrative Agent shall take such action with respect to
such Unmatured Default or Event of Default as shall be reasonably directed by
the Required Lenders. Unless and until the Administrative Agent shall have
received such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Unmatured Default or Event of Default as it shall deem advisable in
the best interest of the Lenders.

 

13.7                        Lenders’ Credit Decisions.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based on the financial statements prepared by the Borrower
and Guarantor and such other documents and

 

46

--------------------------------------------------------------------------------


 

information as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property, and financial and
other condition of the Borrower and Guarantor and has made its own decision to
enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it has received copies of all of the Loan Documents and any
other information or documentation it has requested, and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in determining whether or
not conditions precedent to making any Warehousing Advance hereunder have been
satisfied and in taking or not taking any action under this Agreement and the
other Loan Documents. Each Lender expressly acknowledges that is has relied upon
its own legal counsel in its consideration of its decision to enter into the
Agreement and the other Loan Documents and will so rely in regard to the
implementation of the transaction contemplated hereby and thereby and that it
does not have any lawyer-client relationship with Administrative Agent’s counsel
or counsels or any other Lenders with respect thereto.

 

13.8                        Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent, ratably in proportion to their respective Commitment
Percentages, for (i) any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under this
Agreement or the other Loan Documents, (ii) any other expenses incurred by the
Administrative Agent on behalf of the Lenders in connection with the
preparation, execution, deliver, administration, amendment, waiver and/or
enforcement of this Agreement and the other Loan Documents, and (iii) any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
other document delivered in connection therewith or any transaction contemplated
thereby, or the enforcement of any of the terms hereof or thereof, provided that
no Lender shall be liable for any of the foregoing to the extent that they arise
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

 

13.9                        Administrative Agent in its Individual Capacity. 
With respect to its Commitment as a Lender, and the Warehousing Advances made by
it and the Warehousing Note issued to it, the Administrative Agent shall have
the same rights and powers hereunder and under any other Loan Document as any
Lender and may exercise the same- as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its subsidiaries and affiliates may accept deposits
from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Borrower or any
subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

47

--------------------------------------------------------------------------------


 

13.10                 Successor Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower (unless an Unmatured Default or
Event of Default has occurred which has not been waived in writing by the
Administrative Agent) such consent not to be unreasonably withheld, conditioned
or delayed, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders with consent of Borrower (if applicable as provided above) and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent with
the consent of Borrower (if applicable as provided above). Upon the acceptance
of a successor’s appointment as the Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 14.2 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

13.11                 Duties in the Case of Enforcement.  If one or more Events
of Default have occurred which have not been waived in writing by the
Administrative Agent, and whether or not acceleration of the Obligations shall
have occurred, the Administrative Agent shall, at the request, or may, upon the
consent, of the Required Lenders, and provided that the Lenders have given to
the Administrative Agent such additional indemnities and assurances against
expenses and liabilities as the Administrative Agent may reasonably request,
proceed to enforce the provisions of this Agreement and the other Loan Documents
respecting the foreclosure of mortgages, the sale or other disposition of all or
any part of the Collateral and the exercise of any other legal or equitable
rights or remedies as it may have hereunder or under any other Loan Document or
otherwise by virtue of applicable law, or to refrain from so acting if similarly
requested by the Required Lenders. The Administrative Agent shall be fully
protected in so acting or refraining from acting upon the instruction or with
the consent of the Required Lenders, and such instruction or consent shall be
binding upon all the Lenders. The Required Lenders may direct the Administrative
Agent in writing as to the method and the extent of any such foreclosure, sale
or other disposition or the exercise of any other right or remedy, and the
Lenders hereby agree to indemnify and hold the Administrative Agent harmless
from all costs and liabilities incurred in respect of all actions taken or
omitted in accordance with such

 

48

--------------------------------------------------------------------------------


 

direction, provided that the Administrative Agent need not comply with any such
direction to the extent that the Administrative Agent reasonably believes the
Administrative Agent’s compliance with such direction would constitute a
violation of the obligations undertaken by the Administrative Agent and/or
Lenders under the Loan Documents or of any statute, ordinance or regulation
applicable to the Administrative Agent, or would be commercially unreasonable in
any applicable jurisdiction. The Administrative Agent may, in its discretion but
without obligation, in the absence of direction from the Required Lenders, take
such interim actions as it believes necessary to preserve the rights of the
Lenders hereunder and in and to any Collateral securing the Obligations,
including but not limited to petitioning a court for injunctive relief,
appointment of a receiver or preservation of the proceeds of any Collateral.
Each of the Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents, other than through the Administrative Agent.

 

13.12                 Respecting Loans and Payments.

 

(a)                                 Procedures for Loans.  Administrative Agent
shall give written notice to each Lender of Administrative Agent’s receipt of
each Warehousing Advance Request by facsimile transmission, hand delivery or
overnight courier, not later than 11:00 a.m. (Boston time) (i) three
(3) Business Days prior to any Warehousing Advance. Each such notice shall be
accompanied by a written summary of the request for a Loan and shall specify
(a) the date on which Borrower desires the Warehousing Advance be funded,
(b) the aggregate amount of the requested Warehousing Advance, and (c) each
Lender’s Commitment Percentage of the requested Warehousing Advance. To the
extent each Lender has determined to make a requested Warehousing Advance in its
discretion, as noted in Section 2.2 of this Agreement, each Lender shall, before
11:00 a.m. (Boston time) on the date set forth in any such request for a Loan,
make available to Administrative Agent, at an account to be designated by
Administrative Agent at Bank of America, N.A. in Boston, Massachusetts, in same
day funds, each Lender’s Commitment Percentage of the requested Warehousing
Advance. After Administrative Agent’s receipt of such funds and upon
Administrative Agent’s determination that the applicable conditions to making
the requested Warehousing Advance have been fulfilled, Administrative Agent
shall make such funds available to Borrower as provided in this Agreement.

 

(b)                                 Nature of Obligations of Lenders.  The
obligations of the Lenders hereunder are several and not joint. Failure of any
Lender to make available its Commitment Percentage of any requested Warehousing
Advance hereunder shall not result in any other Lender becoming obligated to
advance more than its Commitment Percentage of any Warehousing Advance or of the
Loan, nor shall such failure release or diminish the obligations of any other
Lender to fund its Commitment Percentage provided herein.

 

(c)                                  Payments to Administrative Agent.  All
payments of principal of and interest on the Loans shall be made to the
Administrative Agent by the Borrower or any other obligor or Guarantor for the
account of the Lenders in immediately available funds as provided in the
Warehousing Notes and this Agreement. The Administrative Agent agrees to use
commercially reasonable efforts to distribute promptly to each Lender, on the
same Business Day upon which each such payment is made if possible, such
Lender’s Commitment Percentage of each such payment in immediately available
funds, excluding Liquidation Proceeds, which

 

49

--------------------------------------------------------------------------------


 

shall be distributed in accordance with Section 13.12(d) hereof. The
Administrative Agent shall upon each distribution promptly notify Borrower of
such distribution and each Lender of the amounts distributed to it. Each payment
to the Administrative Agent under the first sentence of this
Section 13.12(d) shall constitute a payment by the Borrower to each Lender in
the amount of such Lender’s Commitment Percentage of such payment, and any such
payment to the Administrative Agent shall not be considered outstanding for any
purpose after the date of such payment by the Borrower to the Administrative
Agent without regard to whether or when the Administrative Agent makes
distribution thereof as provided above. If any payment received by the
Administrative Agent from the Borrower is insufficient to pay both all accrued
interest and all principal then due and owing, the Administrative Agent shall
first apply such payment to all outstanding interest until paid in full and
shall then apply the remainder of such payment to all principal then due and
owing, and shall distribute the payment to each Lender accordingly.

 

(d)                                 Distribution of Liquidation Proceeds. 
Subject to the terms and conditions hereof, the Administrative Agent shall
distribute all Liquidation Proceeds in the order and manner set forth below:

 

First:                                                                     To
the Administrative Agent, towards any fees and any expenses for which the
Administrative Agent is entitled to reimbursement under this Agreement or the
other Loan Documents not theretofore paid to the Administrative Agent.

 

Second:                                                    To all applicable
Lenders in accordance with their proportional share based upon their respective
Commitment Percentages (except with respect to any such amounts which the
Lenders have agreed to allocate among themselves otherwise) until all Lenders
have received any outstanding fees and have been reimbursed for all expenses
payable by Borrower under the Loan Documents and not theretofore paid and which
such Lenders have previously paid to the Administrative Agent.

 

Third:                                                               To all
Lenders in accordance with their proportional share based upon their respective
Commitment Percentages until all Lenders have been paid in full all principal
and interest due to such Lenders under the Loan, with each Lender applying such
proceeds for purposes of this Agreement first against the outstanding principal
balance due to such Lender under the Loan and then to accrued and unpaid
interest due under the Loan.

 

Fourth:                                                        To BoA in respect
of any payments payable by Borrower under any Hedging Arrangements to which it
is a counterparty with Borrower, or under any overdrafts of Borrower it has
honored, or any ACH exposure it has to Borrower.

 

Fifth:                                                                  To all
applicable Lenders in accordance with their proportional share based upon their
respective Commitment Percentages until all Lenders have been paid in full all
other amounts due to such

 

50

--------------------------------------------------------------------------------


 

                                                                                               
Lenders under the Loan and the Obligations, including any costs and expenses
incurred directly by such Lenders to the extent such costs and expenses are
reimbursable to such Lenders by the Borrower under the Loan Documents.

 

Sixth:                                                                To the
Borrower or such third parties as may be entitled to claim Liquidation Proceeds.

 

(e)                                  Adjustments.  If, after Administrative
Agent has paid each Lender’s proportionate share of any payment received or
applied by Administrative Agent in respect of the Loan, that payment is
rescinded or must otherwise be returned or paid over by Administrative Agent,
whether pursuant to any bankruptcy or insolvency law, sharing of payments clause
of any loan agreement or otherwise, such Lender shall, at Administrative Agent’s
request, promptly return its proportionate share of such payment or application
to Agent, together with the Lender’s proportionate share of any interest or
other amount required to be paid by Administrative Agent with respect to such
payment or application.

 

(f)                                   Setoff: Sharing of Payments by Lenders.

 

(1)                                 If an Event of Default shall have occurred
which has not been waived in writing by the Administrative Agent, each Lender
and each of their respective Affiliates and Subsidiaries is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate or Subsidiaries to or for the credit or the account of the Borrower or
Guarantor against any and all of the obligations of the Borrower or Guarantor
now or hereafter existing under this Agreement or any other Loan Document to
such Lender irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or Guarantor may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates and Subsidiaries under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates and Subsidiaries may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(2)                                 If any Lender shall, by virtue of any right
of setoff or counterclaim or otherwise, obtain payment in respect of the
Obligations evidenced by its Warehousing Note or other obligations hereunder
resulting in such Lender’s receiving any amount in excess of its ratable portion
(based on Commitment Percentages) of the payments received by all of the Lenders
with respect to the Warehousing Notes held by all of the Lenders, then such
Lender shall (a) notify the Administrative Agent of such fact, and (b) purchase
(for cash at face value) participations in the Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective

 

51

--------------------------------------------------------------------------------


 

Obligations, provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Obligations to any Assignee or Participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply). The Borrower and Guarantor consent to the foregoing
and agree, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower or Guarantor rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower or Guarantor in the amount of such participation.

 

(g)                                  Distribution by Administrative Agent.  If,
in the opinion of the Administrative Agent, distribution of any amount received
by it in such capacity hereunder or under the Warehousing Notes or under any of
the other Loan Documents might involve any liability, it may refrain from making
distribution until its right to make distribution shall have been adjudicated by
a court of competent jurisdiction or has been resolved by the mutual consent of
all Lenders. In addition, the Administrative Agent may request full and complete
indemnity, in form and substance satisfactory to it, prior to making any such
distribution. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over to the same in such manner and to such persons as shall
be determined by such court.

 

13.13                 Delinquent Lender.

 

(1)                                 If for any reason any Lender shall fail or
refuse to abide by its obligations under this Agreement, including its
obligations to make available to Administrative Agent its Commitment Percentage
of any Warehousing Advances, expenses or setoff (a “Delinquent Lender”), and
such failure is not cured within two (2) days after receipt from the
Administrative Agent of Notice thereof, then, in addition to the rights and
remedies that may be available to Administrative Agent, other Lenders, the
Borrower or any other party at law or in equity, and not in limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Loan, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal, and
(ii) a Delinquent Lender shall be deemed to have assigned any and all payments
due to it from the Borrower or Guarantor, whether on account of the outstanding
Warehousing Advances, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of the outstanding Loan until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of the
outstanding Loan shall have been returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii)

 

52

--------------------------------------------------------------------------------


 

hereinabove shall be restored only upon the payment by the Delinquent Lender of
its Commitment Percentage of any Warehousing Advances, expenses or setoff as to
which it is delinquent, together with interest thereon at the Default Rate from
the date when originally due until the date upon which any such amounts are
actually paid.

 

(2)                                 The non-delinquent Lenders shall also have
the right, but not the obligation, in their respective, sole and absolute
discretion, to acquire for no cash consideration (pro rata, based on the
respective Commitment Amounts of those Lenders electing to exercise such right),
the Delinquent Lender’s unfunded Commitment Amount (the “Unfunded Commitment”).
Upon any such purchase of such Delinquent Lender’s Unfunded Commitment, the
Delinquent Lender’s commitment with respect to, and interest in, future
Warehousing Advances and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. Each
Delinquent Lender shall indemnify Administrative Agent and each non-delinquent
Lender from and against any and all loss, damage or expenses, including but not
limited to reasonable attorneys’ fees and funds advanced by Administrative Agent
or by any non-delinquent Lender, on account of a Delinquent Lender’s failure to
timely fund its pro rata share of a Warehousing Advance or to otherwise perform
its obligations under the Loan Documents.

 

(3)                                 In the event that the non-delinquent Lenders
elect not to acquire the Unfunded Commitment, then, so long as there does not
then exist any Unmatured Default or Event of Default, Borrower may in its sole
and absolute discretion (i) demand that the Delinquent Lender, and upon such
demand the Delinquent Lender shall promptly, assign its Commitment Percentage of
the Loan to an Assignee subject to and in accordance with the provisions of
Section 13.15(a) hereof for a purchase price equal to the aggregate principal
balance of the Loan then owing to the Delinquent Lender plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Delinquent
Lender, or (ii) pay to the Delinquent Lender the aggregate principal balance of
the Loan then owing to the Delinquent Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Delinquent Lender,
whereupon the Delinquent Lender shall no longer be a party hereto and shall no
longer have any rights or obligations hereunder or under any of the other Loan
Documents. Each of Administrative Agent and the Delinquent Lender shall
reasonably cooperate in effectuating the replacement of such Delinquent Lender
under this Section 13.13 (iii), but at no time shall the Administrative Agent,
such Delinquent Lender nor any other Lender be obligated in any way whatsoever
to initiate any such replacement or to assist in finding an Eligible Assignee.
The exercise by Borrower of its rights under this Section shall be at the sole
cost and expense of the Delinquent Lender, and at no cost or expense of the
Borrower (except its own internal costs and expenses), Administrative Agent or
any other Lender.

 

13.14                 Holders.  The Administrative Agent may deem and treat the
payee of any Warehousing Note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment, transfer or endorsement
thereof, with the Borrower’s consent provided no Event of Default then exists,
as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any person or entity who, at the time of making
such request or giving such authority or consent, is the holder of any
Warehousing Note shall be

 

53

--------------------------------------------------------------------------------


 

conclusive and binding on any subsequent holder, transferee or endorsee, as the
case may be, of such Warehousing Note or of any note or notes issued in exchange
therefor.

 

13.15                 Assignment and Participation.

 

(a)                                 Conditions to Assignment by Lenders.

 

(1)                                 Any Lender may at any time assign to one or
more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
portion of the Loan at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the portion of the
Loan at the time owing to it, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;

 

(B)                               in any case not described in clause (A) of
this paragraph, the aggregate amount of the Commitment (which for this purpose
includes Warehousing Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
portion of the Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if a “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Unmatured Default or Event of Default has occurred and is continuing, the
Borrower, otherwise consent (each such consent not to be unreasonably withheld
or delayed);

 

(C)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the portion of the Loan or the
Commitment assigned;

 

(D)                               the consent of the Borrower to any assignment
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Unmatured Default or Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(E)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

 

(F)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

 

54

--------------------------------------------------------------------------------


 

(G)                               no such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and

 

(H)                              no such assignment shall be made to a natural
person.

 

(2)                                 Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 13.15(c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement other than its obligations pursuant to
Section 13.16 (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 14.2 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (i) of Section 13.15(e).

 

(3)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(b)                                 Certain Representations and Warranties,
Limitations, Covenants.  By executing and delivering an Assignment and
Acceptance, the parties to the assignment thereunder confirm to and agree with
each other and the other parties hereto as follows:

 

(1)                                 other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim, the assigning Lender makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
the attachment, perfection or priority of any security interest or mortgage;

 

(2)                                 the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower and its affiliates, related entities or subsidiaries
or any other person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by the Borrower or any other
person primarily or secondarily liable in respect of any of the Obligations or
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;

 

55

--------------------------------------------------------------------------------


 

(3)                                 such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements provided by the Borrower and Guarantor as required by the terms of
this Agreement, together with such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance;

 

(4)                                 such assignee will, independently and
without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement;

 

(5)                                 such assignee represents and warrants that
it is an Eligible Assignee if required hereunder;

 

(6)                                 such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof or thereof, together with such
powers as are reasonably incidental thereto;

 

(7)                                 such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender; and

 

(8)                                 such assignee represents and warrants that
it is legally authorized to enter into such Assignment and Acceptance.

 

(c)                                  Register.  The Administrative Agent shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the portion of the Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 New Warehousing Notes.  Upon its receipt of
an Assignment and Acceptance executed by the parties to such assignment,
together with each Warehousing Note subject to such assignment, the
Administrative Agent shall (a) record the information contained therein in the
Register, and (b) endeavor to give prompt notice thereof to the Borrower and the
Lenders (other than the assigning Lender). Within five (5) Business Days after
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent, in exchange for each surrendered
Warehousing Note, a new Warehousing Note to the order of the Assignee pursuant
to such Assignment and Acceptance and, if the assigning Lender has retained some
portion of its obligations hereunder, a new Warehousing Note to the order of the
assigning Lender in an amount equal to the amount retained by it hereunder. Such
new Warehousing Notes shall provide that they are replacements for the
surrendered Warehousing

 

56

--------------------------------------------------------------------------------


 

Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Warehousing Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be
substantially in the form of the assigned Warehousing Notes. Within five
(5) days of issuance of any new Warehousing Notes pursuant to this
Section 13.15(d), the Borrower shall deliver an opinion of counsel, addressed to
the Lenders and the Administrative Agent, relating to the due authorization,
execution and delivery of such new Warehousing Notes and the legality, validity
and binding effect thereof in form and substance satisfactory to the Lenders.
The surrendered Warehousing Notes shall be cancelled and returned to the
Borrower.

 

(e)                                  Participations.

 

(1)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the portion of the Loan
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right and to approve, without the consent of any Participant, any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of Participant, agree to any
amendment, modification or waiver described in Section 13.19 that requires the
consent of all Lenders and that affects such Participant. Subject to paragraph
(ii) of this Section 13.15(e), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 14.2 (to the extent applicable) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (ii) of Section 13.15(a). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 14.2 (to the
extent applicable) as though it were a Lender, provided such Participant agrees
to be subject to Section 14.2 as though it were a Lender.

 

(2)                                 A Participant shall not be entitled to
receive any greater payment under Sections 3.9 and 14.2 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.9 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.9 as though it were a Lender.

 

13.16                 Disclosure.  The Borrower agrees that in addition to
disclosures made in accordance with standard and customary banking practices any
Lender may disclose information obtained by such Lender pursuant to this
Agreement to Assignees or Participants and potential

 

57

--------------------------------------------------------------------------------


 

assignees or participants hereunder provided that such Assignees or Participants
or potential assignees or participants shall agree in writing: (i) to treat in
confidence such information unless such information otherwise becomes public
knowledge, (ii) not to disclose such information to a third party except as
required by law or legal process, and (iii) not to make use of such information
for purposes of transactions unrelated to such contemplated assignment or
participation.

 

13.17                 Miscellaneous Assignment Provisions.  Any assigning Lender
shall retain its rights to be indemnified pursuant to Section 14.2 with respect
to any claims or actions arising prior to the date of such assignment. If any
assignee Lender is not incorporated under the laws of the United States of
America or any state thereof, it shall prior to the date on which any interest
or fees are-payable hereunder or under any of the other Loan Documents for its
account, deliver to the Borrower and the Administrative Agent certification as
to its exemption from deduction or withholding of any United States federal
income taxes. Anything contained in this Section 13.17 to the contrary
notwithstanding, any Lender may at any time pledge all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Warehousing Note) to any of the twelve Federal Reserve Banks organized under §4
of the Federal Reserve Act, 12 U.S.C. §341, No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

 

13.18                 Assignment by Borrower.  The Borrower shall not assign or
transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.

 

13.19                 Administrative Matters.

 

(a)                                 Amendment, Waiver, Consent, Etc.  Except as
otherwise provided herein or as to any term or provision hereof which provides
for the consent or approval only of Administrative Agent, no term or provision
of this Agreement or any other Loan Document may be changed, waived, discharged
or terminated, nor may any consent required or permitted by this Agreement or
any other Loan Document be given, unless such change, waiver, discharge,
termination or consent receives the written approval of the Required Lenders.

 

Notwithstanding the foregoing, the unanimous written approval of all the Lenders
(other than a Delinquent Lender) shall be required with respect to any proposed
amendment, waiver, discharge, termination, or consent which:

 

(1)                                 has the effect of, with respect to any
Warehousing Advance or Warehousing Note (a) extending the final scheduled
maturity or the date of any amortization payment (b) reducing the rate or
extending the time of payment of interest or fees thereon, (c) increasing or
reducing the principal amount thereof, or (d) otherwise postponing or forgiving
any indebtedness thereunder;

 

(2)                                 extends the Borrowing Period or Warehousing
Maturity Date;

 

(3)                                 releases or discharges any material portion
of the Collateral, other than in accordance with the express provisions of the
Loan Documents;

 

58

--------------------------------------------------------------------------------


 

(4)                                 would result in requiring a Lender to make a
Warehousing Advance against a Mortgage Loan which is not an Eligible Loan;

 

(5)                                 amends, modifies or waives any provisions of
this Section 13.19(a);

 

(6)                                 reduces the percentage specified in the
definition of Required Lenders;

 

(7)                                 except as otherwise provided in this
Agreement, change the amount of any Lender’s Commitment or Commitment
Percentage; or

 

(8)                                 releases any guaranty of the Obligations or
indemnifications provided in the Loan Documents;

 

and provided, further, that without the consent of the Administrative Agent, no
amendment, waiver, discharge, termination, or consent shall amend, modify or
waive any provision of this Section 12.19 or any other provisions of any Loan
Document which relates to the rights or obligations of the Administrative Agent.
Any such waiver and any such amendment, supplement or modification shall be
binding upon the Borrower, the Guarantor, the Administrative Agent and each
Lender, and all future holders of the Warehousing Notes. In the case of any
waiver, the Borrower, the Administrative Agent and each Lender shall be restored
to their former position and rights hereunder and under the outstanding
Warehousing Notes, but no such waiver shall extend to any subsequent or other
Unmatured Default or Event of Default, or impair any right consequent thereon.

 

13.20                 Deemed Consent or Approval.  With respect to any requested
amendment, waiver, consent or other action which requires the approval of the
Required Lenders or all of the Lenders, as the case may be in accordance with
the terms of this Agreement, or if the Administrative Agent is required
hereunder to seek or desires to seek, the approval of the Required Lenders or
all of the Lenders, as the case may be, prior to undertaking a particular action
or course of conduct, the Administrative Agent in each such case shall provide
each Lender with Notice of any such request for amendment, waiver or consent or
any other requested or proposed action or course of conduct, accompanied by such
detailed background information and explanations as may be reasonably necessary
to determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct, the Administrative Agent may (but shall not
be required to) include in any such notice, printed in capital letters or
boldface type a legend substantially to the following effect.

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE, FAILURE TO RESPOND WITHIN FIVE
(5) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE.”

 

59

--------------------------------------------------------------------------------


 

and if the foregoing legend is included by the Administrative Agent in its
communication, a Lender shall be deemed to have approved or consented to such
action or course of conduct for all purposes hereunder if such Lender fails to
object to such action or course of conduct by Notice to the Administrative Agent
within ten (10) calendar days of such Lender’s receipt of such notice.

 

13.21                 Replacement of Lenders.  If Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.9(a), or if any Lender is a
Delinquent Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required hereunder, all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that: (a) the Borrower shall have paid to the Administrative Agent any
assignment fee specified herein; (b) such Lender shall have received payment of
an amount equal to the outstanding principal of its portion of the Loan, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.5) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts); (c) in the case of
any such assignment in connection with payments required to be made pursuant to
Section 3.9(a), such assignment will result in a reduction in such compensation
or payments thereafter; and (d) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

14.                               MISCELLANEOUS

 

14.1                        Notices.

 

(a)                                 Except where telephonic or facsimile notice
is expressly authorized by this Agreement, all communications required or
permitted to be given or made under this Agreement (each a “Notice”) must be in
writing and must be sent by personal delivery, overnight courier (with receipt
acknowledgment) or United States certified or registered mail (postage prepaid,
return receipt requested), addressed as follows (or at such other address as may
be designated by it in a Notice to the other):

 

If to Borrower:

 

W&D Interim Lender II LLC

 

 

c/o Walker & Dunlop, Inc.

 

 

7501 Wisconsin Avenue

 

 

Suite 1200E

 

 

Bethesda, MD 20814

 

 

Attention: Deborah A. Wilson

 

 

Tel:  (301) 215-5575

 

 

Fax: (301) 500-1223

 

60

--------------------------------------------------------------------------------


 

 

 

Email: DWilson@WalkerDunlop.com

 

 

 

with a copy to:

 

 

 

 

W&D Interim Lender II LLC

 

 

c/o Walker & Dunlop, Inc.

 

 

7501 Wisconsin Avenue

 

 

Suite 1200E

 

 

Bethesda, MD 20814

 

 

Attention: Richard M. Lucas, Esq.

 

 

Tel:  (301) 634-2146

 

 

Fax: (301) 500-1223

 

 

Email: RLucas@WalkerDunlop.com

 

 

 

and a copy to:

 

Morgan, Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, PA 19103-2987

 

 

Attention: Michael J. Pedrick, Esq.

 

 

Tel:  215.963.4808

 

 

Fax: 215.963.5001

 

 

Email: mpedrick@morganlewis.com

 

 

 

If to Administrative Agent:

 

Bank of America, N.A.

 

 

225 Franklin Street, 2nd Floor

 

 

Boston, Massachusetts 02110

 

 

Attention: Margaret A. Mulcahy

 

 

Facsimile: (617) 346-2355

 

 

Email: margaret.a.mulcahy@baml.com

 

 

 

With a copy to:

 

Riemer & Braunstein LLP

 

 

3 Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attention: Ronald N. Braunstein, Esq.

 

 

Tel:  (617) 880-3505

 

 

Fax: (617) 880-3456

 

 

Email: rbraunstein@riemerlaw.com

 

 

 

If to a Lender:

 

To the address for such Lender specified on Exhibit I

 

All periods of Notice will be measured from the date of delivery if delivered
personally or by facsimile, from the first Business Day after the date of
sending if sent by overnight courier or from four (4) days after the date of
mailing if sent by United States mail, except that Notices to Administrative
Agent under Article 2 shall be deemed to have been given only when actually
received or rejected by Administrative Agent.  Notices delivered through
electronic communications to the extent provided in subsections (b) and
(c) below, shall be effective as provided in such subsections (b) and (c).

 

61

--------------------------------------------------------------------------------


 

(b)                                 Borrower and Administrative Agent agree that
Borrower’s Approval Requests, Warehousing Advance Requests, shipping requests,
wire transfer instructions, security delivery instructions and other routine
communications concerning the Loan and the Collateral may be transmitted to
Administrative Agent by e-mail (with telephonic confirmation) or by facsimile
(with telephonic confirmation) and those documents, when so transmitted to
Administrative Agent shall have the same force and effect as personal delivery
of the originals thereof and shall be deemed received the same day.

 

(c)                                  Notices and other communications to Lenders
also may be delivered or furnished by electronic communication (including
e-mail) pursuant to procedures approved by the Administrative Agent and
Borrower. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

(d)                                 Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(e)                                  Each party may change its address,
telecopier or telephone number or e-mail address for notices and other
communications hereunder by Notice to the other parties hereto. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and e-mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

14.2                        Reimbursement of Expenses; Indemnity.

 

(a)                                 Whether or not the transactions contemplated
hereby shall be consummated, Borrower agrees to pay promptly: (i) all the actual
and reasonable out of pocket costs and expenses, including but not limited to,
(a) expenses incurred by the Administrative Agent in connection with site
assessments, and (b) expenses incurred by the Administrative Agent relating to
the preparation of the Loan Documents and incurred by the Administrative Agent
relating to any consents, amendments, waivers, or other modifications to the
Loan Documents; (ii) the reasonable fees, expenses, and disbursements of counsel
to Administrative Agent in connection with the negotiation, preparation,
execution, and administration of the Loan Documents and any consents,
amendments, waivers, or other modifications thereto and any other documents or
matters requested by Borrower; (iii) all other actual and reasonable out of
pocket costs and expenses incurred by Administrative Agent, in connection with
the establishment of the facility, site inspection costs and expenses, and the
negotiation, preparation, and execution of

 

62

--------------------------------------------------------------------------------


 

the Loan Documents and any consents, amendments, waivers, or other modifications
thereto and the transactions contemplated thereby; (iv) all reasonable out of
pocket expenses (including reasonable attorney’s fees and costs) and the fees
and costs of appraisers, brokers, investment bankers or other experts retained
by Administrative Agent and each Lender in connection with the enforcement of or
preservation of rights under any of the Loan Documents against Borrower,
Guarantor or any other Person, or the administration thereof; (v) all reasonable
out-of-pocket expenses (including reasonable attorney’s fees and costs) and the
fees and costs of appraisers, brokers, investment bankers or other experts
retained by Administrative Agent and each Lender, in connection with (x) any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or pursuant to any insolvency or
bankruptcy proceedings, and (y) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to Administrative Agent’s or
any Lenders relationship with Borrower or Guarantor.  The covenants of this
Section shall survive payment or satisfaction of payment of amounts owing with
respect to the Warehousing Notes. The amount of all such expenses shall, until
paid, bear interest at the rate applicable to principal hereunder (including the
Default Rate) and be an Obligation secured by any Collateral.

 

(b)                                 Borrower shall indemnify and hold harmless
Administrative Agent, Lenders and their respective parents, Affiliates,
officers, directors, employees, attorneys, and agents and any permitted
subsequent holder of any Warehousing Note, and all those claiming by, through or
under any Lender (each, an “Indemnified Party”) from and against any and all
claims, actions and suits whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of this Agreement or any of the other Loan Documents or
the transactions contemplated hereby (“Damages”) including (i) any actual or
proposed use by Borrower of the proceeds of the Loan, (ii) Borrower’s or any of
its Subsidiaries’ entering into, or performing this Agreement or any of the
other Loan Documents, or (iii) with respect to Borrower and its properties and
assets, the violation of any applicable law, in each case including the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that no
Indemnified Party shall be entitled to indemnification to the extent that a
court of competent jurisdiction finally determines (all appeals having been
exhausted or waived) that the Damages resulted directly from such Indemnified
Party’s acting with willful misconduct or gross negligence.  In litigation, or
the preparation therefor, the Administrative Agent and Lenders shall be entitled
to select their own counsel and, in addition to the foregoing indemnity,
Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. If, and to the extent that the obligations of Borrower under this
Section 14.2(b) are unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this
Section 13.2(b) shall survive the repayment of the Loan and the termination of
the obligations of Administrative Agent and Lenders hereunder.

 

(c)                                  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under this Section 14.2 to
be paid by it to the Administrative Agent (or any sub-agent thereof), or any
Affiliate of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Affiliate, as the case may
be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed

 

63

--------------------------------------------------------------------------------


 

expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Affiliate of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this paragraph are several and not joint or joint and several.

 

14.3                        Financial Information.  All financial statements and
reports furnished to Administrative Agent and Lenders under this Agreement must
be prepared in accordance with GAAP, applied on a basis consistent with that
applied in preparing the financial statements as at the end of and for
Borrower’s and Guarantors most recent fiscal year (except to the extent
otherwise required to conform to good accounting practice) as disclosed in
writing to Administrative Agent and Lenders.

 

14.4                        Terms Binding Upon Successors; Survival of
Representations.  The terms and provisions of this Agreement are binding upon
and inure to the benefit of Borrower, the Guarantor (except as provided in
Section 13.1), Administrative Agent, Lenders and their respective successors and
permitted assigns. All of Borrower’s and Guarantors representations, warranties,
covenants and agreements survive the making of any Warehousing Advance, and
except where a longer period is set forth in this Agreement, remain effective
for as long as the Commitment is outstanding or there remain any Obligations to
be paid or performed.

 

14.5                        Amendments.  Except as otherwise provided in this
Agreement, this Agreement may not be amended, modified or supplemented unless
the amendment, modification or supplement is set forth in a writing signed by
Borrower, Administrative Agent, Lenders or Required Lenders (as the case may
be).

 

14.6                        Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts (the “Governing
State”), excluding the laws applicable to conflicts or choice of law.

 

14.7                        Relationship of the Parties.  This Agreement
provides for the making and repayment of Warehousing Advances by Lenders (in
their capacities as lenders) and Borrower (in its capacity as a borrower), for
the payment of interest on those Warehousing Advances and for the payment of
certain fees by Borrower to Administrative Agent and Lenders. The relationship
between Administrative Agent and Lender and Borrower is limited to that of
creditor and secured party on the part of Administrative Agent and Lenders and
of debtor on the part of Borrower. The provisions of this Agreement and the
other Loan Documents for compliance with financial covenants and the delivery of
financial statements and other operating reports are intended solely for the
benefit of Administrative Agent and Lenders to protect their interest as
creditors and secured parties. Nothing in this Agreement creates or may be
construed as permitting or obligating Administrative Agent or any Lender to act
as a financial or business advisor or consultant to Borrower, as permitting or
obligating Administrative Agent or any Lender to control Borrower or to conduct
Borrower’s operations, as creating any fiduciary obligation on the part of
Administrative Agent or any Lender to Borrower, or as creating any joint
venture, agency, partnership or other relationship between Administrative Agent
or any

 

64

--------------------------------------------------------------------------------


 

Lender and Borrower other than as explicitly and specifically stated in the Loan
Documents. Borrower acknowledges that it has had the opportunity to obtain the
advice of experienced counsel of its own choice in connection with the
negotiation and execution of the Loan Documents and to obtain the advice of that
counsel with respect to all matters contained in the Loan Documents, including
the waivers of jury trial and of punitive, consequential, special, exemplary or
indirect damages contained in Sections 14.14 and 14.16, respectively. Borrower
further acknowledges that it is experienced with respect to financial and credit
matters and has made its own independent decisions to apply to Lenders for
credit and to execute and deliver this Agreement.

 

14.8                        Severability.  If any provision of this Agreement is
declared to be illegal or unenforceable in any respect, that provision is null
and void and of no force and effect to the extent of the illegality or
unenforceability, and does not affect the validity or enforceability of any
other provision of the Agreement.

 

14.9                        Consent to Credit References.  Borrower and
Guarantor consents to the disclosure of information regarding Borrower,
Guarantor and their Subsidiaries and Affiliates and their relationship with
Administrative Agent and Lenders to Persons making credit inquiries to
Administrative Agent or any Lender.

 

14.10                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together constitute but one and the same instrument.

 

14.11                 Headings/Captions.  The captions or headings in this
Agreement and the other Loan Documents are for convenience only and in no way
define, limit or describe the scope or intent of any provision of this Agreement
or any other Loan Document.

 

14.12                 Entire Agreement.  This Agreement, the Warehousing Notes
and the other Loan Documents are intended by the parties as the final, complete
and exclusive statement of the transactions evidenced by thereby. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement, the Warehousing Notes
and the other Loan Documents, and no party is relying on any promise, agreement
or understanding not set forth in this Agreement, the Warehousing Note or the
other Loan Documents. This Agreement may not be amended or modified except by a
written instrument describing such amendment or modification executed by
Borrower, if required herein or if such amendment or modification adversely
affects Borrower’s rights or obligations hereunder, Administrative Agent,
Lenders or Required Lenders (as the case may be).

 

14.13                 Consent to Jurisdiction.  BORROWER AND GUARANTOR AGREE
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER
BY MAIL AT THE ADDRESS SET FORTH HEREIN. BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR

 

65

--------------------------------------------------------------------------------


 

ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

 

14.14                 Waiver of Jury Trial.  BORROWER, GUARANTOR AND
ADMINISTRATIVE AGENT AND EACH LENDER (BY ACCEPTANCE OF THIS AGREEMENT) MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF ADMINISTRATIVE
AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT
OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.

 

14.15                 No Implied Extensions.  Except in the very limited
circumstances specifically provided in this Agreement for the possible extension
of the Warehousing Period for certain Pledged Loans, any reference in this
Agreement to any time period which may be extended shall only be extended by
Administrative Agent and Lenders, in a writing which clearly identifies the
matter being extended, and shall be granted or withheld in their sole and
absolute discretion, and no agreement to extend any time period shall ever be
implied by this Agreement or by any conduct of Administrative Agent or any
Lender other than a writing as provided herein.

 

14.16                 Waiver of Punitive, Consequential, Special, Exemplary,
Speculative and Indirect Damages.  EXCEPT AS PROHIBITED BY LAW, EACH PARTY
HERETO WAIVES ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL,
EXEMPLARY, SPECULATIVE OR INDIRECT DAMAGES FROM ANY OTHER PARTY HERETO, OR ANY
OF THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
THIS WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL, EXEMPLARY,
SPECULATIVE OR INDIRECT DAMAGES IS KNOWINGLY AND VOLUNTARILY GIVEN BY EACH PARTY
HERETO, AND IS INTENDED TO ENCOMPASS EACH INSTANCE AND EACH ISSUE FOR WHICH THE
RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL, EXEMPLARY, SPECULATIVE OR
INDIRECT DAMAGES WOULD OTHERWISE APPLY. EACH PARTY IS AUTHORIZED AND DIRECTED TO
SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
AND THE PARTIES TO THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE
RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL, EXEMPLARY, SPECULATIVE OR
INDIRECT DAMAGES.

 

66

--------------------------------------------------------------------------------


 

14.17                 Confidentiality.  Administrative Agent and each Lender
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) on a confidential basis to its
Affiliates and to its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors; (b) to the extent
requested by any regulatory authority; (c) to the extent required by applicable
law or by any subpoena or similar legal process; (d) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (e) subject to an agreement
containing provisions substantially the same as those of this Section 14.17 with
any of the following: (i) any Assignee of or Participant in, or any prospective
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or to any credit derivative transaction relating to Borrower and its
obligations; (f) with the consent of Borrower; and (g) to the extent such
Information: (i) becomes publicly available other than as a result of a breach
of this Section 14.17, or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all confidential or proprietary
information received from Borrower or Guarantor relating to such Person or any
of their respective businesses or Subsidiaries, other than any such information
that is available to Administrative Agent or any Lender on a nonconfidential
basis prior to such disclosure. Any Person required to maintain the
confidentiality of Information as provided in this Section 14.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

15.                               DEFINITIONS. TERMS OF CONSTRUCTION

 

15.1                        Defined Terms.  In addition to terms which are
defined elsewhere in this Agreement, capitalized terms defined below have the
following meanings when used in this Agreement and, unless otherwise defined
therein, in any other Loan Document (and including, unless also or otherwise
defined therein, in Schedules or Exhibits hereto or thereto):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Date” means the date on which any Warehousing Advance is made, or the
date on which any interest rate applicable to any Warehousing Advance is
converted pursuant to Sections 3.1 (c), 3.1 (d), or 3.9(g) of this Agreement, as
applicable.

 

“Advance Rate” means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit E for that type of Eligible Loan.

 

“Affiliate” means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 25% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 25% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners. For

 

67

--------------------------------------------------------------------------------


 

these purposes, the term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of the
Person in question.

 

“Agreement” means this Warehousing Credit and Security Agreement, either as
originally executed or as it may be amended, restated, modified or supplemented
from time to time, and includes all Exhibits and Schedules hereto.

 

“ALTA Form” means, at any time, the applicable form of title insurance policy
(American Land Title Association or otherwise) required at such time pursuant to
the permanent Mortgage Loan program for which an Eligible Loan is targeted
hereunder by Borrower (as identified in the related Approval Request), including
all endorsements and supplements thereto as required under such targeted
program.

 

“Applicable Margin” means (a) with respect to LIBOR Loans, two and one half
percent (2.50%) per annum and (b) with respect to Base Rate Loans, one and one
half percent (1.50%) per annum.

 

“Applicable Rate” means, for any day, the Effective LIBOR Rate or the Effective
Base Rate.

 

“Approval Request” has the meaning set forth in Section 2.1(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee” has the meaning set forth in Section 13.15(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 13.15(a)(v) and accepted by the Administrative Agent, in
substantially the form of Exhibit J or any other form approved by the
Administrative Agent).

 

“Assignment of Loan Servicing Agreement” means that certain agreement, to be in
form and substance satisfactory to the Administrative Agent, pursuant to which
the Loan Servicing Agreement is assigned to the Bank with the consent and
agreement of the Servicer.

 

“Audited Statement Date” means, as applicable, the date of Guarantor’s or
Borrower’s (including Borrower on a consolidated basis) most recent audited
financial statements delivered to Administrative Agent.

 

“Authorized Representatives” has the meaning set forth in Section 3.10.

 

“Base Rate” means, for any applicable day, a rate per annum (rounded to the
nearest 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, and (b) the Federal Funds Rate in effect on such day plus 0.50%.  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to

 

68

--------------------------------------------------------------------------------


 

obtain sufficient quotations in accordance with the terms of the definition
thereof, the Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Rate shall be effective on the effective date of such change
in the Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Loans” means loans bearing interest at the Effective Base Rate.

 

“BoA” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrowing Period” means the period from the Closing Date to the earlier of
(a) the Borrowing Expiration Date, or (b) the date the Commitment is terminated
and the Warehousing Advances become due and payable under Section 12.2(a) or
(b), or otherwise under this Agreement.

 

“Borrowing Expiration Date” means October 4, 2013, on which date the Commitment
will expire of its own term.

 

“Business Day” means any day of the year on which offices of Administrative
Agents are not required or authorized by law to be closed for business in
Boston, Massachusetts.  If any day on which a payment is due is not a Business
Day, then the payment shall be due on the next day following which is a Business
Day.  Further, if there is no corresponding day for a payment in the given
calendar month (e.g., there is no “February 30th”), the payment shall be due on
the last Business Day of the calendar month.

 

“Calendar Quarter” means the three (3) month period beginning on each January 1,
April 1, July 1 or October 1.

 

“Cash Flow” means, for any period, for any Person, without duplication, and in
accordance with GAAP, the amount derived from such Person’s (A) Net Income
(loss) after taxes for such period, plus (B) minority, interest in Net Income of
Subsidiaries, plus (C) depreciation and amortization deducted in calculating Net
Income for that period, plus (D) the provision for risk-sharing obligations
minus (E) newly originated mortgage servicing rights net of the fair value of
the expected guaranty obligation, included in calculating Net Income for that
period, determined in accordance with GAAP.

 

“Cash Collateral Account” means account number 1499282385 (and any successor or
replacement accounts), an Administrative Agent only access demand deposit
account maintained at Administrative Agent, in Borrower’s name and designated
for receipt of the proceeds of the sale or other disposition of Collateral.

 

“Closing Date” means, subject to Borrower’s satisfaction of the conditions set
forth in Section 5.1, the date as of which this Agreement is executed and
delivered by each of the parties hereto.

 

“Collateral” has the meaning set forth in Article 4.

 

69

--------------------------------------------------------------------------------


 

“Collateral Assignment of Mortgage” means a collateral assignment of the
Mortgage (and Assignment of Leases and Rents, if applicable) related to a
Pledged Loan, to be in substantially the form of Exhibit G (adapted as
appropriate for each applicable recording office).  If the Mortgage Loan
includes a separate Assignment of Leases and Rents, the term “Collateral
Assignment of Mortgage” will include the related separate collateral assignment
of such Assignment of Leases and Rents if required by the applicable recording
office.

 

“Collateral Documents” means, with respect to each Mortgage Loan: (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement and Uniform Commercial Code financing statements, as well
as any guaranties and other supporting obligations (as defined in the Uniform
Commercial Code) executed or existing in connection with or relating to the
Mortgage Loan; (b) as applicable, the original lender’s ALTA Policy of Title
Insurance or its equivalent, documents evidencing private mortgage insurance,
the appraisal, the environmental assessment, the engineering report,
certificates of casualty or hazard insurance, credit information on the maker of
the Mortgage Note and each guarantor in connection therewith; (c) any other
document listed in Exhibit C; and (d) any other document that is customarily
desired for inspection or transfer incidental to the purchase of any Mortgage
Note or that is customarily executed by the seller of a Mortgage Note.

 

“Commitment” means, for each Lender, its commitment under Section 1.1, in its
sole discretion, to consider a request to fund its Commitment Percentage of
Warehousing Advances, limited to such Lender’s Commitment Amount.

 

“Commitment Amount” means, for any Lender, at any date, the maximum amount such
Lender is committed on such date to lend to the Borrower pursuant to, and on and
subject to the terms and conditions of, this Agreement. As of the date hereof,
the Commitment Amount of each Lender is set forth on Exhibit I, which may be
amended from time to time in accordance with this Agreement.

 

“Commitment Percentage” means with respect to each Lender, the percentage set
forth on Exhibit I hereto as such Lender’s percentage of the aggregate
Commitments of all of the Lenders, as may be amended from time to time in
accordance with this Agreement.

 

“Compliance Certificate” means, as to each of Borrower and Guarantor, a
certificate executed on behalf of the same by its chief financial officer or its
treasurer or by another officer approved by Administrative Agent, substantially
in the form of Exhibit D-l or Exhibit D-2, respectively.

 

“Contingent Liabilities” means any Indebtedness or other liabilities of a Person
not required by GAAP to be reflected as a liability on such Person’s financial
statements, such as letters of credit, put guarantees, principal guarantees, and
loss share arrangements.

 

“Cost” means the sum of (a) the gross purchase price paid for the purchase of a
Mortgaged Property being financed with an Eligible Loan against which a
Warehousing Advance is being made, as reflected in the purchase and sale
agreement provided as a Credit Underwriting Document with the Approval Request
related to such Warehousing Advance and the related settlement statement to be
provided as required pursuant to Exhibit C, and (b) the cost of any permitted
repairs, renovation or rehabilitation permitted hereunder, as set forth in the
budget

 

70

--------------------------------------------------------------------------------


 

therefor provided as a Credit Underwriting Document with the Approval Request
related to such Warehousing Advance.

 

“Credit Underwriting Documents” means those items set forth in Exhibit H.

 

“Daily Floating LIBOR Rate” means, for any day, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Bloomberg
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m. (London time) on such day (if such day is a LIBOR Business Day) or
the immediately preceding LIBOR Business Day (if such day is not a LIBOR
Business Day), for U.S. dollar deposits with a term equivalent to one
(1) month.  If such rate is not available at such time for any reason, then the
“Daily Floating LIBOR Rate” shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in U.S. dollars in same
day funds in the approximate amount of the then outstanding principal balance of
the Warehousing Advances and with a term equivalent to one (1) month would be
offered by the Administrative Agent’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) on such day (if such day is a LIBOR Business Day) or the immediately
preceding LIBOR Business Day (if such day is not a LIBOR Business Day).  If at
any time the Administrative Agent’s London branch is not offering such rate, the
Daily Floating LIBOR Rate shall be deemed to be unavailable.

 

“Damages” has the meaning set forth in Section 14.2(b).

 

“Default Rate” has the meaning set forth in Section 3.7.

 

“Delinquent Lender” has the meaning set forth in Section 13.13.

 

“Effective Base Rate” means, at any time, the per annum rate equal to the Base
Rate at such time plus the Applicable Margin.

 

“Effective LIBOR Rate” means, at any time, the per annum rate equal to the Daily
Floating LIBOR Rate at such time plus the Applicable Margin.

 

“Eligible Assignee” means, any of (a) a Lender or an Affiliate of a Lender,
(b) an Approved Fund whose long-term senior unsecured debt is rated as being any
of the then current top four rating categories of S&P and either Moody’s or
Fitch; (c) a commercial bank, trust company, savings and loan association,
insurance company, investment bank or pension fund organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000 whose long-term senior unsecured debt
is rated as being any of the then current top four rating categories of S&P and
either Moody’s or Fitch; (d) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets in excess of $10,000,000,000 whose long-term senior
unsecured debt is rated as being any of the then current top four rating
categories of. S&P and either Moody’s or Fitch, provided that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is also

 

71

--------------------------------------------------------------------------------


 

a member of the OECD; (d) the central bank of any country which is a member of
the OECD whose long-term senior unsecured debt is rated as being any of the then
current top four categories of S&P and either Moody’s or Fitch; and (e) any
other Person (other than a natural person) approved by the Administrative Agent
and, to the extent required under Section 13.15(a), Borrower; provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates.

 

“Eligible Loan” means a Mortgage Loan that satisfies the conditions and
requirements set forth in Exhibit E.

 

“Equity Interests” means all shares, interests, participations or other
equivalents, however designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
warrants, preferred stock, convertible debentures and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all
rules and regulations promulgated under that statute, as amended, and any
successor statute, rules, and regulations.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which Borrower is a member and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the conditions or events set forth in
Section 12.1.

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor.

 

“Fees” means the fees from time to time payable by Borrower pursuant to the Fee
Letter.

 

“Fee Letter” means that certain fee letter agreement to be entered into by
Borrower and Administrative Agent on or before the date hereof, to be in form
and substance satisfactory to Administrative Agent and Borrower.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions.

 

“FHA” means the Federal Housing Administration and any successor agency or other
entity.

 

72

--------------------------------------------------------------------------------


 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

 

“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

 

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, also known as
Freddie Mac, a corporation created under the laws of the United States, and any
successor.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Account” means that certain account (and any successor or replacement
accounts) to be opened and maintained at Administrative Agent in Borrower’s name
for use by Borrower to fund the making of Eligible Loans, using its own funds
and Warehousing Advances. The Borrower shall only use the Funding Account for
such transactions, and shall not use the Funding Account for any other purpose.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governing State” has the meaning set forth in Section 14.6.

 

“Guarantor” means Walker & Dunlop, Inc., a Maryland corporation, and any Person
that after the date of this Agreement guarantees all or any portion of
Borrower’s Obligations.

 

“Guaranty” means that certain Guaranty Agreement of even date herewith from
Guarantor for the benefit of the Administrative Agent and each Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified or
supplemented from time to time.  If more than one Guaranty is executed and
delivered to Administrative Agent, the term “Guaranty” means each of the
Guaranties and all of them.

 

73

--------------------------------------------------------------------------------


 

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including puts, interest rate swap agreements, interest rate
cap agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

 

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

 

“Indebtedness” means, as to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon the
consolidated balance sheet of such Person and such Person’s Subsidiaries as
liabilities, or to which reference should be made by footnotes thereto,
including in any event and whether or not so classified: (a) all obligations for
borrowed money or other extensions of credit whether secured or unsecured,
absolute or contingent, including unmatured reimbursement obligations with
respect to letters of credit or guarantees issued for the account of or on
behalf of such Person and its Subsidiaries and all obligations representing the
deferred purchase price of property; (b) all obligations evidenced by bonds,
notes, debentures or other similar instruments; (c) all liabilities secured by
any Lien existing on property owned or acquired subject thereto, whether or not
the liability secured thereby shall have been assumed; (d) all guarantees,
endorsements and other contingent obligations whether direct or indirect, in
respect of indebtedness of others or otherwise, including any obligations
(i) under Hedging Arrangements, (ii) to supply funds to or in any manner to
invest in, directly or indirectly, a debtor, (iii) to purchase indebtedness, or
to assure the owner of indebtedness against loss, through an agreement to
purchase goods, supplies, or services for the purpose of enabling the debtor to
make payment of the indebtedness held by such owner or otherwise, and (iv) to
reimburse the issuer in respect of any letters of credit; and (e) that portion
of all obligations arising under capital leases that is required to be
capitalized on the consolidated balance sheet of such Person and its
Subsidiaries; but excluding, in all events obligations arising under operating
leases and accounts payable arising in the ordinary course of business.

 

“Indemnified Party” has the meaning set forth in Section 14.2(b)

 

“Information” has the meaning set forth in Section 14.17.

 

“Interest Payment Date” means the first (1st) day of each calendar month (unless
such day shall be a Saturday, Sunday or holiday on which the Administrative
Agent is required to be closed in Boston, Massachusetts, in which case Borrower
shall have until the immediately succeeding Business Day).

 

“Interim Statement Date” means the date of the most recent unaudited financial
statements of Borrower or Guarantor, as the case may be, delivered to
Administrative Agent under this Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

 

74

--------------------------------------------------------------------------------


 

“Investment Company Act” means the Investment Company Act of 1940 and all
rules and regulations promulgated under that statute, as amended, and any
successor statute, rules, and regulations.

 

“Late Charge” has the meaning provided in Section 3.8.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement.

 

“LIBOR Loan” means the Loan, or any portion thereof, that is bearing interest at
the Effective LIBOR Rate.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).

 

“Liquidation Proceeds” has the meaning set forth in Section 12.2(c)(1)(K).

 

“Loan” has the meaning set forth in Section 1.1 hereof.

 

“Loan Documents” means this Agreement, the Warehousing Notes, the Guaranty, the
Pledge Agreement, the Assignment of Loan Servicing Agreement, the Fee Letter,
and each other document, instrument or agreement executed by Borrower or
Guarantor in connection with any of those documents, instruments and agreements,
as originally executed or as any of the same may be amended, restated, modified
or supplemented from time to time.

 

“Loan Servicing Agreement” means that certain Loan Servicing Agreement to be
entered into between Servicer and Borrower, in form and content reasonably
satisfactory to the Administrative Agent, and assigned and pledged to the
Administrative Agent, for the benefit of the Lenders, pursuant to the Assignment
of Loan Servicing Agreement.

 

“Loan-to-Cost Ratio” means, as of any day of determination as to any Mortgage
Loan, the ratio (expressed as a percentage) of (a) the maximum principal amount
which may be advanced in accordance with the terms of such Mortgage Loan, to
(b) the Cost of the related Mortgaged Property.

 

“London Banking Day” means any day on which dealings in deposits in United
States Dollars transacted in the London interbank market.

 

“Margin Stock” has the meaning assigned to that term in Regulations T, U and X
of the Board of Governors of the Federal Reserve System, as amended.

 

“Material Agreement” shall mean the Loan Servicing Agreement, and any other
agreement to which Borrower is a party having a dollar value in excess of
$500,000.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Mortgage” means a mortgage or deed of trust on real property.

 

75

--------------------------------------------------------------------------------


 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

 

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

 

“Mortgage Note Amount” means, as of any date of determination, the then
outstanding and unpaid principal amount of a Mortgage Note (whether or not an
additional amount is available to be drawn under that Mortgage Note).

 

“Mortgaged Property” means a Property subject to a Mortgage.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001
(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate of Borrower has
any obligation with respect to its employees.

 

“Multifamily Property” means real property that contains or that will contain
more than four (4) dwelling units in improvements that are substantially
complete and in which no more than 20% (or such lesser amount as will not exceed
applicable Fannie Mae, Freddie Mac or FHA limits) of the net rentable area is
rented to, or to be rented to, non-residential tenants.

 

“Net Income” means, for any Person, the net income (or loss) of such Person for
any period after deduction of all expenses, taxes and other proper charges, all
as determined in accordance with GAAP.

 

“Non-Usage Fee” has the meaning set forth in Section 3.5(a).

 

“Notice” has the meaning set forth in Section 14.1(a).

 

“Obligations” means all indebtedness, obligations and liabilities of Borrower to
Administrative Agent, Lenders and their Affiliates and Subsidiaries (whether now
existing or arising after the date of this Agreement, voluntary or involuntary,
joint or several, direct or indirect, absolute or contingent, liquidated or
unliquidated, or decreased or extinguished and later increased and however
created or incurred) under this Agreement and the other Loan Documents or in
connection with the Loan, including any of the following to the extent arising
out of the Loan Documents or in connection with the Loan: (a) for disbursements
made by Administrative Agent or Lenders for Borrower’s account, (b) for
overdrafts (which, if permitted shall be at the Administrative Agent’s sole
discretion), (c) for ACH exposure, (d) expenses incurred in connection with
valuations of the Servicing Portfolio or Pledged Loans, and (e) under any
Hedging Arrangement.

 

“OECD” has the meaning set forth in the definition of “Eligible Assignee.”

 

“Operating Account” means that certain account (and any successor or replacement
accounts) to be opened and maintained at Administrative Agent in Borrower’s name
for charging for payment of the Obligations, as provided herein, and for
returning any excess sale proceeds from a Pledged Loan to Borrower.

 

76

--------------------------------------------------------------------------------


 

“Operating Expenses” means, as to any Mortgaged Property, the following: all
cash expenses actually incurred by or charged to the applicable mortgagor
(appropriately pro-rated for any expenses that, although actually incurred in a
particular period, also relate to other periods), with respect to the ownership,
operation, leasing and management of the Mortgaged Property in the ordinary
course of business, determined in accordance with GAAP, which Operating Expenses
are adjusted to include any underwritten reserves for replacements, tenant
improvements and leasing commissions and any other underwritten reserves as
reasonably determined by Borrower whether or not required to be reserved. 
Operating Expenses shall specifically exclude (1) capital expenditures,
(2) depreciation, (3) payments (including interest) made in connection with the
payment of the outstanding principal balance of the Mortgage Loan, (4) costs of
restoration following a casualty or condemnation, (5) funds disbursed from any
reserve account, and (6) any other non-cash items.

 

“Operating Income” means, as to any Mortgaged Property the following: all gross
cash income, revenues and consideration received or paid to or for the account
or benefit of the applicable mortgagor resulting from or attributable to the
operation or leasing of the Mortgaged Property determined in accordance with
GAAP, including business interruption insurance proceeds paid to the applicable
mortgagor, forfeited security deposits and prepayment of rents in connection
with early lease termination agreements, but excluding any income or revenues
from a sale, refinancing, casualty or condemnation, payment of rents more than
one (1) month in advance, lease termination payments, or payments from any other
events not related to the ordinary course of operation of the Mortgaged
Property.

 

“Other Taxes” has the meaning set forth in Section 3.9(c).

 

“Participant” has the meaning set forth in Section 13.15(e).

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

 

“Plan” means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of Borrower or any ERISA Affiliate.

 

“Pledge Agreement” means that certain Pledge and Security Agreement of even date
herewith between Guarantor and Administrative Agent, as the same may be amended,
restated, replaced, supplemented or otherwise modified or supplemented from time
to time.

 

“Pledged Hedging Accounts” has the meaning set forth in Section 4.1 (g).

 

“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1 (g).

 

“Pledged Loans” has the meaning set forth in Section 4.1 (b).

 

77

--------------------------------------------------------------------------------


 

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by the Administrative Agent as its “prime rate.”  Any such
rate is a general reference rate of interest, may not be related to any other
rate, and may not be the lowest or best rate actually charged by the
Administrative Agent to any customer or a favored rate and may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and the Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in the Administrative Agent’s
prime rate” or “base rate.”

 

“Property” means a Multifamily Property securing a Mortgage Loan.

 

“Property NOI” means, for any period, as to any Mortgaged Property, the
Operating Income for such period, less (b) the Operating Expenses for such
period.  Any determination of Property NOI for any period shall be supported by
a certificate of an authorized officer of Borrower setting forth the calculation
thereof (including all adjustments made by Borrower) in detail, and attaching
copies of all operating statements and other materials relied upon by Borrower
in arriving at the Property NOI for such period.  The Property NOI for any
period shall also be subject to approval by Administrative Agent, in its
reasonable discretion.  For the purposes of calculating the Warehousing Advance
Debt Service Coverage as of any date, the Property NOI and Testing Debt Service
Amount shall be determined on a trailing three months basis.

 

“Register” has the meaning set forth in Section 13.15(c).

 

“Release Amount” has the meaning set forth in Section 4.3(e).

 

“Required Lenders” means as of any date, the Lenders holding at least sixty-six
and two-thirds percent (66-2/3%) of the aggregate outstanding principal amount
of all Warehousing Advances on such date, and if no such principal is
outstanding, the Lenders whose aggregate Commitment Amounts constitute at least
sixty-six and two-thirds percent (66 2/3%) of the Total Commitment Amount;
provided, however, that the Commitment of, and the portion of aggregate
outstanding principal amount of all Warehousing Advances held by, any Delinquent
Lender shall be excluded for purposes of determining the Required Lenders.

 

“Restriction List” and “Restriction Lists” means each and every list of Persons
who are Specially Designated Nationals and Blocked Persons or otherwise are
Persons to whom the Government of the United States prohibits or otherwise
restricts the provision of financial services. For the purposes of this
Agreement, “Restriction Lists” include the list of Specially Designated
Nationals and Blocked Persons established pursuant to Executive Order 13224
(September 23, 2001) and maintained by the Office of Foreign Assets Control,
U.S. Department of the Treasury, current as of the day the Restriction List is
used for purposes of comparison in accordance with the requirements of this
Agreement, so that Persons subject to the jurisdiction of the United States will
know that they are prohibited from dealing with such Specially Designated
Nationals and Blocked Persons and that they must block all property within their
possession or control in which such Specially Designated Nationals and Blocked
Persons have an interest.

 

78

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

 

“Servicer” means Walker & Dunlop, LLC, a Delaware limited liability company, in
its capacity as servicer of the Pledged Loans under the Loan Servicing
Agreement.

 

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under sub servicing arrangements.

 

“Servicing Portfolio Report” has the meaning set forth in Section 8.3(a).

 

“Special Purpose Entity” means a limited liability company which at all times
since its formation and at all times thereafter (i) was and is organized solely
for the purpose of originating, owning, servicing and selling the Pledged Loans
and engaging in any lawful act or activity and exercising any powers permitted
to limited liability companies organized under the laws of the State of Delaware
that are related or incidental to and necessary, convenient or advisable for,
the accomplishment of the foregoing purpose, (ii) has not and will not engage in
any business unrelated to the origination, acquisition, ownership and safe of
the Pledged Loans, (iii) has not had and will not have any assets other than
those related to the Pledged Loans, (iv) has not engaged, sought or consented to
and, to the fullest extent permitted by applicable law, will not engage in, seek
or consent to any dissolution, winding up, liquidation, consolidation, merger or
asset sale (except as otherwise permitted by this Agreement), (v) except as
otherwise permitted by this Agreement, shall not (A) file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest, (B) dissolve, liquidate, consolidate, merge, or
sell all or substantially all of its assets or the assets of any other entity in
which it has a direct or indirect legal or beneficial ownership interest,
(C) engage in any other business activity, (vi) is and intends to remain solvent
(based on a fair market valuation of assets) and is maintaining and intends to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations, (vii) has not failed and will not fail to correct any known
misunderstanding regarding its separate identity, (viii) has maintained and will
maintain its accounts, books and records separate from any other Person and will
file its own tax returns (or as part of a consolidated group), (ix) has
maintained and will maintain its books, records, resolutions and agreements as
official records, (x) has not commingled and will not commingle its funds or
assets with those of any other Person, (xi) has held and will hold its assets in
its own name, (xii) has conducted and will conduct its business in its name,
(xiii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person (provided,
however, that it may be part of a consolidated financial statement though
separately noted as a subsidiary), (xiv) has paid and

 

79

--------------------------------------------------------------------------------


 

will pay its own liabilities, including the salaries of its own employees, if
any, out of its own funds and assets, (xv) has observed and will observe all
applicable limited liability company formalities, (xvi) has maintained and will
maintain an arm’s-length relationship with its Affiliates, other than with
respect to the Loan Servicing Agreement, to the extent approved by the
Administrative Agent as provided in this Agreement (xvii) has and will have no
indebtedness other than the Loan and liabilities in the ordinary course of
business relating to the ownership, operation and sale of the Pledged Loans,
(xviii) except to the extent required by the Loan Documents, has not and will
not assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person, (xix) has not and will not acquire obligations or securities of its
manager, (xx) uses separate stationery, invoices and checks, (xxi) except in
connection with the Loan, has not pledged and will not pledge its assets for the
benefit of any other Person, (xxii) has held itself out and identified itself
and will hold itself out and identify itself as a separate and distinct entity
under its own name and not as a division or part of any other Person,
(xxiii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person, (xxiv) has not identified and
will not identify Servicer or Servicer’s member, or any Affiliate of any of
them, as a division or part of it, and (xxv) has not entered into or been a
party to, and will not enter into or be a party to, any transaction with its
partners, members, shareholders or Affiliates except in the ordinary course of
its business.

 

“Specially Designated Nationals or Blocked Persons” means Persons which are
owned or controlled by, or acting on behalf of, the government of target
countries or are associated with international narcotics trafficking or
terrorism.

 

“Statement Date” means the Audited Statement Date or the Interim Statement Date,
as applicable.

 

“Sublimit” means the aggregate amount of Warehousing Advances (expressed as a
dollar amount or as a percentage of the Commitment Amount) that is permitted to
be outstanding at any one time against a specific Eligible Loan, as set forth in
Exhibit E.

 

“Subordinated Debt” means, with respect to any Person, (a) all indebtedness of
that Person for borrowed money that is effectively subordinated in right of
payment to all present and future Obligations either (i) under a Subordination
of Debt Agreement on the form prescribed by Administrative Agent or
(ii) otherwise on terms acceptable to Administrative Agent, and (b) solely for
purposes of Section 9.6, all indebtedness of Borrower that is required to be
subordinated by Sections 5.1(b) and 8.11.

 

“Subordination of Debt Agreement” has the meaning set forth in Section 5.1 (b).

 

“Subsidiary” means any corporation, partnership, association or other business
entity in which more than 50% of the shares of stock or other ownership
interests having voting power for the election of directors, managers, trustees
or other Persons performing similar functions is at the time owned or controlled
by any Person either directly or indirectly through one or more Subsidiaries of
that Person.

 

80

--------------------------------------------------------------------------------


 

“Taxes” has the meaning set forth in Section 3.9(c).

 

“Testing Debt Service Amount” for any period means, as determined by
Administrative Agent, an aggregate amount equal to debt service that would be
payable on the Loan with respect to such period, based on (a) the outstanding
principal amount of the Loan on the last day of the then most recently ended
Fiscal Quarter, (b) principal amortizing on a monthly basis over a thirty (30)
year period, and (c) the greater of, on the last day of the then most recently
ended Fiscal Quarter (i) the actual interest rate applicable to the Loan, (ii) a
per annum rate equal to the sum of the annual yield payable on ten (10) year
United States Treasury obligations in amounts approximating the applicable Loan
amount plus 2.0%, and (iii)  a per annum interest rate of 6.5%.

 

“Total Commitment Amount” means the sum of the Commitment Amounts of the
Lenders.  As of the date hereof, the Total Commitment Amount is $50,000,000.

 

“Trade Date” has the meaning set forth in Section 13.15(a)(i)(B).

 

“Trust Receipt” means a trust receipt in a form approved by and under which
Administrative Agent may deliver any document relating to the Collateral to
Borrower for correction or completion.

 

“Underlying Debt Service Coverage Ratio” means, as of any time of determination,
as to any Mortgage Loan, the ratio of (a) the then Property NOI of the related
Mortgaged Property, to (b) the interest only debt service required to be paid in
accordance with the terms thereof.

 

“Underlying Loan-to-Value Ratio” means, at any time of determination, as to any
Mortgage Loan, the ratio (expressed as a percentage) of (a) the maximum
principal amount which may be advanced in accordance with the terms of such
Mortgage Loan, to (b) the then as-is appraised value of the related Mortgaged
Property as determined by an appraisal in form and substance satisfactory to
Administrative Agent.

 

“Underwriting Guidelines” means Borrower’s policies and procedures for
underwriting Mortgage Loans secured by Multifamily Properties, as in effect on
the date of this Agreement, a copy of which has been provided to and approved by
Administrative Agent, as the same may be modified from time to time in
accordance with this Agreement.

 

“Unfunded Commitment” has the meaning set forth in Section 13.13(h) hereof.

 

“Unmatured Default” means the occurrence of any event or existence of any
condition that, but for the giving of Notice or the lapse of time, would
constitute an Event of Default.

 

“USPAP” means the Uniform Standards of Professional Appraisal Practice published
by the Appraisal Standards Board of the Appraisal Foundation and related
guidance promulgated by the Appraisal Standards Board in effect on the date
hereof and as the same may be modified, amended, supplemented or replaced from
time to time.

 

81

--------------------------------------------------------------------------------


 

“Warehouse Period” means, for any Eligible Loan, the maximum number of period a
Warehousing Advance may remain outstanding as set forth in Exhibit E.

 

“Warehousing Advance” means a disbursement by Administrative Agent and Lenders
under Section 1.1.

 

“Warehousing Advance Debt Service Coverage Ratio” means, at any time of
determination, as to any Warehousing Advance, the ratio of (a) the then Property
NOI, to (b) the Testing Debt Service Amount for the related period.  A sample
calculation of the Warehousing Advance Debt Service Coverage Ratio is set forth
in Exhibit K.

 

“Warehousing Advance Request” has the meaning set forth in Section 2.1 (b).

 

“Warehousing Maturity Date” means the earlier of (a) the date that is two
(2) years after the date on which a Warehousing Advance is made with respect to
a specific Mortgage Loan, or (b) the date the Commitments are terminated and the
Warehousing Advances become due and payable under Section 12.2(a) or 12.2(b).

 

“Warehousing Notes” has the meaning set forth in Section 1.4.

 

15.2                        Other Definitional Provisions.  Terms of
Construction.

 

(a)                                 Accounting terms not otherwise defined in
this Agreement have the meanings given to those terms under GAAP.

 

(b)                                 Defined terms may be used in the singular or
the plural, as the context requires.

 

(c)                                  All references to time of day mean the then
applicable time in Boston, Massachusetts, unless otherwise expressly provided.

 

(d)                                 References to Articles, Sections, Exhibits,
Schedules and like references are to Articles, Sections, Exhibits, Schedules and
the like of this Agreement, unless otherwise expressly provided.

 

(e)                                  The words “include,” “includes” and
“including” are deemed to be followed by the phrase “without limitation.”

 

(f)                                   Unless the context in which it is used
otherwise clearly requires, the word “or” has the inclusive meaning represented
by the phrase “and/or.”

 

(g)                                  All incorporations by reference of
provisions from other agreements are incorporated as if such provisions were
fully set forth into this Agreement, and include all necessary definitions and
related provisions from those other agreements. All provisions from other
agreements incorporated into this Agreement by reference survive any termination
of those other agreements until the Obligations of Borrower under this Agreement
and the Warehousing Notes are irrevocably paid in full and the Commitments are
terminated.

 

82

--------------------------------------------------------------------------------


 

(h)                                 All references to the Uniform Commercial
Code shall be deemed to be references to the Uniform Commercial Code in effect
on the date of this Agreement in the applicable jurisdiction.

 

(i)                                     Unless the context in which it is used
otherwise clearly requires, all references to days, weeks and months mean
calendar days, weeks and months.

 

[signature pages follow]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

Signature of Borrower and Guarantor to Warehousing and Credit Agreement

 

 

 

“BORROWER”

 

 

 

W&D INTERIM LENDER II LLC, a Delaware limited liability company

 

 

 

 

 

By:

WALKER & DUNLOP, INC., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ William M. Walker

 

 

Name:

William M. Walker

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

 

 

 

“GUARANTOR”

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

President and Chief Executive Officer

 

[signatures of Administrative Agent and Lenders to follow]

 

--------------------------------------------------------------------------------


 

 

Signature of Administrative Agent and Lenders to Warehousing and Credit
Agreement

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Lender

 

 

 

 

 

 

By:

/s/ Margaret A. Mulcahy

 

Name:

Margaret A. Mulcahy

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APPROVAL REQUEST

 

Date of Approval Request:                       

 

To:

 

 

 

Attention:

 

Re:

 

Reference is made to that certain Warehousing Credit and Security Agreement
dated October 5, 2012 (as amended, restated, modified or supplemented from time
to time, the “Agreement”) among W&D Interim Lender II LLC (the “Borrower”), Bank
of America, N.A., as administrative agent (“Administrative Agent”) for itself
and various lenders (the “Lenders”), and such Lenders.  Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings specified
therefor in the Agreement.

 

The undersigned, being an Authorized Representative of Borrower, submits to
Administrative Agent, in accordance with the provisions of Section 2.1(a) of the
Agreement, this Approval Request with respect to the Mortgage Loan proposed to
be financed by Borrower as described in Schedule 1 annexed hereto and
incorporated by reference herein.

 

Borrower hereby certifies, warrants and represents to Administrative Agent and
Lenders as follows:

 

1.                                       Accompanying this Approval Request are
the Credit Underwriting Documents listed on Schedule 2 annexed hereto and
incorporated by reference herein.  The following Credit Underwriting Documents
are not yet available or are not complete, and the date of anticipated
availability and/or completion, is as set forth below:

 

Missing/Incomplete Items

 

Availability/Completion Date

 

 

 

 

 

 

 

 

 

 

2.                                       Schedule 3 annexed hereto and
incorporated by reference herein sets forth all of the Collateral Documents
being obtained by Borrower in connection with the subject Mortgage Loan.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

3.                                       Except as specifically noted, all
documentation and information provided to Administrative Agent in connection
with this Approval Request is complete and accurate in all material respects,
and complies with all applicable provisions of the Agreement.

 

4.                                       There has been no material adverse
change in Borrower’s or Guarantors financial condition from the most recent
financial information furnished to Administrative Agent pursuant to the
Agreement.

 

5.                                       No Unmatured Defaults or Events of
Defaults have occurred which have not been waived in writing by the
Administrative Agent.

 

6.                                       Each representation and warranty made
by Borrower and Guarantor in the Agreement, respectively, is true and complete
in all material respects at and as of the date hereof (except for those which
expressly relate to an earlier date which shall be true and correct as of such
earlier date).

 

EXECUTED as of the date first above written.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Approval Request

 

Project Borrower

 

Project / Sponsor Name

 

Borrower Contact info.

 

Project Address

 

Project completion date

 

Ownership interest in the Property by any Borrower entity?

 

Borrower Loan Amount (may not exceed $35,000,000)

 

Construction Escrow Holdback

 

Underwritten FHA, Fannie Mae or Freddie Mac Permanent Loan Amount

 

Requested Warehousing Advance Amount(1)

 

Anticipated Warehousing Advance date

 

Borrower Loan Initial Maturity

 

Borrower Loan Extended Maturity

 

 

Warehousing Advance Request Review:

 

Item

 

Guideline

 

Actual /
Comment

 

Complies
(Y or N)

Targeted permanent loan program

 

Must be Fannie Mae, Freddie Mac, or FHA

 

 

 

 

 

 

 

 

 

 

 

Warehousing Advance Amount

 

The lesser of (i) 60% of the asset’s as is value based upon a third party MAI
appraisal, and (ii) 75% of Mortgage Note Amount of the applicable Mortgage Loan.

 

Warehousing Advance DSC (using BofA Testing Debt Service Amount) > 1.2x

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          A Warehousing Advance Request must be delivered to Lender in
accordance with Section 2.1 (b) of the Agreement.

 

--------------------------------------------------------------------------------


 

Borrower Loan Amount

 

Underlying DSC > 1.0x



Lesser of as-is LTV < 80%, or LTC < 90%



Maximum loan amount $35MM

 

 

 

 

 

 

 

 

 

 

 

Pro forma Property NOI

 

Must be sufficient for targeted permanent loan

 

 

 

 

 

 

 

 

 

 

 

Amount of Borrower Loan designated for Property rehab

 

< 15% of Cost

 

 

 

 

 

 

 

 

 

 

 

Subordinate Financing/Mezz Financing

 

Not Permitted

 

N/A

 

N/A

 

 

 

 

 

 

 

Appraisal Report

 

Required

 

Appraisal Dated:

 

 

 

 

 

Environmental Report

 

Required

 

ESA Dated:

 

 

 

 

 

Property Condition Report

 

Required

 

PCR Dated:

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Credit Underwriting Documents Furnished with Approval Request

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Collateral Documents to be obtained by Borrower

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAREHOUSING ADVANCE REQUEST AGAINST ELIGIBLE LOANS

 

--------------------------------------------------------------------------------

 

ELIGIBLE LOAN TYPE:

MUST BE MULTIFAMILY MORTGAGE LOAN

 

 

ELIGIBLE LOAN COLLATERAL TYPE:

MUST BE FIRST MORTGAGE LOAN

 

Project Name:

Project State and Zip Code:

 

Mortgage Note Amount: $

Mortgage Note Date:

Mortgage Note Maturity Date:

 

Approved Warehousing Advance Amount: $

 

Warehousing Advance Date:

Warehousing Period Expiration Date:

 

Title Company/Closing Agent:

 

Title Contact Person:

Phone No.:

Title Contact Person E-Mail Address:

 

Title Company Address:

 

 

WIRE TRANSFER INFORMATION

 

Wire Amount:

Date of Wire:

Receiving Bank:

ABA No.:

City & State:

 

Credit Account Name:

Number:

Advise:

Phone:

 

Exhibit B-1

--------------------------------------------------------------------------------


 

AVAILABILITY*

 

Borrower hereby certifies as follows as of the date hereof:

 

(A)  The aggregate outstanding principal amount of Warehousing Advances under
the Warehousing Credit and Security Agreement (without giving effect to the
Warehousing Advance requested by this Warehousing Advance Request)

 

$

 

 

 

(B)  Availability within the Commitment Amount (without giving effect to the
Warehousing Advance requested by this Warehousing Advance Request) ($50,000,000,
minus the amount specified in Item (A) above)

 

$

 

 

 

(C)  Principal amount of Warehousing Advance requested by this Warehousing
Advance Request under the Warehousing Credit and Security Agreement

 

$

 

 

 

(D)  Availability within the Commitment Amount (after giving effect to the
Warehousing Advance requested by this Warehousing Advance Request) [Item (B)
above, minus Item (C) above]

 

$

 

--------------------------------------------------------------------------------

* After giving effect to the Warehousing Advance requested by this Warehousing
Advance Request, Item 1(D) above must be equal to or greater than zero

 

W&D Interim Lender II LLC (the “Borrower”) has granted, and hereby reaffirms the
grant of, a security interest to Bank of America, N.A., as administrative agent
(“Administrative Agent”) for itself and various lenders (the “Lenders”) in all
of Borrower’s right, title and interest in and to the Mortgage Loan described
above and all related Collateral pursuant to Article 4 of the Warehousing Credit
and Security Agreement dated as of October 5, 2012, among Borrower,
Administrative Agent and Lenders (as amended, restated, modified or supplemented
from time to time, “Agreement”). Capitalized terms used in this Warehousing
Advance Request without further definition have the meanings set forth in the
Agreement.

 

Borrower hereby represents and warrants as follows:

 

(a)                                  The borrowing requested hereby complies
with all applicable requirements of the Agreement.

 

(b)                                 Each representation and warranty made under
the Agreement is true and correct at and as of the date hereof (except to the
extent relating to a specific date) and will be true and correct at and as of
the time the Warehousing Advance is made, in each case both with and without
giving effect to the Warehousing Advance and the application of the proceeds
thereof.

 

(c)                                  No Unmatured Default or Event of Default
has occurred which has not been waived in its entirety by the Administrative
Agent, or would result from the making of the

 

Exhibit B-2

--------------------------------------------------------------------------------


 

Warehousing Advance or the application of the proceeds thereof if the
Warehousing Advance were made on the date hereof, and no Unmatured Default or
Event of Default will have occurred which has not been waived in its entirety by
the Administrative Agent at the time the Warehousing Advance is to be made or
would result from the making of the Warehousing Advance or the application of
the proceeds thereof.

 

(d)                                 Borrower agrees to cause the Mortgage
Notes(s) and the other Collateral Documents set forth on Exhibit C to be
delivered to the Administrative Agent on the first Business Day after the date
of the Warehousing Advance made to fund the Mortgage Loan.

 

(e)                                  The Credit Underwriting Documents delivered
to the Administrative Agent with respect to the Warehousing Advance contemplated
herein, and approved by the Administrative Agent, are complete and correct as of
the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Warehousing Advance
Request as a document under seal as of                                 , 201  .

 

AUTHORIZED SIGNATURE

 

 

 

 

 

 

 

By

 

 

Print Name:

 

 

Title:

 

 

 

Exhibit B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROCEDURES AND DOCUMENTATION FOR WAREHOUSING ADVANCES

 

--------------------------------------------------------------------------------

 

W&D INTERIM LENDER II LLC (the “Borrower”) must observe the following procedures
and documentation requirements in all respects. All documents must be
satisfactory to BANK OF AMERICA, N.A. as administrative agent (“Administrative
Agent”) for itself and various lenders (the “Lenders”) in its sole discretion.
Capitalized terms used in this Exhibit without further definition have the
meanings set forth in the Warehousing Credit and Security Agreement dated
October 5, 2012, among Borrower, Administrative Agent and Lenders (as amended,
restated, modified or supplemented from time to time, the “Agreement”).

 

I.                                         AT LEAST 10 BUSINESS DAYS PRIOR TO
THE REQUESTED WAREHOUSING ADVANCE DATE:

 

Administrative Agent must receive a completed Approval Request (Exhibit A to the
Agreement), including all required documents, signed by an Authorized
Representative.

 

II.                                     AT LEAST 2 BUSINESS DAYS PRIOR TO THE
WAREHOUSING ADVANCE DATE:

 

1.                                       Administrative Agent must receive a
letter signed by or an email communication from Borrower, providing the
following information on the Pledged Loan:

 

(a)                                  Mortgagor’s name.

 

(b)                                 Project name.

 

(c)                                  Borrower’s case/loan number.

 

(d)                                 Expected date of Warehousing Advance.

 

(e)                                  Mortgage Note amount.

 

(f)                                    Name, street address, email address,
telephone number and telecopier number of title company or settlement attorney
and contact person.

 

(g)                                 Name, street address, email address,
telephone number and telecopier number of the person who will be responsible for
custody of closing documents and delivery of required items to Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Administrative Agent must receive an
original or facsimile of the Warehousing Advance Request (Exhibit B to the
Agreement).(1)

 

III.                              ON THE WAREHOUSING ADVANCE DATE [Prior to
Funding]:

 

Administrative Agent must receive the following for Mortgage Loans:

 

(a)                                 Copy of the Mortgage Note, endorsed by
Borrower in blank without recourse.

 

(b)                                 Copy of the fully executed Mortgage (and
Assignment of Leases and Rents, if applicable).

 

(c)                                  Copy of the Collateral Assignment of
Mortgage, as sent to the title company for recording in accordance with
Administrative Agent’s escrow instructions referred to hereinafter.

 

(d)                                 Copy of unrecorded assignment of the
Mortgage (and assignment of Assignment of Leases and Rents, as applicable),
endorsed by Borrower in blank and in recordable form.

 

(e)                                  Copy of assignment of collateral agreements
and other loan documents, endorsed by Borrower in blank, in recordable form as
applicable.

 

(f)                                   Copies of assignments of the UCC financing
statements, naming Administrative Agent as assignee secured party, in recordable
form.

 

(g)                                  Copy of the first page of the title
insurance policy or the title insurance commitment or pro forma policy to issue
a policy marked to show the final policy exceptions, which:

 

i.                                          Names as insured Borrower and its
successors and assigns, as its interests may appear; and

 

ii.                                       Sets forth an insured amount which is
equal to the stated principal amount of the applicable Mortgage Loan.

 

--------------------------------------------------------------------------------

(1)         Borrower may submit a Warehousing Advance Request during
Administrative Agent’s review period for the related Approval Request; however,
the Warehousing Advance funding date must be at least 2 Business Days after the
last date of Administrative Agent’s anticipated 10 Business Day review period. 
If a Warehousing Advance Request is to be submitted after Administrative Agent’s
approval, the Warehousing Advance Request must be delivered, if at all, within 2
weeks after approval.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

(g)                                  Original or a facsimile of Administrative
Agent’s escrow instructions letter to the title company or the settlement
attorney involved with the transaction, countersigned by an authorized
representative of the title company or by the settlement attorney.

 

(h)                                 Original or a facsimile of Borrower’s escrow
instructions letter to the title company or by the settlement attorney involved
with the transaction, countersigned by an authorized representative of the title
company or the settlement attorney.

 

(i)                                     Copy of the Mortgage Loan settlement
statement.

 

(j)                                    If the Mortgage Loan financed the
acquisition of the Mortgaged Property, a copy of purchase transaction settlement
statement.

 

(k)                                 If as identified in the Credit Underwriting
Documents there are to be repairs or rehabilitation work to the Mortgaged
Property, a copy of the final approved budget for such work.

 

(l)                                     Such other items as Administrative Agent
shall identify in writing to Borrower as being required hereunder based upon
Administrative Agent’s review of the Approval Request related to the Warehousing
Advance.

 

IV.                               BY THE THIRD BUSINESS DAY AFTER THE
WAREHOUSING ADVANCE DATE (Except for the original Mortgage Note in III (a),
above which must be on the First Business Day):

 

Administrative Agent must receive the following:

 

(a)                                 The original Mortgage Note, endorsed by
Borrower in blank (this must be received by the first Business Day after
Warehousing Advance Date).

 

(b)                                 If available, certified copy of the recorded
Mortgage (and Assignment of Leases and Rents, if applicable) [If not available,
to be delivered within three Business Days after receipt by Borrower].

 

(c)                                  If available, certified copy of the
recorded Collateral Assignment of Mortgage [If not available, to be delivered
within three Business Days after receipt by Borrower].

 

(d)                                 Original of unrecorded assignment of the
Mortgage (and Assignment of Leases and Rents, if applicable), endorsed by
Borrower in blank and in recordable form.

 

(e)                                  Original of assignment of collateral
agreements and other loan documents, endorsed by Borrower in blank, in
recordable form as applicable.

 

(f)                                   Originals of assignments of the UCC
financing statements, naming Administrative Agent as assignee secured party, in
recordable form.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

(g)                                  Copy of final title insurance policy
commitment referred to in Section IV (with original to follow within three
Business Days after receipt by Borrower).

 

(g)                                  Such other items as Administrative Agent
reasonably shall identify in writing to Borrower as being required hereunder
based upon Administrative Agent’s review of the Approval Request related to the
Warehousing Advance.

 

***************************************

 

Upon receipt of the letter or email communication required under Section I
hereof, with all of the required information, in form and substance satisfactory
to Administrative Agent, Administrative Agent will issue its escrow instructions
letter to the specified title company and/or the settlement attorney, which will
include wiring information, bailee clauses and contact information at
Administrative Agent for the delivery of the original Mortgage Note and related
Collateral Documents.

 

No Warehousing Advance will be made by Administrative Agent prior to its receipt
of all Collateral Documents required under Section III.

 

Borrower must hold or cause its custodian to hold, in trust for Administrative
Agent, those original Collateral Documents of which only copies are required to
be delivered to Administrative Agent under this Exhibit. Promptly upon request
by Administrative Agent or, if the recorded Collateral Documents have not yet
been returned from the recording office, immediately upon receipt by Borrower or
its custodian of such recorded Collateral Documents, Borrower must deliver or
cause its custodian to deliver to Administrative Agent any or all of the
original Collateral Documents.

 

The Warehousing Advance will be funded to the Funding Account, in which the
Administrative Agent has a security interest, and will be utilized by the
Borrower solely for the purposes of funding the identified Pledged Loan.
Borrower must have available sufficient collected funds in the Funding Account
such that the funds from the Funding Account, together with the Warehousing
Advance, will enable Borrower to fund in its entirety the underlying Mortgage
Loan. When wired by the Borrower to the title company or the settlement
attorney, the proceeds of the Warehousing Advance must be held in an escrow
account of the title company or the settlement attorney and disbursed in
accordance with the closing letter of Borrower or its counsel (which shall
clearly reference the Administrative Agent’s security interest therein and in
the identified Mortgage Loan) and when authorized by the terms of the escrow
instructions letter of Administrative Agent.

 

Disbursement will be authorized only after the title company or settlement
attorney takes possession, on behalf of Administrative Agent, of the originals
of each applicable Collateral Document required under Section III, and, with
respect to Pledged Loans, the title company is prepared to issue its title
insurance policy.  Immediately after disbursement, the title company or
settlement attorney must transmit directly to Administrative Agent via e-mail or
telecopier the items required under Section III.  In the event the Pledged Loan
is not closed and, as applicable, the related Mortgage, assignments, and
Collateral Assignment of Mortgage recorded and title insurance issued by 2:00
p.m., Boston time, on the next day following the Warehousing

 

Exhibit C-4

--------------------------------------------------------------------------------


 

Advance, or in the event the Borrower becomes aware of the fact that the closing
of the Pledged Loan will not occur, the title company or the settlement attorney
must return the Warehousing Advance immediately to Administrative Agent.

 

The foregoing arrangements, which permit Administrative Agent to fund the
Warehousing Advance after the Mortgage Note has been delivered to a third person
on behalf of, and as agent and bailee for, Administrative Agent, and before the
Mortgage Note is received by Administrative Agent, are for the convenience of
Borrower. Borrower retains all risk of loss or non-delivery of the Mortgage Note
and Administrative Agent has no liability or responsibility for those risks.

 

VI.                               WITHIN 15 CALENDAR DAYS AFTER RECEIPT BY
BORROWER, BUT NO LATER THAN 60 CALENDAR DAYS AFTER THE WAREHOUSING ADVANCE:

 

Borrower shall deliver a CD containing a full copy of the closing binder for the
Pledged Loan.

 

Exhibit C-5

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF

 

BORROWER’S COMPLIANCE CERTIFICATE

 

This Compliance Certificate is submitted to the Administrative Agent and Lenders
pursuant to Section 8.2(g) of the Warehousing Credit and Security Agreement
among W&D INTERIM LENDER II LLC (the “Borrower”), BANK OF AMERICA, N.A. as
administrative agent (“Administrative Agent”) for itself and various lenders
(the “Lenders”), and such Lenders dated as of October 5, 2012 (as amended,
restated, modified or supplemented from time to time, the “Agreement”).
Capitalized terms and Section numbers used in this Compliance Certificate
without further definition refer to those terms and Sections set forth in the
Agreement.

 

The undersigned hereby certifies to Administrative Agent and Lenders that, as of
the close of business on                                     (“Statement Date”):

 

1.                                      I have reviewed the terms of the
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrower.  That review
has not disclosed, and I have no other knowledge of the existence of, any
Unmatured Default or Event of Default, or if any Unmatured Default or Event of
Default existed or exists, a detailed explanation is attached setting forth the
nature and the period of existence of the Unmatured Default or Event of Default
and the action Borrower has taken, is taking or proposes to take with respect
that Unmatured Default or Event of Default.

 

2.                                      Pursuant to Section 8.2 of the
Agreement, enclosed are the financial statements and related materials of
Borrower as of the Statement Date.  The financial statements for the period
ending on the Statement Date fairly present in all material respects the
financial condition and results of operations of Borrower as of the Statement
Date.

 

 

Dated:

 

 

 

 

 

W&D INTERIM LENDER II LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF

 

GUARANTOR’S COMPLIANCE CERTIFICATE

 

This Compliance Certificate is submitted by Walker & Dunlop, Inc., a Maryland
corporation (“Guarantor”), to the Administrative Agent and Lenders pursuant to
Section 8.2(g) of the Warehousing Credit and Security Agreement among W&D
INTERIM LENDER II LLC (the “Borrower”), BANK OF AMERICA, N.A. as administrative
agent (“Administrative Agent”) for itself and various lenders (the “Lenders”),
and such Lenders, dated as of October 5, 2012 (as amended, restated, modified or
supplemented from time to time, the “Agreement”). Capitalized terms and Section
numbers used in this Compliance Certificate without further definition refer to
those terms and Sections set forth in the Agreement.

 

The undersigned hereby certifies to Administrative Agent and Lenders that, as of
the close of business on            (“Statement Date”):

 

1.                                      As demonstrated by the attached
calculations supporting this Compliance Certificate, Guarantor satisfied the
covenants set forth in Sections 10.3 and [          ] of the Agreement or, if
Guarantor did not satisfy any of those covenants, a detailed explanation is
attached setting forth the nature and the period of existence of any Unmatured
Default or Event of Default and/or failure to comply, and the action Guarantor
has taken, is taking or proposes to take with respect to that Unmatured Default
or Event of Default and/or failure to comply.

 

[2.                                  Borrower has not made any payments in
advance of the scheduled maturity date on any Subordinated Debt, and [Borrower
has not incurred any additional Indebtedness that must be subordinated under the
terms of Section 8.11.] [Borrower has incurred additional Indebtedness that is
required be subordinated under the terms of Section 8.11 as set forth below, and
such Indebtedness has been subordinated as required by Section 8.11.]]

 

3.                                      I have reviewed the terms of the
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Guarantor (and
Guarantor’s Subsidiaries).  That review has not disclosed, and I have no other
knowledge of the existence of, any Unmatured Default or Event of Default, or if
any Unmatured Default or Event of Default existed or exists, a detailed
explanation is attached setting forth the nature and the period of existence of
the Unmatured Default or Event of Default and the action either or both of
Guarantor and Borrower has taken, is taking or proposes to take with respect
that Unmatured Default or Event of Default.

 

4.                                      Pursuant to Section 8.2 of the
Agreement, enclosed are the financial statements and related materials of
Guarantor as of the Statement Date. The financial statements for the period
ending on the Statement Date fairly present in all material respects the
financial condition and results of operations of Guarantor (all information
relating to Guarantor shall be prepared on a consolidated and consolidating
basis including the Borrower) as of the Statement Date.

 

--------------------------------------------------------------------------------


 

 

Dated:

 

 

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CALCULATIONS SUPPORTING COMPLIANCE CERTIFICATE

 

[TO BE COMPLETED WHEN COVENANTS SET]

 

Name:

 

Statement Date:

 

All financial calculations set forth in this Compliance Certificate are as of
the Statement Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WAREHOUSING CREDIT AND SECURITY AGREEMENT ELIGIBLE LOANS

 

A.                                    LIMITATIONS ON WAREHOUSING ADVANCES
AGAINST MORTGAGE LOANS

 

Lenders’ obligation to consider making Warehousing Advances under the Agreement
is subject to the following limitations:

 

1.                                      No Warehousing Advance will be made
against any Mortgage Loan that has been previously sold or pledged to obtain
financing (whether or not such financing constitutes Indebtedness) under another
warehousing financing arrangement.

 

2.                                      No Warehousing Advance will be made
against any Mortgage Loan that Administrative Agent or any Lender believes may
be based on untrue, incomplete, inaccurate or fraudulent information or may
otherwise be subject to fraud.

 

3.                                      No Warehousing Advance will be made
against any Mortgage Loan if any of the limitations set forth in this Exhibit E
would be exceeded after giving effect to the Warehousing Advance.

 

4.                                      No Warehousing Advance will be made
against a Mortgage Loan originated by a Person other than Borrower.

 

5.                                      No Warehousing Advance will be made
against a Mortgage Loan if the applicable Advance Rate or Sublimit would be
exceeded.

 

B.                                    ELIGIBLE LOANS AND TERMS OF WAREHOUSING
ADVANCES

 

Subject to compliance with the terms and limitations set forth below and the
terms, representations and warranties, and covenants in the Agreement, the
following Mortgage Loan is an Eligible Loan for purposes of the Agreement:

 

Mortgage Loan type: An interim First Mortgage Loan secured by a Multifamily
Property to (i)  refinance an existing third party Mortgage Loan, or (ii)
finance the acquisition of such Multifamily Property, in either case possibly to
include funds for minor repairs and rehabilitation (subject to the limitations
set forth in this Exhibit and the Agreement).

 

Repairs and rehabilitation:  May not exceed 15% of Cost.

 

Subordinate Mortgage Loans or mezzanine debt: Not Permitted.

 

Sublimit: The then-unfunded Total Commitment Amount.

 

Maximum amount of Mortgage Loan:  $35,000,000.

 

--------------------------------------------------------------------------------


 

Advance Rate: The lesser of (i) 60% of the as is value of the Mortgaged Property
with respect to the particular Mortgage Loan based upon a third party MAI
appraisal, reviewed and approved by the Administrative Agent, and (ii) 75% of
the Mortgage Note Amount advanced by the Borrower with respect to the applicable
Mortgage Loan.

 

Warehousing Advance Debt Service Coverage Ratio: The Warehousing Advance Debt
Service Coverage Ratio must be at least 1.20 to 1.00.

 

Maximum Underlying Loan-to-Value Ratio and Loan-to-Cost Ratio: The Underlying
Loan-to-Value Ratio may not exceed 80%, and the Loan-to-Cost Ratio may not
exceed 90%.

 

Underlying Debt Service Coverage Ratio: The Underlying Debt Service Coverage
Ratio must be at least 1.00 to 1.00, after giving effect to any cash funded
interest reserves to the extent previously approved by Administrative Agent in
its discretion, such approval not to be unreasonably withheld.

 

Warehouse Period: Unless extended as provided below, the earlier of (i) the
maturity of the applicable Mortgage Loan, as the same may be extended, and (ii)
two years from the date of the Warehousing Advance.

 

Extension of Warehousing Period: The Warehousing Period may be extended for up
to 1 year (i.e., for a total maximum Warehousing Period of 3 years), provided
that the following conditions are all satisfied in the sole discretion of the
Administrative Agent:

 

(i)                                     The underlying Mortgage Loan (as the
same may have been extended) does not mature prior to the expiration of such
period.

 

(ii)                                  Within 45 calendar days of the expiration
of the initial Warehousing Period, Administrative Agent has received (A) an
updated appraisals of the as-is value and the as-stabilized value of the
Mortgaged Property, in form and substance satisfactory to Lender, and (B) an
updated assessment (in form and substance satisfactory to Lender) as to the
Mortgaged Property’s ability to qualify for the target FHA, Fannie Mae or
Freddie Mac permanent loan program initially identified in the Credit
Underwriting Documents.

 

(iii)                               (A) Based upon the updated as-is appraised
value of the Mortgaged Property, the outstanding amount of the applicable
Warehousing Advance does not exceed 60% of such updated as-is appraised value,
and (B) the Warehousing Advance Debt Service Coverage Ratio as of the last day
of the calendar month of the otherwise expiring Warehouse Period is at least 1.2
to 1.0, unless the Borrower makes a partial prepayment of the Warehousing

 

Exhibit E-2

--------------------------------------------------------------------------------


 

                                                Advance in an amount necessary
so that (1) the Warehousing Advance does not exceed the Advance Rate then
applicable to such Mortgage Loan, and (2) the Warehousing Advance Debt Service
Coverage Ratio is at least 1.2 to 1.0.

 

(iv)                              Borrower has delivered any and all information
underlying or supporting the calculations required by the preceding subsection,
and the same shall be satisfactory in form and substance to Administrative
Agent.

 

Exhibit E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AUTHORIZED REPRESENTATIVES

 

Warehousing Advances

Doug Blake

Debra A. Casale

Veronica Langhofer

Jenna Treible

Deborah A. Wilson

 

Submission of Underwriting/Credit Documents

Judson Birdsong

Andrew Dalgliesh

Archna Gupta

Richard Warner

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CREDIT UNDERWRITING DOCUMENTS

 

Borrower transaction summary, specifically identifying which FHA, Fannie Mae or
Freddie Mac loan program the project is being targeted for and which specific
qualification criteria remain as “but for” to be satisfied along with a
projected achievement of the “but for” items.

 

Reports:

 

(i)                                     Appraisal (FIRREA and USPAP complying
appraisals),

 

(ii)                                  Environmental (ASTM standards): A phase I
environmental site assessment prepared by a third-party environmental
consultant, in form and content satisfactory to Administrative Agent, in its
sole discretion, addressed to Administrative Agent or, if not addressed to
Administrative Agent, delivered with a reliance letter in favor of
Administrative Agent in form and content satisfactory to Administrative Agent,
in its sole discretion; and

 

(iii)                               Property Condition (if property is older
than 5 years).

 

Copy of all major underwriting materials submitted to Borrower or other
entities, as requested.

 

Description of any variances from Borrower Underwriting Guidelines.

 

Internal write-up and deal summary, inclusive of underwriting comparison to
specific GSE qualifying transactions if available in the project’s locale.

 

If rehab involved, budget for all work.

 

Copies of drafts of Mortgage Loan documents, if and as available.

 

Such other materials as Administrative Agent may request.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

COMMITMENTS

 

Lender (and address)

 

Commitment Amount

 

Commitment Percentage

 

 

 

 

 

 

 

Bank of America, N.A.
225 Franklin Street, 2nd Floor
Boston, Massachusetts 02110
Attention: Margaret A. Mulcahy
Facsimile: 617.346.2355
Email: margaret.a.mulcahy@baml.com

 

$

50,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance “) is dated as
of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the] [each, an] “Assignee”),
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Warehousing Credit and Security Agreement identified below (the “ Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the respective facilities identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)] [the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as [the] [an] “Assigned Interest”).
Each such sale and assignment is without recourse to [the] [any] Assignor and,
except as expressly provided in this Assignment and Acceptance , without
representation or warranty by [the] [any] Assignor.

 

1.                                      Assignor[s]:

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s):

 

Exhibit J-1

--------------------------------------------------------------------------------


 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Agreement

 

5.                                      Agreement: Warehousing Credit and
Security Agreement, dated as of October 5, 2012, among W&D Interim Lender II
LLC, the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Lender.

 

6.                                      Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Aggregate Amount
of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                             Trade Date:
                                            ]

 

Effective Date:                                   , 201    [TO BE INSERTED BY

 

ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

Exhibit J-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and] Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:]

 

 

 

 

 

By:

 

 

 

Title:

 

 

Exhibit J-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1)                                     Representations and Warranties.

 

a)                                     Assignor.  [The][Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of
[the][[the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

b)                                     Assignee.  [The][Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby and to become a Lender under
the Agreement, (ii) it meets all the requirements to be an assignee under
Section 13.15 of the Agreement (subject to such consents, if any, as may be
required under Section 13.15(a) of the Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.2 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by [the]
[such] Assignee, and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and

 

Exhibit J-4

--------------------------------------------------------------------------------


 

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2)                                     Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the] [the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3)                                     General Provisions. This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the Commonwealth of Massachusetts.

 

Exhibit J-5

--------------------------------------------------------------------------------


 

EXHIBIT K

 

SAMPLE CALCULATION

 

--------------------------------------------------------------------------------


 

Walker & Dunlop Interim Loan Program

B of A Interim Line - WADSCR Testing Example

 

Warehousing Advance Debt Service Coverage Ratio (“WADSCR”) - Sample Calculation

 

Borrower’s Rate Test

 

Warehouse Advance

 

Note Rate

 

5.50

%

Amortization

 

None

 

Constant

 

5.50

%

Unpaid Principal Balance

 

$

7,200,000

 

Trailing 3 Month In Place Rents and Other Income

 

$

250,000

 

Annualized In Place Rents and Other Income

 

$

1,000,000

 

Trailing 3 Month Normalized Expenses

 

$

75,000

 

Annualized Normalized Expenses

 

$

300,000

 

Trailing 3 Month Property Net Operating Income

 

$

175,000

 

Annualized Property Net Operating Income

 

$

700,000

 

Annual Debt Service

 

$

396,000

 

Actual Annual DSCR

 

1.77x

 

 

A =

Most recent Effective LIBOR Rate from statement provided by Lender to Borrower
relating to Warehouse Advances plus spread referred to in Pledged Loan Documents

B =

Amortization, if any, relating to specific Pledged Loan

C =

Annual Debt Service Payment divided by Unpaid Principal Balance

D =

Unpaid Principal Balance on Warehouse Advance relating to specific Pledged Loan

E =

Calculation described in definition of Property Net Operating Income

F =

Calculation described in definition of Property Net Operating Income

G =

Calculation described in definition of Property Net Operating Income

H =

Calculation described in definition of Property Net Operating Income

I =

E-G

J =

F-H

K =

Based on customary calculation relating UPB to Note Rate and Amortization

L =

J/K

 

Stressed Coverage Test

 

Warehouse Advance

 

Interest Rate

 

6.50

%

Amortization

 

30 year

 

Constant

 

7.58

%

Unpaid Principal Balance

 

$

7,200,000

 

Annualized Property Net Operating Income

 

$

700,000

 

Annual Debt Service (Stressed)

 

$

546,107

 

Annual Test WADSCR

 

1.28x

 

 

M =

Most recent Effective LIBOR Rate from statement provided by Lender to Borrower
relating to Warehouse Advances plus spread referred to in Pledged Loan Documents

N =

Amortization, if any, relating to specific Pledged Loan

O =

Annual Debt Service Payment divided by Unpaid Principal Balance

P =

Unpaid Principal Balance on Warehouse Advance relating to specific Pledged Loan

Q =

J from above

R =

Based on customary calculation relating UPB to Note Rate and Amortization

S =

Q/R

 

DSCR Used For Test (Lower of Two DSCRs Above)

 

1.28x

 

Minimum Property Debt Service Coverage Ratio

 

1.20x

 

Does WADSCR Exceed Minimum

 

Yes

 

 

Remargin Per Section 3.3(f) - Sample Calculation

 

Constant for WADSCR Test

 

7.58

%

Existing Unpaid Principal Balance

 

$

7,200,000

 

Annualized Property Net Operating Income

 

$

625,000

 

Current Debt Service

 

$

546,107

 

Current DSCR

 

1.14x

 

Target Warehouse DSCR

 

1.20x

 

Maximum Debt for 1.20x DSCR

 

$

6,866,789

 

Required Paydown

 

$

333,211

 

Adjusted W/H UPB (Advance)

 

$

6,866,789

 

 

A =

Constant resulting from WADSCR test

B =

Unpaid Principal Balance on Warehouse Advance relating to specific Pledged Loan

C =

Derived from calculation in definition of Property Net Operating Income (as
shown in Line “J” above)

D =

Based on customary calculation relating UPB to Note Rate and Amortization

E =

C/D

F =

Debt Service Coverage referred to in Section 11.1(w)

G =

(C/F)/A

H =

B-G

I =

B-H

 

--------------------------------------------------------------------------------


 

Schedule 10.3

 

Warehousing Credit and Security Agreement (“Agreement”)

 

I.                                         Financial Covenants

 

As further provided in Section 10.3 of the Agreement, Borrower and Guarantor
(referred to herein as “WDINC”) shall not:

 

(a)                                  Permit (i) WDINC’s Tangible Net Worth at
any time to be less than the sum of: (A) $200,000,000, plus (B) an amount equal
to 75% of the Net Proceeds of any Equity Issuances by WDINC or any Subsidiary
occurring after September 4, 2012, to be tested on the last day of each Fiscal
Quarter, or (ii) permit WDINC or any applicable Subsidiary to otherwise not be
in compliance with applicable net worth requirements of Fannie Mae, Freddie Mac,
Ginnie Mae,  FHA, and HUD.

 

(b)                                 Permit WDINC’s Liquid Assets, determined on
a consolidated basis, at any time to be less than $15,000,000, or permit WDINC
or any applicable Subsidiary otherwise not to be in compliance with applicable
requirements of Fannie Mae, Freddie Mac, Freddie Mac, Ginnie Mae, FHA, and HUD.

 

(c)                                  Permit Four-Quarter EBITDA as of any time
of determination to be less than $35,000,000, to be tested on the last day of
each Fiscal Quarter.

 

(d)                                 Permit WDINC’s Debt Service Coverage Ratio
as of any time of determination to be less than 3.0 to 1.0, to be tested on the
last day of each Fiscal Quarter.

 

(e)                                  Permit the aggregate unpaid principal
amount of (i) all Mortgage Loans comprising WDINC’s consolidated Servicing
Portfolio (exclusive of such Mortgage Loans which (A) are sixty (60) or more
days past due or are otherwise in default, or (B) have been transferred to
Fannie Mae for resolution) to be less than $20.0 billion at any time, or
(ii) all Fannie Mae DUS Mortgage Loans comprising WDINC’s consolidated Servicing
Portfolio (exclusive of such Mortgage Loans which (A) are sixty (60) or more
days past due or are otherwise in default, or (B) have been transferred to
Fannie Mae for resolution) to be less than $10.0 billion at any time, calculated
as of the last day of each Fiscal Quarter.

 

(f)                                    Permit the LTSV Ratio (based on the
outstanding unpaid principal balance of the Term Loan) at any time to be greater
than 40%, to be tested on the last day of each Fiscal Quarter.

 

(g)                                 Permit the aggregate unpaid principal amount
of Fannie Mae DUS Mortgage Loans within WDINC’s consolidated Servicing Portfolio
which are sixty (60) or more days past due or otherwise in default to at any
time exceed three and one half percent (3.5%) of the aggregate unpaid principal
balance of all Fannie Mae DUS Mortgage Loans within WDINC’s consolidated
Servicing Portfolio at such time, calculated as of the last day of each

 

--------------------------------------------------------------------------------


 

Fiscal Quarter; provided, however, that solely for purposes of determining
compliance with Section7.14(g) of the Term Loan Agreement (and compliance under
this Schedule 10.3), Fannie Mae DUS Mortgage Loans shall be adjusted to exclude:
(1) any No Risk Mortgage Loans under the Fannie Mae DUS Program and (2)  with
respect to any At Risk Mortgage Loans under a modified risk sharing arrangement
under the Fannie Mae DUS Program, any loan balances which are not subject to any
loss sharing or recourse thereunder.

 

(h)                                 (i) Permit the ratio of Adjusted Funded Debt
to Four-Quarter EBITDA at any time to be greater than 4.0 to 1.0, to be tested
on the last day of each of the Fiscal Quarters ending on September 30, 2012,
December 31, 2012, March 31, 2013, and June 30, 2013; (ii) and Permit the ratio
of Adjusted Funded Debt to Four-Quarter EBITDA at any time to be greater than
3.5 to 1.0, to be tested on the last day of (x) the Fiscal Quarter ending
September 30, 2013 and (y) of each Fiscal Quarter thereafter.

 

For the purposes of any testing of the foregoing financial covenants which is
made as of the end of a Fiscal Quarter, such testing shall be based on (i) for
any of the first three Fiscal Quarters of any Fiscal Year, the financial
statements required to be delivered to the Term Loan Administrative Agent,
pursuant to Section 6.01(b) of the Term Loan Agreement with respect to the
subject Fiscal Quarter, and (ii) for the fourth Fiscal Quarter of any Fiscal
Year, the audited financial statements required to be delivered pursuant to
Section 6.01(a) of the Term Loan Agreement with respect to the Fiscal Year then
ended, in each case with such financial statements also to be provided to the
Administrative Agent under the Agreement.

 

II.                                     Definitions:  Unless otherwise indicated
in the Schedule 10.3, capitalized terms used herein which are not otherwise
defined shall have the respective meanings ascribed to such terms in the
Agreement.  As used in this Schedule 10.3, the following terms shall have the
meanings set forth below:

 

“Agency” means Fannie Mae, Freddie Mac, FHA, or HUD.

 

“Agency Mortgage Loan Transactions” means the purchase or funding of Mortgage
Loans (or participations therein) by WDLLC or, as may be applicable, WD Capital,
respectively, that: (a) are subject to unconditional purchase commitments from
an Agency, or, to the extent an Agency has committed to insure or guaranty such
Mortgage Loans, other Investors, in its sole discretion, and the related rights
of WDLLC or, as may be applicable, WD Capital to originate, purchase, hold, sell
and service such Mortgage Loans.

 

“Agency Warehousing Facilities” means mortgage warehouse lines of credit used by
WDLLC or, as may be applicable, WD Capital to finance Agency Mortgage Loan
Transactions that: (a) are subject to unconditional purchase commitments from an
Agency, or, to the extent an Agency has committed to insure or guaranty such
Mortgage Loans, other investors; (b) provide for repayment of each advance made
thereunder not more than ninety (90) days from the date such advance is made;
(c) are secured solely by Permitted Warehouse Collateral; and (d) are not
recourse to any Person other than WDLLC or WD Capital, as the case may be.

 

--------------------------------------------------------------------------------


 

“Adjusted Funded Debt” means all Funded Debt other than under Agency Warehousing
Facilities.

 

“At Risk Mortgage Loans” means Mortgage Loans as to which either WDLLC or, as
may be applicable, WD Capital has any loss sharing arrangement or otherwise are
with recourse to WDLLC or WD Capital, respectively.

 

“CW Transaction” has the meaning ascribed to such term in the Term Loan
Agreement.

 

“Debt Service Coverage Ratio” means, as of any time of determination, the ratio
of: (a) Four-Quarter EBITDA to (b) the sum of: (i) interest expense of WDINC on
account of all Indebtedness (including the Term Loan) other than Agency
Warehousing Facilities, plus (ii) an amount equal to the aggregate amount of all
scheduled or other mandatory payments of principal under any Indebtedness
(whether or not so paid), excluding such payments under Agency Warehousing
Facilities and balloon payments due at maturity, measured over the same time
period as the relevant Four-Quarter EBITDA as provided in the preceding clause
(a).  For the purposes of this definition only, (A) Four-Quarter EBITDA shall
exclude any EBITDA attributable to any Subsidiary which is not a Subsidiary
Guarantor during the applicable period, and (B) interest expense shall exclude
any interest expense on account of any Indebtedness of any Subsidiary which is
not a Subsidiary Guarantor during the applicable period.

 

“EBITDA” means at any date of determination thereof, an amount equal to the
following, all as determined in accordance with GAAP (net of intercompany
transactions and without duplication): (a) Net Income for the most recently
completed Measurement Period; plus (b) to the extent deducted in calculating Net
Income: the sum of: (i) interest expense of WDINC on account of all Indebtedness
(including the Term Loan) other than Agency Warehousing Facilities,
(ii) depreciation expenses, (iii) amortization and write-offs of Servicing
Contracts, (iv) decreases in the fair value of any derivative instruments
entered into in order to hedge the Term Loan,  (v) net cash settlements paid by
WDINC in connection with any derivative instruments entered into in order to
hedge the Term Loan, and (vi) provisions for risk-sharing obligations relating
solely to Fannie Mae DUS Mortgage Loans pursuant to the Fannie Mae DUS Program;
minus (c) to the extent included in calculating Net Income, (i) capitalized
amounts attributable to origination of Servicing Contract rights, (ii) the fair
value of expected guaranty obligations, (iii) increases in the fair value of any
derivative instruments entered into in order to hedge the Term Loan, (iv) net
cash settlements received by WDINC in connection with any derivative instruments
entered into in order to hedge the Term Loan, and (v) any cash loan loss
expenses not deducted or excluded from the determination of Net Income (“net
write-offs” as used in Form 10K for the period ended December 31, 2011 as filed
with the Securities and Exchange Commission); plus or minus, as the case may be
(d) to the extent deducted in calculating Net Income, and to the extent
prefunded or to be funded by WD Capital, and the amounts of which will be
mutually agreed upon by WDINC and the Term Loan Administrative Agent (and
satisfactory to the Administrative Agent hereunder), unless otherwise specified
herein: (i) compensation expenses associated with WDLLC retention and severance
of current and former employees of WD Capital, and (ii) transaction costs
associated with the CW Transaction to include investment banker fees, legal fees
and other advisory fees; plus or minus, as the case may be (e) to the extent not
included in calculating Net Income, and to the extent cash proceeds will be
received (i) origination fees and sale premiums received from any interest rate
lock commitments recognized as assets in purchase accounting as a result of the
CW Transaction, (ii)

 

--------------------------------------------------------------------------------


 

sale premiums received from loans held for sale recognized as assets in purchase
accounting as a result of the CW Transaction, and (iii) origination fees and
sale premiums received from the Loan Pipeline recognized as assets in purchase
accounting as result of the CW Transaction.  For the avoidance of any doubt,
EBITDA shall exclude any cash loan losses related to WD Capital’s small loan
portfolio up to $16,022,000, to the extent reserved in a pre-funded cash
account.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership, profit or other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of the issuing Person (including, without limitation,
partnership, membership or trust interests therein) whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person (and includes any capital contribution from any Person other than
WDINC or a Subsidiary).

 

“Fannie Mae DUS Mortgage Loan” means a permanent Mortgage Loan on a Multifamily
Property originated under Fannie Mae’s Delegated Underwriting and Servicing
Guide, as amended from time to time.

 

“Fannie Mae DUS Program” means Fannie Mae’s program for the purchase of Mortgage
Loans originated under Fannie Mae’s Delegated Underwriting and Servicing Guide,
as amended from time to time.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

 

“Four-Quarter EBITDA” means, as of any date of determination, EBITDA for the
period of four (4) consecutive Fiscal Quarters ending on or immediately prior to
such date of determination, and adjusted for any such four (4) Fiscal Quarter
period commencing prior to September 4, 2012 to reflect the CW Transaction on a
pro forma basis as though the CW Transaction occurred immediately prior to such
four (4) Fiscal Quarter period.  Each complete Fiscal Quarter of WD Capital
occurring before September 4, 2012 will be reviewed by an independent public
accounting firm pursuant to appropriate American Institute of Public Accountants
(“AICPA”) standards. Any adjustments made to the WD Capital financial statements
must be acceptable to the Term Loan Administrative Agent (and satisfactory to
the Administrative Agent hereunder).

 

“Funded Debt” means, with respect to any Person, Indebtedness for money borrowed
and Indebtedness represented by notes payable and drafts accepted representing
extensions of credit, all obligations evidenced by bonds, debentures, notes or
other similar instruments, all Hedging Arrangements, all Indebtedness upon which
interest charges are customarily paid (other than trade payables arising in the
ordinary course of business, but only if and so long as such accounts are
payable on customary trade terms), all capitalized lease obligations, all
reimbursement obligations with respect to outstanding letters of credit, all
Indebtedness issued or assumed as

 

--------------------------------------------------------------------------------


 

full or partial payment for property or services (other than trade payables
arising in the ordinary course of business, but only if and so long as such
accounts are payable on customary trade terms), whether or not any such notes,
drafts, obligations or Indebtedness represent Indebtedness for money borrowed. 
For purposes of this definition, interest which is accrued but not paid on the
scheduled due date for such interest shall be deemed Funded Debt.

 

“Ginnie Mae” means the Government National Mortgage Association (commonly known
as Ginnie Mae), a United States government owned corporation within HUD, and any
successor corporation or other entity.

 

“Investor” means any Person (other than Fannie Mae or Freddie Mac) that
(i) purchases Mortgage Loans serviced by WDLLC or WD Capital, respectively, or
(ii) insures or guarantees Mortgage Loans serviced by WDLLC or, as may be
applicable, WD Capital, respectively.

 

“Liquid Assets” means the following unrestricted and unencumbered assets owned
by a Person (and, if applicable, that Person’s Subsidiaries, on a consolidated
basis) as of any date of determination: (a) cash, (b) Cash Equivalents, and
(c) WDLLC’s and, as may be applicable, WD Capital’s self-funded Mortgage Loans
which are covered by binding purchase commitments from Fannie Mae, Freddie Mac,
or another investor approved by the Term Loan Administrative Agent in its sole
discretion and the Administrative Agent, and are not subject to any Liens or
negative pledge in favor of any Person other than the Term Loan Administrative
Agent.

 

“Loan Pipeline” means any applications to originate Mortgage Loans for which CWC
has not entered into an interest rate lock commitment with its borrower as of
September 4, 2012.

 

“LTSV Ratio” means, at any time of determination, the quotient, expressed as a
percentage, of (a) the then Outstanding Amount of the Loans, divided by (b) the
then aggregate Fair Market Value of all Servicing Contracts of WDLLC and, as may
be applicable, WD Capital.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the fair market value of all other property
received by such Person in respect of such Equity Issuance net of reasonable and
customary legal fees, accountants fees, underwriting discounts and commissions
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“No Risk Mortgage Loans” means Mortgage Loans as to which WDLLC or, as may be
applicable, WD Capital has no loss sharing arrangement or otherwise are without
recourse to WDLLC or WD Capital, respectively.

 

“Permitted Warehouse Collateral” means Mortgage Loans purchased or originated by
WDLLC or, as may be applicable, WD Capital that are subject to unconditional
purchase commitments from an Agency, or, to the extent an Agency has insured or
committed to insure or guarantee such Mortgage Loans, other investors, and
related rights and proceeds, including mortgage-backed securities issued by an
Agency (or guaranteed by Ginnie Mae) which are backed by such Mortgage Loans and
are subject to purchase commitments from investors.

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the applicable Person.  For purposes of
calculating any financial ratio or financial covenant for a Measurement
Period(a) other than with respect to the last Fiscal Quarter of any Fiscal Year,
the financial statements delivered to the Term Loan Administrative Agent
pursuant to Section

 

--------------------------------------------------------------------------------


 

6.01(b) of the Term Loan Agreement shall be used with respect to each respective
Fiscal Quarter covered thereby, provided that, when a Measurement Period
includes a Fiscal Quarter which is covered by the then most recently delivered
audited financial statements required to be delivered to the Term Loan
Administrative Agent pursuant to Section 6.01(a) of the Term Loan Agreement,
then the financial statements relating to such prior covered Fiscal Quarters
shall be adjusted pursuant to any adjustments made in such audited financial
statements, and (b) for the fourth Fiscal Quarter, the audited financial
statements for the Fiscal Year then ended shall be used.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of WDINC and each Subsidiary Guarantor.

 

“Subsidiary Guarantor” means W&D Multifamily, WDLLC, WD Capital, and any other
Person who is or becomes a “Guarantor” (as defined or otherwise described in the
Term Loan Agreement).

 

“Tangible Net Worth” means, at any time of determination, the excess, at such
time, of WDINC and its Subsidiaries’, on a consolidated basis, total assets,
minus the sum of (i) total liabilities, and (ii) the book value of all
intangible assets, including, without limitation, good will, trademarks, trade
names, service marks, brand names, copyrights, patents and unamortized debt
discount and expense, organizational expenses and the excess of the equity in
any Subsidiary over the cost of the investment in such Subsidiary, all of the
foregoing determined in accordance with GAAP applied in a manner consistent with
the most recent audited financial statements delivered to the Term Loan
Administrative Agent under the Term Loan Agreement (and provided to the
Administrative Agent hereunder).  For the purposes of this definition, mortgage
servicing rights shall not be considered intangible assets.

 

“Term Loan” has the meaning ascribed to such term in the Term Loan Agreement.

 

“Term Loan Administrative Agent” means BoA as “Administrative Agent” pursuant to
the Term Loan Agreement or any successor administrative agent.

 

“Term Loan Agreement” means that certain Credit Agreement dated as of
September 4, 2012 among Guarantor, as borrower, WDLLC, W&D Multifamily, and CWC,
as guarantors, and BoA, as Term Loan Administrative Agent, collateral agent, and
as lender, and any other Person from time to time that is a lender thereunder,
as amended, modified, supplemented, or restated from time to time.

 

“W&D Multifamily” means WALKER & DUNLOP MULTIFAMILY, INC., a Delaware
corporation.

 

“WD CAPITAL” means WALKER & DUNLOP CAPITAL, LLC, a Massachusetts limited
liability company formerly known as CWCAPITAL LLC (“CWC”).

 

--------------------------------------------------------------------------------


 

“WDLLC” means WALKER & DUNLOP, LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------